Exhibit 10.1

 

LOGO [g96043g45a84.jpg]    Document A133TM – 2009

Standard Form of Agreement Between Owner and Construction Manager as Constructor
where the basis of payment is the Cost of the Work Plus a Fee with a Guaranteed
Maximum Price

 

     ADDITIONS AND DELETIONS:

AGREEMENT made as of the 6th day of October in the year 2015

(In words, indicate day, month and year.)

 

BETWEEN the Owner:

(Name, legal status and address)

 

Franklin Synergy Bank

722 Columbia Avenue

Franklin, TN 37064

 

and the Construction Manager:

(Name, legal status and address)

 

Century Skanska, a Joint Venture

5000 Meridian Boulevard

Suite 100

Franklin, TN 37067

 

for the following Project:

(Paragraph deleted)

Franklin Synergy Bank, Nolensville Branch Renovation

 

The Architect:

(Name, legal status and address)

Crossroads Architecture

667 Wedgewood Avenue

Nashville, TN 37067

 

The Owner’s Designated Representative:

(Name, address and other information)

 

Kevin Harrington

Chief Operating Officer

Franklin Synergy Bank

722 Columbia Avenue

Franklin, TN 37064

 

The Construction Manager’s Designated Representative:

(Name, address and other information)

Dennis Norvet

Century Skanska

5000 Meridian Boulevard

Suite 100

Franklin, TN 37067

  

The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed. A
vertical line in the left margin of this document indicates where the author has
added necessary information and where the author has added to or deleted from
the original AIA text.

 

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.

 

AIA Document A201™–2007, General Conditions of the Contract for Construction, is
adopted in this document by reference. Do not use with other general conditions
unless this document is modified.

 

Init.

  

 

AIA Document A133™ – 2009 (formerly A121™CMc – 2003). Copyright © 1991, 2003 and
2009 by The American Institute of Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     1   

/

   This document was produced by AIA software at 14:33:50 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1950958922)   



--------------------------------------------------------------------------------

The Architect’s Designated Representative:

(Name, address and other information)

Robin Hood

Crossroads Architecture

667 Wedgewood Avenue

Nashville, TN 37203

The Owner and Construction Manager agree as follows.

 

Init.

  

 

AIA Document A133™ – 2009 (formerly A121™CMc – 2003). Copyright © 1991, 2003 and
2009 by The American Institute of Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     2   

/

   This document was produced by AIA software at 14:33:50 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1950958922)   



--------------------------------------------------------------------------------

TABLE OF ARTICLES

 

1    GENERAL PROVISIONS 2    CONSTRUCTION MANAGER’S RESPONSIBILITIES 3   
OWNER’S RESPONSIBILITIES 4    COMPENSATION AND PAYMENTS FOR PRECONSTRUCTION
PHASE SERVICES 5    COMPENSATION FOR CONSTRUCTION PHASE SERVICES 6    COST OF
THE WORK FOR CONSTRUCTION PHASE 7    PAYMENTS FOR CONSTRUCTION PHASE SERVICES 8
   INSURANCE AND BONDS 9    DISPUTE RESOLUTION 10    TERMINATION OR SUSPENSION
11    MISCELLANEOUS PROVISIONS 12    SCOPE OF THE AGREEMENT

ARTICLE 1 GENERAL PROVISIONS

§ 1.1 The Contract Documents

The Contract Documents consist of this Agreement, the General Conditions of the
Contract for Construction, which is the AIA Document A201™–2007, as modified and
attached hereto as Exhibit A, Drawings, Specifications, any Addenda issued prior
to the execution of this Agreement, and any other documents listed in
Section 12.2 of this Agreement, together with any Modifications issued after
execution of this Agreement, all of which form the Contract and are as fully a
part of the Contract as if attached to this Agreement or repeated herein. Upon
the Owner’s acceptance of the Construction Manager’s Guaranteed Maximum Price
proposal, the Contract Documents will also include the documents described in
Section 2.2.3 and identified in the Guaranteed Maximum Price Amendment (the “GMP
Amendment”) and revisions prepared by the Architect and furnished by the Owner
as described in Section 2.2.8. The Contract represents the entire and integrated
agreement between the parties hereto and supersedes prior negotiations,
representations or agreements, either written or oral. In the event of a
conflict, inconsistency or ambiguity among the Contract Documents, the
Construction Manager’s clarifications and assumptions set forth in the GMP
Amendment shall have priority over all other Contract Documents except for those
issued as part of a mutually agreed Change Order issued for the purpose of
bringing the design into conformity with Construction Manager’s clarifications
and assumptions.

§ 1.2 Relationship of the Parties

The Construction Manager accepts the mutual relationship of trust and confidence
established by this Agreement and covenants with the Owner to cooperate with the
Architect and exercise the Construction Manager’s skill and judgment in
furthering the interests of the Owner; to furnish efficient construction
administration, management services and supervision; to furnish at all times an
adequate supply of workers and materials; and to perform the Work in an
expeditious and economical manner consistent with the Owner’s interests. The
Owner agrees to furnish or approve, in a timely manner so as not to delay the
progress of the Work, information required by the Construction Manager and to
make payments to the Construction Manager in accordance with the requirements of
the Contract Documents.

§ 1.3 General Conditions

For the Preconstruction Phase, AIA Document A201™–2007, General Conditions of
the Contract for Construction, as modified and attached hereto as Exhibit A,
shall apply only as specifically provided in this Agreement. For the
Construction Phase, the general conditions of the contract shall be as set forth
in A201–2007, as modified, which document is incorporated herein by reference.
The term “Contractor” as used in A201–2007, as modified, shall mean the
Construction Manager.

 

Init.

  

 

AIA Document A133™ – 2009 (formerly A121™CMc – 2003). Copyright © 1991, 2003 and
2009 by The American Institute of Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     3   

/

   This document was produced by AIA software at 14:33:50 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1950958922)   



--------------------------------------------------------------------------------

ARTICLE 2 CONSTRUCTION MANAGER’S RESPONSIBILITIES

The Construction Manager’s Preconstruction Phase responsibilities are set forth
in Sections 2.1 and 2.2 as well as in the Preconstruction Scope of Services and
Payment Schedule attached hereto as Exhibit B. The Construction Manager’s
Construction Phase responsibilities are set forth in Section 2.3. The Owner and
Construction Manager may agree, in consultation with the Architect, for the
Construction Phase to commence prior to completion of the Preconstruction Phase,
in which case, both phases will proceed concurrently. The Construction Manager
shall identify a representative authorized to act on behalf of the Construction
Manager with respect to the Project.

§ 2.1 Preconstruction Phase

§ 2.1.1 The Construction Manager shall provide a preliminary evaluation of the
Owner’s program, schedule and construction budget requirements, each in terms of
the other.

§ 2.1.2 Consultation

The Construction Manager shall schedule and conduct meetings with the Architect
and Owner to discuss such matters as procedures, progress, coordination, and
scheduling of the Work. The Construction Manager shall advise the Owner and the
Architect on proposed site use and improvements, selection of materials, and
building systems and equipment. The Construction Manager shall also provide
recommendations consistent with the Project requirements to the Owner and
Architect on constructability; availability of materials and labor; time
requirements for procurement, installation and construction; and factors related
to construction cost including, but not limited to, costs of alternative designs
or materials, preliminary budgets, life-cycle data, and possible cost
reductions. All of Construction Manager’s recommendations will be reviewed by
the Owner and Architect and, if accepted, the Owner shall cause the Architect to
incorporate the recommendations into the Contract Documents. The Owner
acknowledges that any observations, recommendations, estimates, reviews,
inspections, tests or other actions taken by Construction Manager will be
performed reasonably by Construction Manager in its role as Construction
Manager, not as a design professional.

§ 2.1.3 When Project requirements in Section 3.1.1 have been sufficiently
identified, the Construction Manager shall prepare and periodically update a
Project schedule for the Architect’s review and the Owner’s acceptance. The
Construction Manager shall obtain the Architect’s approval for the portion of
the Project schedule relating to the performance of the Architect’s services.
The Project schedule shall coordinate and integrate the Construction Manager’s
services, the Architect’s services, other Owner consultants’ services, and the
Owner’s responsibilities and identify items that could affect the Project’s
timely completion. The updated Project schedule shall include the following:
submission of the Guaranteed Maximum Price proposal; components of the Work;
times of commencement and completion required of each Subcontractor; ordering
and delivery of products, including those that must be ordered well in advance
of construction; and the occupancy requirements of the Owner.

§ 2.1.4 Phased Construction

The Construction Manager shall provide recommendations with regard to
accelerated or fast-track scheduling, procurement, or phased construction. The
Construction Manager shall take into consideration cost reductions, cost
information, constructability, provisions for temporary facilities and
procurement and construction scheduling issues.

§ 2.1.5 Preliminary Cost Estimates

§2.1.5.1 Based on the preliminary design and other design criteria prepared by
the Architect, the Construction Manager shall prepare preliminary estimates of
the Cost of the Work or the cost of program requirements using area, volume or
similar conceptual estimating techniques for the Architect’s review and Owner’s
approval. If the Architect or Construction Manager suggest alternative materials
and systems, the Construction Manager shall provide cost evaluations of those
alternative materials and systems.

§ 2.1.5.2 As the Architect progresses with the preparation of the Schematic
Design, Design Development and Construction Documents, the Construction Manager
shall prepare and update, at the intervals identified in the Scope of
Preconstruction Services attached hereto as Exhibit B, estimates of the Cost of
the Work of increasing detail and refinement and allowing for the further
development of the design until such time as the Owner and Construction Manager
agree on a Guaranteed Maximum Price for the Work. Such estimates shall be
provided for the Architect’s review and the Owner’s approval. The Construction
Manager shall inform the Owner and Architect when estimates of the Cost of the
Work exceed the latest approved Project budget and make recommendations for
corrective action.

 

 

Init.

  

 

AIA Document A133™ – 2009 (formerly A121™CMc – 2003). Copyright © 1991, 2003 and
2009 by The American Institute of Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     4   

/

   This document was produced by AIA software at 14:33:50 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1950958922)   



--------------------------------------------------------------------------------

§ 2.1.6 Subcontractors and Suppliers

The Construction Manager shall develop bidders’ interest in the Project.

§ 2.1.7 The Construction Manager shall prepare, for the Architect’s review and
the Owner’s acceptance, a procurement schedule for items that must be ordered
well in advance of construction. The Construction Manager shall expedite and
coordinate the ordering and delivery of materials that must be ordered well in
advance of construction. If the Owner agrees to procure any items prior to the
establishment of the Guaranteed Maximum Price, the Owner shall procure the items
on terms and conditions acceptable to the Construction Manager. Upon the
establishment of the Guaranteed Maximum Price (“GMP”), the Owner may assign all
such contracts for these items to the Construction Manager and the Construction
Manager shall thereafter accept responsibility for them.

§ 2.1.8 Extent of Responsibility

The Construction Manager shall exercise reasonable care in preparing schedules
and estimates. The Construction Manager, however, does not warrant or guarantee
any costs, estimates and schedules except as may be included in the GMP
Amendment establishing the Guaranteed Maximum Price agreed by the Owner and
Construction Manager. The Construction Manager is not required to ascertain that
the Contract Documents, Drawings and Specifications are in accordance with
applicable laws, statutes, ordinances, codes, rules and regulations, or lawful
orders of public authorities, but the Construction Manager shall promptly report
to the Architect and Owner any nonconformity discovered by or made known to the
Construction Manager as a request for information in such form as the Architect
may require. Construction Manager shall not be required to provide professional
services that constitute the practice of architecture or engineering.
Construction Manager shall not be responsible for the adequacy of the design
criteria required by the Contract Documents. It is understood and agreed that
Construction Manager may furnish Owner and Architect with alternative or
competing products, equipment, finishes or systems that may be included in the
Work. However, in such event, the responsibility for the final selection of the
product, equipment, finish or system to be included in the Work shall rest with
the Owner and Architect. The Construction Manager shall not be required to
proceed with any alternatives or other recommendations until the Owner has
caused the Architect to revise the Contract Documents to reflect said
alternatives or other recommendations.

§ 2.1.9 Notices and Compliance with Laws

Subject to Section 2.1.8 above, the Construction Manager shall comply with
applicable laws, statutes, ordinances, codes, rules and regulations, and lawful
orders of public authorities applicable to its performance under this Contract,
and with equal employment opportunity programs, and other programs as may be
required by governmental and quasi governmental authorities for inclusion in the
Contract Documents.

§ 2.2 Guaranteed Maximum Price Proposal and Contract Time

§ 2.2.1 At a time to be mutually agreed upon by the Owner and the Construction
Manager and in consultation with the Architect, the Construction Manager shall
prepare a Guaranteed Maximum Price proposal for the Owner’s review and
acceptance. The Guaranteed Maximum Price in the proposal shall be the sum of the
Construction Manager’s estimate of the Cost of the Work, including contingencies
described in Section 2.2.4, and the Construction Manager’s Fee.

§ 2.2.1.1 Component GMPs. Construction Manager may, if requested by Owner, sign
the GMP Amendment in components or early release packages, in which case, when
the Drawings and Specifications for that particular component or early release
package are complete and ready for construction, the Construction Manager shall
prepare and submit for the Owner’s acceptance a Component Guaranteed Maximum
Price (“Component GMP”), which shall be calculated and administered hereunder in
the same manner as the GMP, with the exception that the Construction Manager
shall include in the Component GMP an amount for lump sum General Conditions
Costs utilizing the estimated monthly rate of General Conditions Costs over the
course of the estimated Contract Time for the entire Work as opposed to applying
the agreed percentage for General Conditions Costs to the Cost of the Work under
that particular component. As each Component GMP is signed by the parties, the
costs and time thereunder shall be combined, as appropriate, so that there is a
single GMP and only one Required Substantial Completion Date and Required Final
Completion Date. Component GMPs shall not create a “line-item GMP” with respect
to each component of the Work. Nor shall Component GMPs create multiple
completion dates for purposes of calculating liquidated damages or otherwise.

 

Init.

  

 

AIA Document A133™ – 2009 (formerly A121™CMc – 2003). Copyright © 1991, 2003 and
2009 by The American Institute of Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     5   

/

   This document was produced by AIA software at 14:33:50 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1950958922)   



--------------------------------------------------------------------------------

§ 2.2.2 To the extent that the Drawings and Specifications are anticipated to
require further development by the Architect, the Construction Manager shall
provide in the Guaranteed Maximum Price for such further development consistent
with the Contract Documents and reasonably inferable therefrom. Such further
development does not include such things as changes in scope, systems, kinds and
quality of materials, finishes or equipment, all of which, if required, shall be
incorporated by Change Order.

§ 2.2.3 The Construction Manager shall include with the Guaranteed Maximum Price
proposal a written statement of its basis, which shall include the following:

 

  .1 A list of the Drawings and Specifications, including all Addenda thereto,
and the Conditions of the Contract;

 

  .2 A list of the clarifications and assumptions made by the Construction
Manager in the preparation of the Guaranteed Maximum Price proposal, including
assumptions under Section 2.2.2, to supplement the information provided by the
Owner and contained in the Drawings and Specifications;

 

  .3 A statement of the proposed Guaranteed Maximum Price, including a statement
of the estimated Cost of the Work organized by trade categories or systems,
allowances, contingency, and the Construction Manager’s Fee;

 

  .4 The anticipated date of Substantial Completion upon which the proposed
Guaranteed Maximum Price is based (i.e., the “Required Substantial Completion
Date”); and

 

  .5 A date by which the Owner must accept the Guaranteed Maximum Price.

§ 2.2.4 In preparing the Construction Manager’s Guaranteed Maximum Price
proposal, the Construction Manager shall include its contingency for the
Construction Manager’s exclusive use (hereinafter the “Construction
Contingency”) to cover those costs considered reimbursable as the Cost of the
Work but not included in a Change Order. Subject to the exceptions set forth in
this Section 2.2.4, the Construction Contingency shall be available for the
Construction Manager’s exclusive use at any time, including at the time of Final
Payment, for reimbursement of costs and expenses (1) reasonably incurred by
Construction Manager in performing the Work, (2) of a type that are reimbursable
under this Agreement as a Cost of the Work, and (3) that are not otherwise the
basis for a Change Order (it being understood that the Construction Contingency
shall not be used to fund any Work which would otherwise be subject to a Change
Order); including, by way of example, but not limited to, (a) Work items
inadvertently omitted during the estimating and bidding process, (b) schedule
recovery costs associated with normal weather, (c) cost increases due to
unanticipated local labor and material market conditions, (d) interfacing
omissions between and from the various categories of work; and (e) additional
costs incurred due to the withdrawal or disqualification of a subcontractor bid
forming the basis for the GMP prior to signing of a written subcontract.
Construction Manager shall furnish the Owner with a monthly Contingency Log
showing all reimbursements from the Construction Contingency. In no event may
Construction Manager use the Construction Contingency to reimburse itself for
costs and expenses incurred as the result of the grossly negligent failure of
Construction Manager or its Subcontractors, Sub-subcontractors, Suppliers, or
anyone directly or indirectly employed, retained or contracted by any of them,
or by anyone for whose acts any of them may be responsible or liable, to
discharge their respective responsibilities with respect to the Work. Costs and
expenses reimbursable from the Construction Contingency shall not exceed the
amount of the Construction Contingency identified as an element of the
Guaranteed Maximum Price set forth in the GMP Amendment, provided that the
amount of the Construction Contingency shall be increased automatically by the
net savings, if any, realized through subcontract and/or purchase order buyout
or due to other under runs against the various amounts and allowances that
compose the overall Guaranteed Maximum Price. When the Construction Contingency
is exhausted, all costs and expenses that would qualify for reimbursement from
the Construction Contingency shall be borne by Construction Manager unless such
costs and expenses are otherwise compensable under the terms of this Agreement
and do not cause the Guaranteed Maximum Price to be exceeded. Any amount
remaining in the Construction Contingency at Final Payment shall be counted as
savings for purposes of determining any shared savings, if applicable.

§ 2.2.5 The Construction Manager shall meet with the Owner and Architect to
review the Guaranteed Maximum Price proposal. In the event that the Owner and
Architect discover any inconsistencies or inaccuracies in the information
presented, they shall promptly notify the Construction Manager, who shall make
appropriate adjustments to the Guaranteed Maximum Price proposal, its basis, or
both.

§ 2.2.6 If the Owner notifies the Construction Manager that the Owner has
accepted the Guaranteed Maximum Price proposal in writing before the date
specified in the Guaranteed Maximum Price proposal, the Guaranteed Maximum

 

Init.

  

 

AIA Document A133™ – 2009 (formerly A121™CMc – 2003). Copyright © 1991, 2003 and
2009 by The American Institute of Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     6   

/

   This document was produced by AIA software at 14:33:50 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1950958922)   



--------------------------------------------------------------------------------

Price proposal shall be deemed effective without further acceptance from the
Construction Manager. Following acceptance of a Guaranteed Maximum Price, the
Owner and Construction Manager shall execute the Guaranteed Maximum Price
Amendment amending this Agreement, a copy of which the Owner shall provide to
the Architect. The Guaranteed Maximum Price Amendment shall set forth the agreed
upon Guaranteed Maximum Price with the information and assumptions upon which it
is based.

§ 2.2.7 The Construction Manager shall not incur any cost to be reimbursed as
part of the Cost of the Work prior to the commencement of the Construction
Phase, unless the Owner provides prior written authorization for such costs.

§ 2.2.8 The Owner shall authorize the Architect to provide the revisions to the
Drawings and Specifications to incorporate the agreed-upon assumptions and
clarifications contained in the Guaranteed Maximum Price Amendment. The Owner
shall promptly furnish those revised Drawings and Specifications to the
Construction Manager as they are revised. The Construction Manager shall notify
the Owner and Architect of any inconsistencies between the Guaranteed Maximum
Price Amendment and the revised Drawings and Specifications.

§ 2.2.9 The Construction Manager shall include in the Guaranteed Maximum Price
all sales, consumer, use and similar taxes for the Work provided by the
Construction Manager that are legally enacted, whether or not yet effective, at
the time the Guaranteed Maximum Price Amendment is executed.

§ 2.3 Construction Phase

§ 2.3.1 General

§ 2.3.1.1 For purposes of Section 8.1.2 of A201–2007, as modified, the date of
commencement of the Work shall mean the date of commencement of the Construction
Phase.

§ 2.3.1.2 The Construction Phase shall commence upon the Owner’s acceptance of
the Construction Manager’s Guaranteed Maximum Price proposal and the Owner’s
issuance of a Notice to Proceed (“NTP”). Owner agrees that it will issue the NTP
for the Work within thirty (30) days after signing the GMP Amendment (or the
initial Component GMP). However, the NTP shall not be effective, and
Construction Manager shall have no obligation to commence its Work, until Owner
has fulfilled the following conditions precedent and has delivered the following
to Construction Manager:

 

  (1) copies of all permits required to be obtained by the Owner for the
commencement of the Work at the site, if any;

 

  (2) evidence sufficient to reasonably satisfy Construction Manager of Owner’s
financing for the Project;

 

  (3) unfettered physical and legal access to the site and any adjacent area
needed to perform the Work; and

 

  (4) certificates of insurance for all insurance required to be provided by the
Owner.

If Owner has not issued an effective NTP within thirty (30) days after signing
of the GMP Amendment or the initial component GMP, as the case may be,
Construction Manager shall have no obligation to commence the Work, or any part
of the Work, until Construction Manager and Owner: (a) reach agreement on the
scope and nature of equitable adjustment to the Guaranteed Maximum Price and
Contract Time, including full compensation to Construction Manager for the delay
in issuing NTP and; (b) Owner satisfies all of the above conditions precedent to
the effectiveness of the NTP.

§ 2.3.2 Administration

§ 2.3.2.1 Those portions of the Work that the Construction Manager does not
perform with the Construction Manager’s own personnel shall be performed under
subcontracts or by other appropriate agreements with the Construction Manager.
The Owner may designate specific persons from whom, or entities from which, the
Construction Manager shall obtain bids. The Construction Manager shall obtain
bids from Subcontractors and from suppliers of materials or equipment fabricated
especially for the Work and shall deliver such bids to the Architect. The Owner
shall then determine, with the advice of the Construction Manager and the
Architect, which bids will be accepted. The Construction Manager shall not be
required to contract with anyone to whom the Construction Manager has reasonable
objection.

 

Init.

  

 

AIA Document A133™ – 2009 (formerly A121™CMc – 2003). Copyright © 1991, 2003 and
2009 by The American Institute of Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     7   

/

   This document was produced by AIA software at 14:33:50 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1950958922)   



--------------------------------------------------------------------------------

§ 2.3.2.2 If the Guaranteed Maximum Price has been established and when a
specific bidder (1) is recommended to the Owner by the Construction Manager,
(2) is qualified to perform that portion of the Work, and (3) has submitted a
bid that conforms to the requirements of the Contract Documents without
reservations or exceptions, but the Owner requires that another bid be accepted,
then the Construction Manager may require that a Change Order be issued to
adjust the Contract Time and the Guaranteed Maximum Price by the difference
between the bid of the person or entity recommended to the Owner by the
Construction Manager and the amount and time requirement of the subcontract or
other agreement actually signed with the person or entity designated by the
Owner.

§ 2.3.2.3 Subcontracts or other agreements shall conform to the applicable
payment provisions of this Agreement, and shall not be awarded on the basis of
cost plus a fee without the prior consent of the Owner. If the Subcontract is
awarded on a cost-plus a fee basis, the Construction Manager shall provide in
the Subcontract for the Owner to receive the same audit rights with regard to
the Subcontractor as the Owner receives with regard to the Construction Manager
in Section 6.11 below.

§ 2.3.2.4 Construction Manager may self-perform any portion of the Work provided
that (i) Construction Manager submits to Owner a competitive sealed lump sum
proposal to self-perform any such portion of the Work and (ii) Owner elects to
accept Construction Manager’s competitive proposal.

§ 2.3.2.5 The Construction Manager shall schedule and conduct meetings to
discuss such matters as procedures, progress, coordination, scheduling, and
status of the Work. The Construction Manager shall prepare and promptly
distribute minutes to the Owner and Architect

§ 2.3.2.6 Upon the execution of the Guaranteed Maximum Price Amendment, the
Construction Manager shall prepare and submit to the Owner and Architect a
construction schedule for the Work and submittal schedule in accordance with
Section 3.10 of A201–2007, as modified.

§ 2.3.2.7 The Construction Manager shall record the progress of the Project. On
a monthly basis, or otherwise as agreed to by the Owner, the Construction
Manager shall submit written progress reports to the Owner and Architect,
showing percentages of completion and other information required by the Owner.
The Construction Manager shall also keep, and make available to the Owner and
Architect, a daily log containing a record for each day of weather, portions of
the Work in progress, number of workers on site, identification of equipment on
site, problems that might affect progress of the work, accidents, injuries, and
other information required by the Owner.

§ 2.3.2.8 The Construction Manager shall develop a system of cost control for
the Work, including regular monitoring of actual costs for activities in
progress and estimates for uncompleted tasks and proposed changes. The
Construction Manager shall identify variances between actual and estimated costs
and report the variances to the Owner and Architect and shall provide this
information in its monthly reports to the Owner and Architect, in accordance
with Section 2.3.2.7 above, but with the understanding that Construction Manager
is not providing Owner with a “line item” GMP and thus Construction Manager may
reallocate savings and overages among the various line items within the GMP as
the Work progresses.

§ 2.4 Professional Services

Section 3.12.10 of A201–2007, as modified, shall apply to both the
Preconstruction and Construction Phases.

§ 2.5 Hazardous Materials

Section 10.3 of A201–2007, as modified, shall apply to both the Preconstruction
and Construction Phases.

ARTICLE 3 OWNER’S RESPONSIBILITIES

§ 3.1 Information and Services Required of the Owner

§ 3.1.1 The Owner shall provide information with reasonable promptness,
regarding requirements for and limitations on the Project, including a written
program which shall set forth the Owner’s objectives, constraints, and criteria,
including schedule, space requirements and relationships, flexibility and
expandability, special equipment, systems sustainability and site requirements.

§ 3.1.2 Prior to and after the execution of the Guaranteed Maximum Price
Amendment, the Construction Manager may request in writing that the Owner
provide reasonable evidence that the Owner has made financial arrangements to
fulfill the Owner’s obligations under the Contract. The Owner shall furnish such
evidence as a condition

 

Init.

  

 

AIA Document A133™ – 2009 (formerly A121™CMc – 2003). Copyright © 1991, 2003 and
2009 by The American Institute of Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     8   

/

   This document was produced by AIA software at 14:33:50 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1950958922)   



--------------------------------------------------------------------------------

precedent to commencement of the Work. Thereafter, the furnishing of such
evidence shall be a condition precedent to the continuation of the Work if the
request is made because (1) the Owner fails to make payments to the Construction
Manager as the Contract Documents require, (2) a change in the Work materially
changes the GMP, or (3) the Construction Manager identifies in writing a
reasonable concern regarding the Owner’s ability to make payment when due. After
the Owner furnishes the evidence, the Owner shall not materially vary such
financial arrangements without prior notice to the Construction Manager and
Architect.

§ 3.1.3 The Owner shall establish and periodically update the Owner’s budget for
the Project, including (1) the budget for the Cost of the Work (including the
Construction Contingency) as defined in Section 6.1.1, (2) the Owner’s other
costs, (3) the Construction Manager’s Fee, and (4) reasonable contingencies
related to all of these costs. If the Owner significantly increases or decreases
the Owner’s budget for the Project, the Owner shall notify the Construction
Manager and Architect. The Owner and the Architect, in consultation with the
Construction Manager, shall thereafter agree to a corresponding change in the
Project’s scope and quality.

§ 3.1.4 Structural and Environmental Tests, Surveys and Reports. During the
Preconstruction Phase, the Owner shall furnish the following information or
services with reasonable promptness. The Owner shall also furnish any other
information or services under the Owner’s control and relevant to the
Construction Manager’s performance of the Work with reasonable promptness. The
Construction Manager shall be entitled to rely on the accuracy of information
and services furnished by the Owner but shall exercise proper precautions
relating to the safe performance of the Work.

§ 3.1.4.1 The Owner shall furnish tests, inspections and reports concerning the
conditions at the site, such as structural, mechanical, and chemical tests,
tests for air and water pollution, and tests for hazardous materials, as well as
any other laboratory and environmental test, inspections and reports which are
required by law.

§ 3.1.4.2 The Owner shall furnish surveys describing physical characteristics,
legal limitations and utility locations for the site of the Project, and a legal
description of the site. The surveys and legal information shall include, as
applicable, grades and lines of streets, alleys, pavements and adjoining
property and structures; designated wetlands; adjacent drainage; rights-of-way,
restrictions, easements, encroachments, zoning, deed restrictions, boundaries
and contours of the site; locations, dimensions and necessary data with respect
to existing buildings, other improvements and trees; and information concerning
available utility services and lines, both public and private, above and below
grade, including inverts and depths. All the information on the survey shall be
referenced to a Project benchmark.

§ 3.1.4.3 The Owner shall furnish services of geotechnical engineers, which may
include but are not limited to test borings, test pits, determinations of soil
bearing values, percolation tests, evaluations of hazardous materials, seismic
evaluation, ground corrosion tests and resistivity tests, including necessary
operations for anticipating subsoil conditions, with written reports and
appropriate recommendations.

§ 3.1.4.4 During the Construction Phase, the Owner shall furnish information or
services required of the Owner by the Contract Documents with reasonable
promptness. The Owner shall also furnish any other information or services under
the Owner’s control and relevant to the Construction Manager’s performance of
the Work with reasonable promptness after receiving the Construction Manager’s
written request for such information or services.

§ 3.1.4.5 The necessity for, extent and scope of any services furnished by Owner
pursuant to this Section 3.1.4 shall be determined by the Owner and its
Architect. The Construction Manager shall have no responsibility or liability
for such determination, but shall cooperate with the Owner in coordinating and
scheduling such services.

§ 3.2 Owner’s Designated Representative

The Owner shall identify a representative authorized to act on behalf of the
Owner with respect to the Project and who shall have express authority to bind
the Owner with respect to all matters requiring the Owner’s approval and
authorization. The Owner’s representative shall render decisions promptly and
furnish information expeditiously, so as to avoid unreasonable delay in the
services or Work of the Construction Manager. Except as otherwise provided in
Section 4.2.1 of A201–2007, as modified, the Architect does not have such
authority. The term “Owner” means the Owner or the Owner’s authorized
representative. Unless Owner later notifies Construction Manager in writing, the
following individual shall be authorized to act as the Owner’s authorized
representative:

Name:   Kevin Herrington

Title:     Chief Operating Officer

 

Init.

  

 

AIA Document A133™ – 2009 (formerly A121™CMc – 2003). Copyright © 1991, 2003 and
2009 by The American Institute of Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     9   

/

   This document was produced by AIA software at 14:33:50 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1950958922)   



--------------------------------------------------------------------------------

§ 3.2.1 Legal Requirements. The Owner shall furnish all legal, insurance and
accounting services, including auditing services, that may be reasonably
necessary at any time for the Project to meet the Owner’s needs and interests.

§ 3.3 Architect

The Owner shall retain an Architect to provide services, duties and
responsibilities with respect to this Project, including those services, duties
and responsibilities of Architect described in the Contract Documents as well as
any additional services requested by the Construction Manager that are necessary
for the Preconstruction and Construction Phase services under this Agreement.
The Owner shall provide the Construction Manager a copy of the executed
agreement between the Owner and the Architect, and any further modifications to
the agreement.

ARTICLE 4 COMPENSATION AND PAYMENTS FOR PRECONSTRUCTION PHASE SERVICES

§ 4.1 Compensation

§ 4.1.1 Compensation for the Construction Manager’s Preconstruction Phase
services will be incorporated into the lump sum amount for General Conditions
Costs established pursuant to Section 6.1.3.

(Paragraphs deleted)

§ 4.2 Payments

§ 4.2.1 Payment for the Preconstruction Phase Services shall me made in full in
the first Application for Payment

submitted by Construction Manager under the Construction Phase.

§ 4.2.2 Payments are due and payable by Owner fourteen (14) days after the
presentation of the Construction Manager’s invoice. Amounts unpaid by the Owner
after the required due date, whether the payment is for Preconstruction Phase
services or Construction Phase services, shall bear interest at the rate entered
below:

(Insert rate of monthly or annual interest agreed upon.)

Prime Rate plus three percent (3.00%) per annum, but not to exceed the maximum
interest rate allowed by law, with the Prime Rate for any given month being as
published on the first publication day of the same month in the “Money Rates”
section of the Wall Street Journal.

ARTICLE 5 COMPENSATION FOR CONSTRUCTION PHASE SERVICES

§ 5.1 For the Construction Manager’s performance of the Work as described in
Section 2.3, the Owner shall pay the Construction Manager the Contract Sum in
current funds for the Construction Manager’s performance of the Contract. The
Contract Sum is the Cost of the Work as defined in Section 6.1.1 plus the
Construction Manager’s Fee.

§ 5.1.1 The Construction Manager’s Fee:

(Paragraph deleted)

Construction Manager Fee shall equal Ten percent (10%) of the Cost of the Work
plus the installed cost to Owner of any equipment, materials, furniture,
fixtures or other items Owner provides to the Project and requests Construction
Manager to oversee the installation thereof on Owner’s behalf.

§ 5.1.2 The method of adjustment of the Construction Manager’s Fee for changes
in the Work:

For additive changes, Construction Manager shall be entitled to additional Fee
of Ten percent (10%) on the increased Costs of the Work attributable to the
change.

§ 5.1.3 Limitations, if any, on a Subcontractor’s overhead and profit for
increases in the cost of its portion of the Work:

The compensation payable to Subcontractors shall, unless otherwise approved in
writing by Owner, be limited to actual costs plus the following percentage for
overhead and profit:

 

  .1 Ten percent (10.0%) of the actual costs of labor and material associated
with Work performed by the Subcontractor;

 

  .2 Five percent (5.0%) of the Subcontractor’s costs associated with Work
performed by a sub-subcontractor; and/or

 

  .3 unit prices previously agreed to in the Subcontract and approved by the
Owner.

 

Init.

  

 

AIA Document A133™ – 2009 (formerly A121™CMc – 2003). Copyright © 1991, 2003 and
2009 by The American Institute of Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     10   

/

   This document was produced by AIA software at 14:33:50 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1950958922)   



--------------------------------------------------------------------------------

§ 5.1.4 Rental rates for Construction Manager-owned equipment shall not exceed
the rates specified in the GMP Amendment or, if none are specified therein, the
commercially reasonable rates paid at the place of the Project.

§ 5.1.5 Unit prices, if any: None

(Identify and state the unit price; state the quantity limitations, if any, to
which the unit price will be applicable.)

 

Item    Units and Limitations   Price per Unit ($0.00)

§ 5.2 Guaranteed Maximum Price

§ 5.2.1 The Construction Manager guarantees that the Contract Sum shall not
exceed the Guaranteed Maximum Price set forth in the Guaranteed Maximum Price
Amendment, as it is amended from time to time. To the extent the Cost of the
Work exceeds the Guaranteed Maximum Price, the Construction Manager shall bear
such costs in excess of the Guaranteed Maximum Price without reimbursement or
additional compensation from the Owner.

(Insert specific provisions if the Construction Manager is to participate in any
savings.)

Savings. Any savings between the final Contract Sum and the final Guaranteed
Maximum Price shall be One hundred percent (100%) to the Owner zero percent
(0.0%) to the Construction Manager.

§ 5.2.2 The Guaranteed Maximum Price is subject to additions and deductions by
Change Order as provided in the Contract Documents and the Required Date of
Substantial Completion shall be subject to adjustment as provided in the
Contract Documents.

§ 5.3 Changes in the Work

§ 5.3.1 The Owner may, without invalidating the Contract, order changes in the
Work within the general scope of the Contract consisting of additions, deletions
or other revisions. The Owner shall issue such changes in writing. The Architect
may make minor changes in the Work as provided in Section 7.4 of AIA Document
A201–2007, General Conditions of the Contract for Construction, as modified. The
Construction Manager shall be entitled to an equitable adjustment in the
Contract Time as a result of changes in the Work.

§ 5.3.2 Adjustments to the Guaranteed Maximum Price on account of changes in the
Work subsequent to the execution of the Guaranteed Maximum Price Amendment may
be determined by any of the methods listed in Section 7.3.3 of AIA Document
A201–2007, General Conditions of the Contract for Construction, as modified.

§ 5.3.3 In calculating adjustments to subcontracts (except those awarded with
the Owner’s prior consent on the basis of cost plus a fee), the terms “cost” and
“fee” as used in Section 7.3.3.3 of AIA Document A201–2007, as modified, shall
have the meanings assigned to them in AIA Document A201–2007, as modified, and
shall not be modified by Sections 5.1 and 5.2, Sections 6.1 through 6.7, and
Section 6.8 of this Agreement. Adjustments to subcontracts awarded with the
Owner’s prior consent on the basis of cost plus a fee shall be calculated in
accordance with the terms of those subcontracts.

§ 5.3.4 In calculating adjustments to the Guaranteed Maximum Price, the terms
“cost” and “costs” as used in the above-referenced provisions of AIA Document
A201–2007, as modified, shall mean the Cost of the Work as defined in Sections
6.1 to 6.7 of this Agreement and the term “fee” shall mean the Construction
Manager’s Fee as defined in Section 5.1 of this Agreement.

§ 5.3.5 If no specific provision is made in Section 5.1.2 for adjustment of the
Construction Manager’s Fee in the case of changes in the Work, or if the extent
of such changes is such, in the aggregate, that application of the adjustment
provisions of Section 5.1.2 will cause substantial inequity to the Owner or
Construction Manager, the Construction Manager’s Fee shall be equitably adjusted
on the same basis that was used to establish the Fee for the original Work, and
the Guaranteed Maximum Price shall be adjusted accordingly.

 

Init.

  

 

AIA Document A133™ – 2009 (formerly A121™CMc – 2003). Copyright © 1991, 2003 and
2009 by The American Institute of Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     11   

/

   This document was produced by AIA software at 14:33:50 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1950958922)   



--------------------------------------------------------------------------------

ARTICLE 6 COST OF THE WORK FOR CONSTRUCTION PHASE

§ 6.1 Costs to Be Reimbursed

§ 6.1.1 The term Cost of the Work shall mean costs necessarily incurred by the
Construction Manager in the proper performance of the Work. Such costs shall be
at rates not higher than the standard paid at the place of the Project except
with prior consent of the Owner. The Cost of the Work shall include only the
items set forth in Sections 6.1 through 6.7.

§ 6.1.2 Where any cost is subject to the Owner’s prior approval, the
Construction Manager shall obtain this approval prior to incurring the cost. The
parties shall endeavor to identify any such costs prior to executing Guaranteed
Maximum Price Amendment.

§ 6.1.3 General Conditions Costs. Owner shall pay Construction Manager a lump
sum amount for its General Conditions Costs, which amount, and the staff plan
and indirect items upon which such amount is based, shall be specified in the
GMP Amendment (or Component GMP Amendment, if applicable) and shall include all
costs incurred by Construction Manager for the Preconstruction Phase Services .
The lump sum amount of General Conditions Costs shall be paid in equal monthly
increments over the agreed Contract Time.

In the event that the parties sign a Component GMP Amendment, the General
Conditions Costs included in said Component GMP Amendment shall be based on the
estimated monthly rate of General Conditions Costs based on the estimated final
GMP at the time that the Component GMP Amendment is signed. When the final GMP
Amendment is signed, any shortfall or overpayment associated with such interim
estimates shall be credited to or paid by the Owner, as the case may be.

The lump sum amount for General Conditions Costs shall be adjusted as part of
any adjustment of the Contract Sum due to changes, excused delays or other
circumstances extending the Contract Time. In such event, the lump sum amount
for General Conditions Costs shall be increased by the additional General
Conditions Costs incurred by Construction Manager during the extended period,
with the staffing rates and other rates for indirect cost items specified in the
Guaranteed Maximum Price proposal GMP being used to determine the increased in
indirect costs and staff costs associated with the adjustment, including the
assessments and benefits described in Section 6.2.2 below for said personnel.

§ 6.2 Field Labor Costs

§ 6.2.1 Wages of construction workers directly employed by the Construction
Manager to perform the construction of the Work at the site or, with the Owner’s
prior approval, at off-site workshops.

§ 6.2.2 Costs paid or incurred by the Construction Manager for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements and, for personnel not covered by such agreements, customary benefits
such as sick leave, medical and health benefits, holidays, vacations and
pensions, provided such costs are based on wages and salaries included in the
Cost of the Work under Sections 6.2.1.

§ 6.2.3 Bonuses, profit sharing, incentive compensation and any other
discretionary payments paid to anyone hired by the Construction Manager or paid
to any Subcontractor or vendor, with the Owner’s prior approval.

(Paragraphs deleted)

§ 6.3 Subcontract Costs

Payments made by the Construction Manager to Subcontractors in accordance with
the requirements of the subcontracts.

§ 6.4 Costs of Materials and Equipment Incorporated in the Completed
Construction

§ 6.4.1 Costs, including transportation and storage, of materials and equipment
incorporated or to be incorporated in the completed construction.

§ 6.4.2 Costs of materials described in the preceding Section 6.4.1 in excess of
those actually installed to allow for reasonable waste and spoilage. Unused
excess materials, if any, shall become the Owner’s property at the completion of
the Work or, at the Owner’s option, shall be sold by the Construction Manager.
Any amounts realized from such sales shall be credited to the Owner as a
deduction from the Cost of the Work.

 

Init.

  

 

AIA Document A133™ – 2009 (formerly A121™CMc – 2003). Copyright © 1991, 2003 and
2009 by The American Institute of Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     12   

/

   This document was produced by AIA software at 14:33:50 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1950958922)   



--------------------------------------------------------------------------------

§ 6.5 Costs of Other Materials and Equipment, Temporary Facilities and Related
Items

§ 6.5.1 Costs of transportation, storage, installation, maintenance, dismantling
and removal of materials, supplies, temporary facilities, machinery, equipment
and hand tools not customarily owned by construction workers that are provided
by the Construction Manager at the site and fully consumed in the performance of
the Work. Costs of materials, supplies, temporary facilities, machinery,
equipment and tools that are not fully consumed shall be based on the cost or
value of the item at the time it is first used on the Project site less the
value of the item when it is no longer used at the Project site. Costs for items
not fully consumed by the Construction Manager shall mean fair market value.

§ 6.5.2 Rental charges for temporary facilities, machinery, equipment and hand
tools not customarily owned by construction workers that are provided by the
Construction Manager at the site and costs of transportation, installation,
minor repairs, dismantling and removal. The total rental cost of any
Construction Manager-owned item may not exceed the purchase price of any
comparable item.

§ 6.5.3 Costs of removal of debris from the site of the Work and its proper and
legal disposal.

§ 6.5.4 Costs of document reproductions, facsimile transmissions and
long-distance telephone calls, postage and parcel delivery charges, telephone
service at the site and reasonable petty cash expenses of the site office.

§ 6.5.5 That portion of the reasonable expenses of the Construction Manager’s
supervisory or administrative personnel incurred while traveling in discharge of
duties connected with the Work.

§ 6.5.6 Costs of materials and equipment suitably stored off the site at a
mutually acceptable location, subject to the Owner’s prior approval, which
approval shall not be unreasonably withheld.

§ 6.5.7 Utility consumption costs, including, but not limited to, water, steam,
gas, oil, electricity, snow removal, winterizing and temporary toilets.

§ 6.6 Miscellaneous Costs

§ 6.6.1 Premiums equal to One percent (1%) of the GMP plus the installed cost of
any Owner-furnished equipment within the meaning of Section 5.1.1 of this
Agreement for Commercial General Liability insurance; One and seven tenths
percent (1.7%) of the GMP plus the installed cost of any Owner-furnished
equipment within the meaning of Section 5.1.1 of this Agreement for Builder’s
Risk insurance; and, if approved by the Owner pursuant to Section 11.5 of the
AIA Document A201–2007, as modified, One and one tenth percent (1.1%) of the
Cost of the Work less General Conditions Costs for SubGuard.

§ 6.6.2 Sales, use or similar taxes imposed by a governmental authority that are
related to the Work and for which the Construction Manager is liable.

§ 6.6.3 Fees and assessments for the building permit and for other permits,
licenses and inspections for which the Construction Manager is required by the
Contract Documents to pay.

§ 6.6.4 Fees of laboratories for tests required by the Contract Documents,
except those related to defective or nonconforming Work for which reimbursement
is excluded by Section 13.5.3 of AIA Document A201–2007 or by other provisions
of the Contract Documents, and which do not fall within the scope of
Section 6.7.3.

§ 6.6.5 Royalties and license fees paid for the use of a particular design,
process or product required by the Contract Documents; the cost of defending
suits or claims for infringement of patent rights arising from such requirement
of the Contract Documents; and payments made in accordance with legal judgments
against the Construction Manager resulting from such suits or claims and
payments of settlements made with the Owner’s consent. However, such costs of
legal defenses, judgments and settlements shall not be included in the
calculation of the Construction Manager’s Fee or subject to the Guaranteed
Maximum Price. If such royalties, fees and costs are excluded by the last
sentence of Section 3.17 of AIA Document A201–2007, as modified, or other
provisions of the Contract Documents, then they shall not be included in the
Cost of the Work.

§ 6.6.6 Costs for electronic equipment and software, directly related to the
Work with the Owner’s prior approval.

 

Init.

  

 

AIA Document A133™ – 2009 (formerly A121™CMc – 2003). Copyright © 1991, 2003 and
2009 by The American Institute of Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     13   

/

   This document was produced by AIA software at 14:33:50 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1950958922)   



--------------------------------------------------------------------------------

§ 6.6.7 Deposits lost for causes other than the Construction Manager’s
negligence or failure to fulfill a specific responsibility in the Contract
Documents.

§ 6.6.8 Legal, mediation and arbitration costs, including attorneys’ fees, other
than those arising from disputes between the Owner and Construction Manager,
reasonably incurred by the Construction Manager after the execution of this
Agreement in the performance of the Work.

§ 6.6.9 Subject to the Owner’s prior approval, expenses incurred in accordance
with the Construction Manager’s standard written personnel policy for relocation
and temporary living allowances of the Construction Manager’s personnel required
for the Work.

§ 6.6.10 Protection or altering of public utilities, protection and repairs of
the adjoining property, rental property for storage of materials to be
incorporated in the Work.

§ 6.6.11 Costs of audits and cost accounting related to the Work, not required
by Construction Manager’s negligence or willful misconduct.

§ 6.6.12 Costs associated with obtaining extended warranties required by Owner.

§ 6.6.13 Costs of records storage as required by Section 6.11 of this Agreement.

§ 6.6.14 Costs of forensic consultants necessary to perform the Work.

§ 6.6.15 Costs associated with furnishing payment and performance bonds if
required by Owner pursuant Section 11.4 of the AIA Document A201–2007, as
modified.

§ 6.6.16 The agreed charge for any Parent Company Guarantee, if applicable.

§ 6.6.17 Costs associated with obtaining payment and performance bonds for
subcontractors who are not enrolled in Construction Manager’s SubGuard program,
if applicable.

§ 6.7 Other Costs and Emergencies

§ 6.7.1 Other costs incurred in the performance of the Work if, and to the
extent, approved in advance in writing by the Owner, which approval shall not be
unreasonably withheld so long as the cost is reasonable and necessarily
incurred.

§ 6.7.2 Costs incurred in taking action to prevent threatened damage, injury or
loss in case of an emergency affecting the safety of persons and property, as
provided in Section 10.4 of AIA Document A201–2007, as modified.

§ 6.7.3 Costs of repairing or correcting damaged or nonconforming Work executed
by the Construction Manager, Subcontractors or suppliers, provided that such
damaged or nonconforming Work was not caused by negligence or failure to fulfill
a specific responsibility of the Construction Manager and only to the extent
that the cost of repair or correction is not recovered by the Construction
Manager from insurance, sureties, Subcontractors, suppliers, or others.

§ 6.7.4 The costs described in Sections 6.1 through 6.7 shall be included in the
Cost of the Work, notwithstanding any provision of AIA Document A201–2007 or
other Conditions of the Contract which may require the Construction Manager to
pay such costs, unless such costs are excluded by the provisions of Section 6.8.

§ 6.8 Costs Not To Be Reimbursed

§ 6.8.1 The Cost of the Work shall not include the items listed below:

 

  .1 Salaries and other compensation of the Construction Manager’s personnel
stationed at the Construction Manager’s principal office or offices other than
the site office, except as may be compensated through the lump sum payment
described Section 6.1.3 of this Agreement, or as specifically provided in
Section 6.2, or as may be provided in Article 11;

 

  .2 Expenses of the Construction Manager’s principal office and offices other
than the site office, except as may be compensated through the lump sum payment
described Section 6.1.3 of this Agreement;

 

Init.

  

 

AIA Document A133™ – 2009 (formerly A121™CMc – 2003). Copyright © 1991, 2003 and
2009 by The American Institute of Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     14   

/

   This document was produced by AIA software at 14:33:50 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1950958922)   



--------------------------------------------------------------------------------

  .3 Overhead and general expenses, except as may be expressly included in
Sections 6.1 to 6.7 or as may be compensated through the lump sum payment
described Section 6.1.3 of this Agreement;

 

  .4 The Construction Manager’s capital expenses, including interest on the
Construction Manager’s capital employed for the Work;

 

  .5 Except as provided in Section 6.7.3 of this Agreement or as may be
reimbursable from the Construction Contingency pursuant to Section 2.2.4 of this
Agreement, costs due to the negligence or failure of the Construction Manager,
Subcontractors and suppliers or anyone directly or indirectly employed by any of
them or for whose acts any of them may be liable to fulfill a specific
responsibility of the Contract;

 

  .6 Any cost not specifically and expressly described in Sections 6.1 to 6.7;

 

  .7 Costs, other than costs included in Change Orders approved by the Owner,
that would cause the Guaranteed Maximum Price to be exceeded; and

 

  .8 Costs for services incurred during the Preconstruction Phase.

§ 6.9 Discounts, Rebates and Refunds

§ 6.9.1 Cash discounts obtained on payments made by the Construction Manager
shall accrue to the Owner if (1) before making the payment, the Construction
Manager included them in an Application for Payment and received payment from
the Owner, or (2) the Owner has deposited funds with the Construction Manager
with which to make payments; otherwise, cash discounts shall accrue to the
Construction Manager. Trade discounts, rebates, refunds and amounts received
from sales of surplus materials and equipment shall accrue to the Owner, and the
Construction Manager shall make provisions so that they can be obtained.

§ 6.9.2 Amounts that accrue to the Owner in accordance with the provisions of
Section 6.9.1 shall be credited to the Owner as a deduction from the Cost of the
Work.

§ 6.10 Intentionally Omitted.

(Paragraphs deleted)

§ 6.11 Accounting Records

The Construction Manager shall keep full and detailed records and accounts
related to the cost of the Work and exercise such controls as may be necessary
for proper financial management under this Contract and to substantiate all
costs incurred. The accounting and control systems shall be in accordance with
generally accepted accounting principles. During the performance of the Project
and for a period of twelve (12) months after the date of Final Completion, the
Owner and the Owner’s auditors shall, during regular business hours and upon
reasonable notice, be afforded access to, and shall be permitted to audit and
copy, the Construction Manager’s records and accounts, including complete
documentation supporting accounting entries, books, correspondence,
instructions, drawings, receipts, subcontracts, Subcontractor’s proposals,
purchase orders, vouchers, memoranda and other data relating to this Contract
that are reasonably necessary to audit the reimbursable costs charged by
Construction Manager to Owner as Costs of Work under this Agreement. Owner
agrees that the (i) lump sum amounts for self-perform work as contemplated by
Section 2.3.2.4, Subcontractor lump subcontract amounts, rates, multipliers and
other fixed percentages and amounts it has agreed that Construction Manager may
charge as a Cost of the Work are subject to Owner’s audit rights only for Owner
to confirm that such lump sum amounts, rates, multipliers, percentages or
amounts have been charged by Construction Manager in accordance with this
Agreement, and (ii) composition of such rates, multipliers, percentages or
amounts are not subject to audit by the Owner. The Construction Manager shall
additionally preserve these records for a period of three (3) years after final
payment, or for such longer period as may be required by law.

ARTICLE 7 PAYMENTS FOR CONSTRUCTION PHASE SERVICES

§ 7.1 Progress Payments

§ 7.1.1 Based upon Applications for Payment submitted to the Architect by the
Construction Manager and Certificates for Payment issued by the Architect, the
Owner shall make progress payments on account of the Contract Sum to the
Construction Manager as provided below and elsewhere in the Contract Documents.

§ 7.1.2 The period covered by each Application for Payment shall be one calendar
month ending on the last day of the month with costs projected through the end
of the month.

 

Init.

  

 

AIA Document A133™ – 2009 (formerly A121™CMc – 2003). Copyright © 1991, 2003 and
2009 by The American Institute of Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     15   

/

   This document was produced by AIA software at 14:33:50 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1950958922)   



--------------------------------------------------------------------------------

§ 7.1.3 Provided that an Application for Payment on AIA Document G702 is
received by the Architect not later than the 25th day of a month, the Owner
shall make payment of the certified amount to the Construction Manager not later
than the 7th day of the following month. If an Application for Payment is
received by the Architect after the application date fixed above, payment shall
be made by the Owner not later than 14 (14) days after the Architect receives
the Application for Payment.

(Federal, state or local laws may require payment within a certain period of
time.)

§ 7.1.4 With each Application for Payment, the Construction Manager shall submit
payrolls, petty cash accounts, receipted invoices or invoices with check
vouchers attached, and any other evidence required by the Owner or Architect to
demonstrate that cash disbursements already made by the Construction Manager on
account of the Cost of the Work equal or exceed progress payments already
received by the Construction Manager, less that portion of those payments
attributable to the Construction Manager’s Fee, plus payrolls for the period
covered by the present Application for Payment.

§ 7.1.5 Each Application for Payment shall be based on the most recent schedule
of values submitted by the Construction Manager in accordance with the Contract
Documents. The schedule of values shall allocate the entire Guaranteed Maximum
Price among the various portions of the Work, except that the Construction
Manager’s Fee shall be shown as a single separate item. The schedule of values
shall be prepared in such form and supported by such data to substantiate its
accuracy as the Architect may require. This schedule, unless objected to by the
Architect, shall be used as a basis for reviewing the Construction Manager’s
Applications for Payment.

§ 7.1.6 Applications for Payment shall show the percentage of completion of each
portion of the Work as of the end of the period covered by the Application for
Payment. The percentage of completion shall be the lesser of (1) the percentage
of that portion of the Work which has actually been completed, or (2) the
percentage obtained by dividing (a) the expense that has actually been incurred
by the Construction Manager on account of that portion of the Work for which the
Construction Manager has made or intends to make actual payment prior to the
next Application for Payment by (b) the share of the Guaranteed Maximum Price
allocated to that portion of the Work in the schedule of values.

§ 7.1.7 Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:

 

  .1 Take that portion of the Guaranteed Maximum Price properly allocable to
completed Work as determined by multiplying the percentage of completion of each
portion of the Work by the share of the Guaranteed Maximum Price allocated to
that portion of the Work in the schedule of values, less retainage of ten
percent (10.00%), provided that at no time will retainage be withheld on
Construction Manager’s General Conditions Costs, Commercial General Liability
insurance, Builder’s Risk insurance and/or SubGuard. Pending final determination
of cost to the Owner of changes in the Work, amounts not in dispute shall be
included as provided in Section 7.3.9 of AIA Document A201–2007, as modified;

 

  .2 Add that portion of the Guaranteed Maximum Price properly allocable to
materials and equipment delivered and suitably stored at the site for subsequent
incorporation in the Work, or if approved in advance by the Owner, suitably
stored off the site at a location agreed upon in writing;

 

  .3 Add the Construction Manager’s Fee. The Construction Manager’s Fee shall be
computed upon the Cost of the Work at the rate stated in Section 5.1 or, if the
Construction Manager’s Fee is stated as a fixed sum in that Section, shall be an
amount that bears the same ratio to that fixed-sum fee as the Cost of the Work
bears to a reasonable estimate of the probable Cost of the Work upon its
completion;

 

  .4 Subtract retainage of ten percent ( 10.00%) from that portion of the Work
that the Construction Manager self-performs;

 

  .5 Subtract the aggregate of previous payments made by the Owner;

 

  .6 Subtract the shortfall, if any, indicated by the Construction Manager in
the documentation required by Section 7.1.4 to substantiate prior Applications
for Payment, or resulting from errors subsequently discovered by the Owner’s
auditors in such documentation; and

 

  .7 Subtract amounts, if any, for which the Architect has withheld or nullified
a Certificate for Payment as provided in Section 9.5 of AIA Document A201–2007,
as modified.

 

Init.

  

 

AIA Document A133™ – 2009 (formerly A121™CMc – 2003). Copyright © 1991, 2003 and
2009 by The American Institute of Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     16   

/

   This document was produced by AIA software at 14:33:50 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1950958922)   



--------------------------------------------------------------------------------

§ 7.1.8 The Owner and Construction Manager shall agree upon (1) a mutually
acceptable procedure for review and approval of payments to Subcontractors and
(2) the percentage of retainage held on Subcontracts, and the Construction
Manager shall execute subcontracts in accordance with those agreements.

§ 7.1.9 Except with the Owner’s prior approval, the Construction Manager shall
not make advance payments to suppliers for materials or equipment which have not
been delivered and stored at the site.

§ 7.1.10 In taking action on the Construction Manager’s Applications for
Payment, the Architect shall be entitled to rely on the accuracy and
completeness of the information furnished by the Construction Manager and shall
not be deemed to represent that the Architect has made a detailed examination,
audit or arithmetic verification of the documentation submitted in accordance
with Section 7.1.4 or other supporting data; that the Architect has made
exhaustive or continuous on-site inspections; or that the Architect has made
examinations to ascertain how or for what purposes the Construction Manager has
used amounts previously paid on account of the Contract. Such examinations,
audits and verifications, if required by the Owner, will be performed by the
Owner’s auditors acting in the sole interest of the Owner.

§ 7.1.11 Upon Substantial Completion of the Work, Construction Manager shall be
paid all retainages withheld, less one hundred twenty-five percent (125%) of the
estimated cost to remedy any defective, damaged or incomplete items of Work that
are identified pursuant to Section 9.8.5 of the AIA Document A201–2007, as
modified.

§ 7.2 Final Payment

§ 7.2.1 Final payment, constituting the entire unpaid balance of the Contract
Sum, shall be made by the Owner to the Construction Manager when

 

  .1 the Construction Manager has fully performed the Contract except for the
Construction Manager’s responsibility to correct Work as provided in
Section 12.2.2 of AIA Document A201–2007, as modified, and to satisfy other
requirements, if any, which extend beyond final payment;

 

  .2 the Construction Manager has submitted a final accounting for the Cost of
the Work and a final Application for Payment; and

 

  .3 a final Certificate for Payment has been issued by the Architect.

The Owner’s final payment to the Construction Manager shall be made no later
than seven (7) days after the issuance of the Architect’s final Certificate for
Payment.

§ 7.2.2 The Owner’s auditors will review and report in writing on the
Construction Manager’s final accounting within twenty-one (21) days after
delivery of the final accounting to the Architect by the Construction Manager.
Based upon such Cost of the Work as the Owner’s auditors report to be
substantiated by the Construction Manager’s final accounting, and provided the
other conditions of Section 7.2.1 have been met, the Architect will, within
seven (7) days after receipt of the written report of the Owner’s auditors,
either issue to the Owner a final Certificate for Payment with a copy to the
Construction Manager, or notify the Construction Manager and Owner in writing of
the Architect’s reasons for withholding a certificate as provided in
Section 9.5.1 of the AIA Document A201–2007, as modified. The time periods
stated in this Section supersede those stated in Section 9.4.1 of the AIA
Document A201–2007, as modified. The Architect is not responsible for verifying
the accuracy of the Construction Manager’s final accounting.

§ 7.2.3 If the Owner’s auditors report the Cost of the Work as substantiated by
the Construction Manager’s final accounting to be less than claimed by the
Construction Manager, the Construction Manager shall be entitled to request
mediation of the disputed amount without seeking an initial decision pursuant to
Section 15.2 of A201–2007, as modified. Pending a final resolution of the
disputed amount, the Owner shall pay the Construction Manager the amount
certified in the Architect’s final Certificate for Payment.

§ 7.2.4 If, subsequent to final payment and at the Owner’s request, the
Construction Manager incurs costs described in Section 6.1.1 and not excluded by
Section 6.8 to correct defective or nonconforming Work, the Owner shall
reimburse the Construction Manager such costs and the Construction Manager’s Fee
applicable thereto on the same basis as if such costs had been incurred prior to
final payment, but not in excess of the Guaranteed Maximum Price. If the
Construction Manager has participated in savings as provided in Section 5.2.1,
the amount of such savings shall be recalculated and appropriate credit given to
the Owner in determining the net amount to be paid by the Owner to the
Construction Manager.

 

Init.

  

 

AIA Document A133™ – 2009 (formerly A121™CMc – 2003). Copyright © 1991, 2003 and
2009 by The American Institute of Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     17   

/

   This document was produced by AIA software at 14:33:50 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1950958922)   



--------------------------------------------------------------------------------

ARTICLE 8 INSURANCE AND BONDS

§ 8.1 Required of the Construction Manager

§ 8.1.1 The Construction Manager shall purchase and maintain insurance and shall
provide bonds as set forth in Article 11 of AIA Document A201–2007, as modified.

(State bonding requirements, if any, and limits of liability for insurance
required in Article 11 of AIA Document A201–2007.)

 

Type of Insurance or Bond    Limit of Liability or Bond Amount ($0.00)
Comprehensive General Liability    $1 million per occurrence/$2 million
aggregate Worker Compensation    Statutory limits Automobile Liability    $1
million per occurrence/$2 million aggregate

§ 8.2 Required of Owner

For all phases of the Project, the Owner shall purchase and maintain insurance
as set forth in Article 11 of A201™–2007, as modified. Owner shall cause its
Architect to maintain professional liability insurance as set forth in
Section 11.2 of A201™–2007, as modified, and said professional liability
insurance shall have limits of not less than following: $2 million per
occurrence; $5million aggregate.

ARTICLE 9 DISPUTE RESOLUTION

§ 9.1 Any Claim between the Owner and Construction Manager shall be resolved in
accordance with the provisions set forth in this Article 9 and Article 15 of
A201–2007, as amended. However, for Claims arising from or relating to the
Construction Manager’s Preconstruction Phase services, no decision by the
Initial Decision Maker shall be required as a condition precedent to mediation
or binding dispute resolution, and Section 9.3 of this Agreement shall not
apply.

§ 9.2 For any Claim subject to, but not resolved by mediation pursuant to
Section 15.3 of AIA Document A201–2007, as modified, the method of binding
dispute resolution shall be as follows:

(Check the appropriate box. If the Owner and Construction Manager do not select
a method of binding dispute resolution below, or do not subsequently agree in
writing to a binding dispute resolution method other than litigation, Claims
will be resolved by litigation in a court of competent jurisdiction.)

 

  [X] Arbitration pursuant to Section 15.4 of AIA Document A201–2007, as
modified, and the locale for the arbitration proceedings and hearing shall be
Nashville, Tennessee

 

  [    ] Litigation in a court of competent jurisdiction

 

  [    ] Other: (Specify)

§ 9.3 Initial Decision Maker

The Architect will serve as the Initial Decision Maker pursuant to Section 15.2
of AIA Document A201–2007, as modified, for Claims arising from or relating to
the Construction Manager’s Construction Phase

(Paragraphs deleted)

services

§ 9.4 Attorney’s Fees

If one party to this Agreement institutes litigation or arbitration with the
other party arising out of the terms and conditions of this Agreement, or
performance under this Agreement, the prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and expenses and
consultant’s fees and expenses. The parties agree that the fee award need not be
computed in accordance with any court schedule, but shall be such as to fully

 

Init.

  

 

AIA Document A133™ – 2009 (formerly A121™CMc – 2003). Copyright © 1991, 2003 and
2009 by The American Institute of Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     18   

/

   This document was produced by AIA software at 14:33:50 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1950958922)   



--------------------------------------------------------------------------------

reimburse all fees and expenses actually incurred in good faith, it being the
intention of the parties to fully compensate for all fees or expenses paid or
incurred in good faith. The prevailing party is that party receiving
substantially the relief that it sought, whether by way of arbitration award or
court judgment.

ARTICLE 10 TERMINATION OR SUSPENSION

§ 10.1 Termination Prior to Establishment of the Guaranteed Maximum Price

§ 10.1.1 Prior to the execution of the Guaranteed Maximum Price Amendment, the
Owner may terminate this Agreement upon not less than seven (7) days’ written
notice to the Construction Manager for the Owner’s convenience and without
cause, and the Construction Manager may terminate this Agreement, upon not less
than seven (7) days’ written notice to the Owner, for the reasons set forth in
Section 14.1.1 of A201–2007, as modified.

§ 10.1.2 In the event of termination of this Agreement pursuant to
Section 10.1.1, the Construction Manager shall be equitably compensated for
Preconstruction Phase services performed prior to receipt of a notice of
termination. In no event shall the Construction Manager’s compensation under
this Section exceed the compensation set forth in Section 4.1.

§ 10.1.3 If the Owner terminates the Contract pursuant to Section 10.1.1 after
the commencement of the Construction Phase but prior to the execution of the
Guaranteed Maximum Price Amendment, the Owner shall pay to the Construction
Manager an amount calculated as follows, which amount shall be in addition to
any compensation paid to the Construction Manager under Section 10.1.2:

 

  .1 Take the Cost of the Work incurred by the Construction Manager to the date
of termination, including (a) any termination payments to subcontractors, and
(b) all amounts reasonably incurred by the Construction Manager to wind up its
Work and related activities at the Site and demobilize from the Site;

 

  .2 Add the Construction Manager’s Fee computed upon the Cost of the Work plus
the installed cost of any Owner-furnished equipment within the meaning of
Section 5.1.1 of this Agreement to the date of termination at the rate stated in
Section 5.1 or, if the Construction Manager’s Fee is stated as a fixed sum in
that Section, an amount that bears the same ratio to that fixed-sum Fee as the
Cost of the Work at the time of termination bears to a reasonable estimate of
the probable Cost of the Work upon its completion; and

 

  .3 Subtract the aggregate of previous payments made by the Owner for
Construction Phase services.

To the extent that the Owner elects to take legal assignment of subcontracts and
purchase orders (including rental agreements), the Construction Manager shall,
as a condition of receiving the payments referred to in this Article 10, execute
and deliver all such papers and take all such steps, including the legal
assignment of such subcontracts and other contractual rights of the Construction
Manager, as the Owner may require for the purpose of fully vesting in the Owner
the rights, benefits and obligations of the Construction Manager under such
subcontracts or purchase orders. All Subcontracts, purchase orders and rental
agreements entered into by the Construction Manager will contain provisions
allowing for assignment to the Owner as described above.

If the Owner accepts assignment of subcontracts, purchase orders or rental
agreements as described above, the Owner will reimburse or indemnify the
Construction Manager for all costs arising under the subcontract, purchase order
or rental agreement, if those costs would have been reimbursable as Cost of the
Work if the contract had not been terminated. If the Owner chooses not to accept
assignment of any subcontract, purchase order or rental agreement that would
have constituted a Cost of the Work had this agreement not been terminated, the
Construction Manager will terminate the subcontract, purchase order or rental
agreement and the Owner will pay the Construction Manager the costs necessarily
incurred by the Construction Manager because of such termination.

§ 10.2 Termination Subsequent to Establishing Guaranteed Maximum Price

Following execution of the Guaranteed Maximum Price Amendment and subject to the
provisions of Section 10.2.1 and 10.2.2 below, the Contract may be terminated as
provided in Article 14 of AIA Document A201–2007, as modified.

§ 10.2.1 If the Owner terminates the Contract after execution of the Guaranteed
Price Amendment, Construction Manager shall be compensated pursuant to Sections
14.2 and 14.4 of A201–2007, as modified.

(Paragraph deleted)

 

Init.

  

 

AIA Document A133™ – 2009 (formerly A121™CMc – 2003). Copyright © 1991, 2003 and
2009 by The American Institute of Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     19   

/

   This document was produced by AIA software at 14:33:50 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1950958922)   



--------------------------------------------------------------------------------

§ 10.3 Suspension

The Work may be suspended by the Owner as provided in Article 14 of AIA Document
A201–2007, as modified. In such case, the Guaranteed Maximum Price and Contract
Time shall be increased as provided in Section 14.3.2 of AIA Document A201–2007,
as modified, except that the term “profit” shall be understood to mean the
Construction Manager’s Fee as described in Sections 5.1 and 5.3.5 of this
Agreement.

ARTICLE 11 MISCELLANEOUS PROVISIONS

§ 11.1 Terms in this Agreement shall have the same meaning as those in
A201–2007, as modified.

§ 11.2 Ownership and Use of Documents

Section 1.5 of A201–2007, as modified, shall apply to both the Preconstruction
and Construction Phases.

§ 11.3 Governing Law

Section 13.1 of A201–2007, as modified, shall apply to both the Preconstruction
and Construction Phases.

§ 11.4 Assignment

The Owner and Construction Manager, respectively, bind themselves, their agents,
successors, assigns and legal representatives to this Agreement. Neither the
Owner nor the Construction Manager shall assign this Agreement without the
written consent of the other, except that the Owner may assign this Agreement to
a lender providing financing for the Project if the lender agrees to assume the
Owner’s rights and obligations under this Agreement. Except as provided in
Section 13.2.2 of A201–2007, as modified, neither party to the Contract shall
assign the Contract as a whole without written consent of the other. If either
party attempts to make such an assignment without such consent, that party shall
nevertheless remain legally responsible for all obligations under the Contract.

§ 11.5 Other provisions:

§ 11.5.1 Construction Manager’s Representative. Unless Construction Manager
later notifies Owner in writing, the following individual(s) shall be authorized
to act as Construction Manager representative(s):

Dennis Norvet

§ 11.5.2 The Construction Manager and Owner hereby agree and acknowledge that
this Agreement was drafted jointly with the assistance of legal counsel and that
no presumption or rule that ambiguity shall be construed against the party
drafting the document shall apply to the interpretation or enforcement of the
Agreement.

§ 11.5.3 Whenever the approval, permission or agreement of the Owner is required
under the Agreement for an activity to be undertaken by the Construction
Manager, or the approval of the Owner is required of a document submitted by the
Construction Manager to the Owner, such approval, permission or agreement shall
not be unreasonably withheld, conditioned or delayed by the Owner.

§ 11.5.4 As used herein, and in the A201™–2007, as modified, the terms
“equitable” and “equitably” shall be construed to mean “as is reasonable under
the circumstances.”

§ 11.5.5 If any clause or provision of the Agreement (including A201™–2007, as
modified) should be determined to be illegal, invalid, or unenforceable under
present or future laws effective during the term of the Agreement, then and in
that event, it is the express intention of the parties hereto that the remainder
of the Agreement shall not be affected thereby, and it is also the express
intention of the parties that, in lieu of each clause or provision of the
Agreement that may be determined to be illegal, invalid or unenforceable, there
may be added as part of the Agreement a clause or provision as similar in terms
of such illegal, invalid or unenforceable clause or provision as is possible,
legal, valid and enforceable.

ARTICLE 12 SCOPE OF THE AGREEMENT

§ 12.1 This Agreement represents the entire and integrated agreement between the
Owner and the Construction Manager and supersedes all prior negotiations,
representations or agreements, either written or oral. This Agreement may be
amended only by written instrument signed by both Owner and Construction
Manager.

 

 

Init.

  

 

AIA Document A133™ – 2009 (formerly A121™CMc – 2003). Copyright © 1991, 2003 and
2009 by The American Institute of Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     20   

/

   This document was produced by AIA software at 14:33:50 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1950958922)   



--------------------------------------------------------------------------------

§ 12.2 The following documents comprise the Agreement and form part of the
Contract Documents:

 

  .1 This AIA Document A133–2009, Standard Form of Agreement Between Owner and
Construction Manager as Constructor where the basis of payment is the Cost of
the Work Plus a Fee with a Guaranteed Maximum Price, as modified.

 

  .2 AIA Document A201–2007, General Conditions of the Contract for
Construction, as modified and attached hereto as Exhibit A.

 

  .3 Other documents, if any, forming part of the Contract Documents are as
follows: None

(Paragraphs deleted)

        (List other documents, if any, forming part of the Agreement.)

This Agreement is entered into as of the day and year first written above.

 

FRANKLIN SYNERGY BANK     CENTURY SKANSKA, A JOINT VENTURE

/s/ Kevin Herrington

   

/s/ Dennis R. Norvet

OWNER (Signature)     CONSTRUCTION MANAGER (Signature)

Kevin Herrington, EVP, COO

   

Dennis R. Norvet, SVP

(Printed name and title)     (Printed name and title)

 

Init.

  

 

AIA Document A133™ – 2009 (formerly A121™CMc – 2003). Copyright © 1991, 2003 and
2009 by The American Institute of Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     21   

/

   This document was produced by AIA software at 14:33:50 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1950958922)   



--------------------------------------------------------------------------------

LOGO [g96043g45a84.jpg]

   Document A201TM – 2007

GENERAL CONDITIONS OF THE CONTRACT FOR CONSTRUCTION

EXHIBIT “A”

 

for the following PROJECT:

 

Franklin Synergy Bank Nolensville Branch Renovation

 

THE OWNER:

 

(Name, legal status and address)

Franklin Synergy Bank

722 Columbia Avenue

Franklin, TN 37064

 

THE ARCHITECT:

 

(Name, legal status and address)

Crossroads Architecture

667 Wedgewood Avenue

Nashville, TN 37203

     

ADDITIONS AND DELETIONS:

 

The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed. A
vertical line in the left margin of this document indicates where the author has
added necessary information and where the author has added to or deleted from
the original AIA text.

 

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.

TABLE OF ARTICLES

 

1

  GENERAL PROVISIONS   

2

  OWNER   

3

  CONTRACTOR   

4

  ARCHITECT   

5

  SUBCONTRACTORS   

6

  CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS   

7

  CHANGES IN THE WORK   

8

  TIME   

9

  PAYMENTS AND COMPLETION   

10

  PROTECTION OF PERSONS AND PROPERTY   

11

  INSURANCE AND BONDS   

12

  UNCOVERING AND CORRECTION OF WORK   

13

  MISCELLANEOUS PROVISIONS   

14

  TERMINATION OR SUSPENSION OF THE CONTRACT   

15

  CLAIMS AND DISPUTES   

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     1   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

INDEX

(Numbers and Topics in Bold are Section Headings)

Acceptance of Nonconforming Work

9.6.6,9.9.3, 12.3

Acceptance of Work

9.6.6, 9.8.2, 9.9.3, 9.10.1, 9.10.3, 12.3

Access to Work

3.16, 6.2.1, 12.1

Accident Prevention

10

Acts and Omissions

3.2, 3.3.2, 3.12.8, 3.18, 4.2.3, 8.3.1, 9.5.1, 10.2.5,

10.2.8, 13.4.2, 13.7.1, 14.1, 15.2

Addenda

1.1.1, 3.11.1

Additional Costs, Claims for

3.7.4, 3.7.5, 6.1.1, 7.3.7.5, 10.3, 15.1.4

Additional Inspections and Testing

9.4.2, 9.8.3, 12.2.1, 13.5

Additional Insured

11.1.4

Additional Time, Claims for

3.2.4, 3.7.4, 3.7.5, 3.10.2, 8.3.2, 15.1.5

Administration of the Contract

3.1.3, 4.2, 9.4, 9.5

Advertisement or Invitation to Bid

1.1.1

Aesthetic Effect

4.2.13

Allowances

3.8, 7.3.8

All-risk Insurance

11.3.1, 11.3.1.1

Applications for Payment

4.2.5, 7.3.9, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7.1, 9.10,

11.1.3

Approvals

2.1.1, 2.2.2, 2.4, 3.1.3, 3.10.2, 3.12.8, 3.12.9, 3.12.10,

4.2.7, 9.3.2, 13.5.1

Arbitration

8.3.1, 11.3.10, 13.1.1, 15.3.2, 15.4

ARCHITECT

4

Architect, Definition of

4.1.1

Architect, Extent of Authority

2.4.1, 3.12.7, 4.1, 4.2, 5.2, 6.3.1, 7.1.2, 7.3.7, 7.4,

9.2.1, 9.3.1, 9.4, 9.5, 9.6.3, 9.8, 9.10.1, 9.10.3, 12.1, 12.2.1, 13.5.1,
13.5.2, 14.2.2, 14.2.4, 15.1.3, 15.2.1

Architect, Limitations of Authority and Responsibility

2.1.1, 3.12.4, 3.12.8, 3.12.10, 4.1.2, 4.2.1, 4.2.2,

4.2.3, 4.2.6, 4.2.7, 4.2.10, 4.2.12, 4.2.13, 5.2.1, 7.4.1,

9.4.2, 9.5.3, 9.6.4, 15.1.3, 15.2

Architect’s Additional Services and Expenses

2.4.1, 11.3.1.1, 12.2.1, 13.5.2, 13.5.3, 14.2.4

Architect’s Administration of the Contract

3.1.3, 4.2, 3.7.4, 15.2, 9.4.1, 9.5

Architect’s Approvals

2.4.1, 3.1.3, 3.5.1, 3.10.2, 4.2.7

Architect’s Authority to Reject Work

3.5.1, 4.2.6, 12.1.2, 12.2.1

Architect’s Copyright

1.1.7, 1.5

Architect’s Decisions

3.7.4, 4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.2.14,

6.3.1, 7.3.7, 7.3.9, 8.1.3, 8.3.1, 9.2.1, 9.4.1, 9.5, 9.8.4,

9.9.1, 13.5.2, 15.2, 15.3

Architect’s Inspections

3.7.4, 4.2.2, 4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 13.5

Architect’s Instructions

3.2.4, 3.3.1, 4.2.6, 4.2.7, 13.5.2

Architect’s Interpretations

4.2.11, 4.2.12

Architect’s Project Representative

4.2.10

Architect’s Relationship with Contractor

1.1.2, 1.5, 3.1.3, 3.2.2, 3.2.3, 3.2.4, 3.3.1, 3.4.2, 3.5.1,

3.7.4, 3.7.5, 3.9.2, 3.9.3, 3.10, 3.11, 3.12, 3.16, 3.18,

4.1.2, 4.1.3, 4.2, 5.2, 6.2.2, 7, 8.3.1, 9.2, 9.3, 9.4, 9.5,

9.7, 9.8, 9.9, 10.2.6, 10.3, 11.3.7,6 12, 13.4.2, 13.5,

15.2

Architect’s Relationship with Subcontractors

1.1.2, 4.2.3, 4.2.4, 4.2.6, 9.6.3, 9.6.4, 11.3.7

Architect’s Representations

9.4.2, 9.5.1, 9.10.1

Architect’s Site Visits

3.7.4, 4.2.2, 4.2.9, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5

Asbestos

10.3.1

Attorneys’ Fees

3.18.1, 9.10.2, 10.3.3

Award of Separate Contracts

6.1.1, 6.1.2

Award of Subcontracts and Other Contracts for Portions of the Work

5.2

Basic Definitions

1.1

Bidding Requirements

1.1.1, 5.2.1, 11.4.1

Binding Dispute Resolution

9.7.1, 11.3.9, 11.3.10, 13.1.1, 15.2.5, 15.2.6.1, 15.3.1, 15.3.2, 15.4.1

Boiler and Machinery Insurance

11.3.2

Bonds, Lien

7.3.7.4, 9.10.2, 9.10.3

Bonds, Performance, and Payment

7.3.7.4, 9.6.7, 9.10.3, 11.3.9, 11.4

 

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     2   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

Building Permit

3.7.1

Capitalization

1.3

Certificate of Substantial Completion

9.8.3, 9.8.4, 9.8.5

Certificates for Payment

4.2.1, 4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1,

9.10.1, 9.10.3, 14.1.1.3, 14.2.4, 15.1.3

Certificates of Inspection, Testing or Approval

13.5.4

Certificates of Insurance

9.10.2, 11.1.3

Change Orders

1.1.1, 2.4.1, 3.4.2, 3.7.4, 3.8.2.3, 3.11.1, 3.12.8, 4.2.8,

5.2.3, 7.1.2, 7.1.3, 7.2, 7.3.2, 7.3.6, 7.3.9, 7.3.10,

8.3.1, 9.3.1.1, 9.10.3, 10.3.2, 11.3.1.2, 11.3.4, 11.3.9,

12.1.2, 15.1.3

Change Orders, Definition of

7.2.1

CHANGES IN THE WORK

2.2.1, 3.11, 4.2.8, 7, 7.2.1, 7.3.1, 7.4, 7.4.1, 8.3.1,

9.3.1.1, 11.3.9

Claims, Definition of

15.1.1

CLAIMS AND DISPUTES

3.2.4, 6.1.1, 6.3.1, 7.3.9, 9.3.3, 9.10.4, 10.3.3, 15, 15.4

Claims and Timely Assertion of Claims

15.4.1

Claims for Additional Cost

3.2.4, 3.7.4, 6.1.1, 7.3.9, 10.3.2, 15.1.4

Claims for Additional Time

3.2.4, 3.7.46.1.1, 8.3.2, 10.3.2, 15.1.5

Concealed or Unknown Conditions, Claims for 3.7.4

Claims for Damages

3.2.4, 3.18, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1, 11.3.5, 11.3.7, 14.1.3,
14.2.4, 15.1.6

Claims Subject to Arbitration

15.3.1, 15.4.1

Cleaning Up

3.15, 6.3

Commencement of the Work, Conditions Relating to

2.2.1, 3.2.2, 3.4.1, 3.7.1, 3.10.1, 3.12.6, 5.2.1, 5.2.3, 6.2.2, 8.1.2, 8.2.2,
8.3.1, 11.1, 11.3.1, 11.3.6, 11.4.1, 15.1.4

Commencement of the Work, Definition of

8.1.2

Communications Facilitating Contract Administration

3.9.1, 4.2.4

Completion, Conditions Relating to

3.4.1, 3.11, 3.15, 4.2.2, 4.2.9, 8.2, 9.4.2, 9.8, 9.9.1, 9.10, 12.2, 13.7,
14.1.2

COMPLETION, PAYMENTS AND

9

Completion, Substantial

4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3, 12.2, 13.7

Compliance with Laws

1.6.1, 3.2.3, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 9.6.4, 10.2.2, 11.1, 11.3, 13.1,
13.4, 13.5.1, 13.5.2, 13.6, 14.1.1, 14.2.1.3, 15.2.8, 15.4.2, 15.4.3

Concealed or Unknown Conditions

3.7.4, 4.2.8, 8.3.1, 10.3

Conditions of the Contract

1.1.1, 6.1.1, 6.1.4

Consent, Written

3.4.2, 3.7.4, 3.12.8, 3.14.2, 4.1.2, 9.3.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3,
11.3.1, 13.2, 13.4.2, 15.4.4.2

Consolidation or Joinder

15.4.4

CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

1.1.4, 6

Construction Change Directive, Definition of

7.3.1

Construction Change Directives

1.1.1, 3.4.2, 3.12.8, 4.2.8, 7.1.1, 7.1.2, 7.1.3, 7.3, 9.3.1.1

Construction Schedules, Contractor’s

3.10, 3.12.1, 3.12.2, 6.1.3, 15.1.5.2

Contingent Assignment of Subcontracts

5.4, 14.2.2.2

Continuing Contract Performance

15.1.3

Contract, Definition of

1.1.2

CONTRACT, TERMINATION OR SUSPENSION OF THE

5.4.1.1, 11.3.9, 14

Contract Administration

3.1.3, 4, 9.4, 9.5

Contract Award and Execution, Conditions Relating to

3.7.1, 3.10, 5.2, 6.1, 11.1.3, 11.3.6, 11.4.1

Contract Documents, The

1.1.1

Contract Documents, Copies Furnished and Use of

1.5.2, 2.2.5, 5.3

Contract Documents, Definition of

1.1.1

Contract Sum

3.7.4, 3.8, 5.2.3, 7.2, 7.3, 7.4, 9.1, 9.4.2, 9.5.1.4, 9.6.7, 9.7, 10.3.2,
11.3.1, 14.2.4, 14.3.2, 15.1.4, 15.2.5

Contract Sum, Definition of

9.1

Contract Time

3.7.4, 3.7.5, 3.10.2, 5.2.3, 7.2.1.3, 7.3.1, 7.3.5, 7.4, 8.1.1, 8.2.1, 8.3.1,
9.5.1, 9.7.1, 10.3.2, 12.1.1, 14.3.2, 15.1.5.1, 15.2.5

 

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     3   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

Contract Time, Definition of

8.1.1

CONTRACTOR

3

Contractor, Definition of

3.1, 6.1.2

Contractor’s Construction Schedules

3.10, 3.12.1, 3.12.2, 6.1.3, 15.1.5.2

Contractor’s Employees

3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3, 11.1.1, 11.3.7,
14.1, 14.2.1.1,

Contractor’s Liability Insurance

11.1

Contractor’s Relationship with Separate Contractors and

Owner’s Forces

3.12.5, 3.14.2, 4.2.4, 6, 11.3.7, 12.1.2, 12.2.4

Contractor’s Relationship with Subcontractors

1.2.2, 3.3.2, 3.18.1, 3.18.2, 5, 9.6.2, 9.6.7, 9.10.2,

11.3.1.2, 11.3.7, 11.3.8

Contractor’s Relationship with the Architect

1.1.2, 1.5, 3.1.3, 3.2.2, 3.2.3, 3.2.4, 3.3.1, 3.4.2, 3.5.1,

3.7.4, 3.10, 3.11, 3.12, 3.16, 3.18, 4.1.3, 4.2, 5.2,

6.2.2, 7, 8.3.1, 9.2, 9.3, 9.4, 9.5, 9.7, 9.8, 9.9, 10.2.6,

10.3, 11.3.7, 12, 13.5, 15.1.2, 15.2.1

Contractor’s Representations

3.2.1, 3.2.2, 3.5.1, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.8.2

Contractor’s Responsibility for Those Performing the

Work

3.3.2, 3.18, 5.3.1, 6.1.3, 6.2, 9.5.1, 10.2.8

Contractor’s Review of Contract Documents

3.2

Contractor’s Right to Stop the Work

9.7

Contractor’s Right to Terminate the Contract

14.1, 15.1.6

Contractor’s Submittals

3.10, 3.11, 3.12.4, 4.2.7, 5.2.1, 5.2.3, 9.2, 9.3, 9.8.2,

9.8.3, 9.9.1, 9.10.2, 9.10.3, 11.1.3, 11.4.2

Contractor’s Superintendent

3.9, 10.2.6

Contractor’s Supervision and Construction Procedures

1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 6.1.3, 6.2.4,

7.1.3, 7.3.5, 7.3.7, 8.2, 10, 12, 14, 15.1.3

Contractual Liability Insurance

11.1.1.8, 11.2

Coordination and Correlation

1.2, 3.2.1, 3.3.1, 3.10, 3.12.6, 6.1.3, 6.2.1

Copies Furnished of Drawings and Specifications

1.5, 2.2.5, 3.11

Copyrights

1.5, 3.17

Correction of Work

2.3, 2.4, 3.7.3, 9.4.2, 9.8.2, 9.8.3, 9.9.1, 12.1.2, 12.2

Correlation and Intent of the Contract Documents

1.2

  

Cost, Definition of

7.3.7

Costs

2.4.1, 3.2.4, 3.7.3, 3.8.2, 3.15.2, 5.4.2, 6.1.1, 6.2.3,

7.3.3.3, 7.3.7, 7.3.8, 7.3.9, 9.10.2, 10.3.2, 10.3.6,

11.3, 12.1.2, 12.2.1, 12.2.4, 13.5, 14

Cutting and Patching

3.14, 6.2.5

Damage to Construction of Owner or Separate

Contractors

3.14.2, 6.2.4, 10.2.1.2, 10.2.5, 10.4, 11.1.1, 11.3,

12.2.4

Damage to the Work

3.14.2, 9.9.1, 10.2.1.2, 10.2.5, 10.4.1, 11.3.1, 12.2.4

Damages, Claims for

3.2.4, 3.18, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1,

11.3.5, 11.3.7, 14.1.3, 14.2.4, 15.1.6

Damages for Delay

6.1.1, 8.3.3, 9.5.1.6, 9.7, 10.3.2

Date of Commencement of the Work, Definition of

8.1.2

Date of Substantial Completion, Definition of

8.1.3

Day, Definition of

8.1.4

Decisions of the Architect

3.7.4, 4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 15.2, 6.3,

7.3.7, 7.3.9, 8.1.3, 8.3.1, 9.2.1, 9.4, 9.5.1, 9.8.4, 9.9.1,

13.5.2, 14.2.2, 14.2.4, 15.1, 15.2

Decisions to Withhold Certification

9.4.1, 9.5, 9.7, 14.1.1.3

Defective or Nonconforming Work, Acceptance,

Rejection and Correction of

2.3.1, 2.4.1, 3.5.1, 4.2.6, 6.2.5, 9.5.1, 9.5.2, 9.6.6,

9.8.2, 9.9.3, 9.10.4, 12.2.1

Defective Work, Definition of

3.5.1

Definitions

1.1, 2.1.1, 3.1.1, 3.5.1, 3.12.1, 3.12.2, 3.12.3, 4.1.1,

15.1.1, 5.1, 6.1.2, 7.2.1, 7.3.1, 8.1, 9.1, 9.8.1

Delays and Extensions of Time

3.2., 3.7.4, 5.2.3, 7.2.1, 7.3.1, 7.4.1, 8.3, 9.5.1, 9.7.1,

10.3.2, 10.4.1, 14.3.2, 15.1.5, 15.2.5

Disputes

6.3.1, 7.3.9, 15.1, 15.2

Documents and Samples at the Site

3.11

Drawings, Definition of

1.1.5

Drawings and Specifications, Use and Ownership of

3.11

Effective Date of Insurance

8.2.2, 11.1.2

Emergencies

10.4, 14.1.1.2, 15.1.4

 

 

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     4   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

Employees, Contractor’s

3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2,

10.3.3, 11.1.1, 11.3.7, 14.1, 14.2.1.1

Equipment, Labor, Materials or

1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13.1,

3.15.1, 4.2.6, 4.2.7, 5.2.1, 6.2.1, 7.3.7, 9.3.2, 9.3.3,

9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.1, 14.2.1.2

Execution and Progress of the Work

1.1.3, 1.2.1, 1.2.2, 2.2.3, 2.2.5, 3.1, 3.3.1, 3.4.1, 3.5.1,

3.7.1, 3.10.1, 3.12, 3.14, 4.2, 6.2.2, 7.1.3, 7.3.5, 8.2,

9.5.1, 9.9.1, 10.2, 10.3, 12.2, 14.2, 14.3.1, 15.1.3

Extensions of Time

3.2.4, 3.7.4, 5.2.3, 7.2.1, 7.3, 7.4.1, 9.5.1, 9.7.1,

10.3.2, 10.4.1, 14.3, 15.1.5, 15.2.5

Failure of Payment

9.5.1.3, 9.7, 9.10.2, 13.6, 14.1.1.3, 14.2.1.2

Faulty Work

(See Defective or Nonconforming Work)

Final Completion and Final Payment

4.2.1, 4.2.9, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.3.1, 11.3.5,

12.3.1, 14.2.4, 14.4.3

Financial Arrangements, Owner’s

2.2.1, 13.2.2, 14.1.1.4

Fire and Extended Coverage Insurance

11.3.1.1

GENERAL PROVISIONS

1

Governing Law

13.1

Guarantees (See Warranty)

Hazardous Materials

10.2.4, 10.3

Identification of Subcontractors and Suppliers

5.2.1

Indemnification

3.17.1, 3.18, 9.10.2, 10.3.3, 10.3.6, 11.3.1.2, 11.3.7

Information and Services Required of the Owner

2.1.2, 2.2, 3.2.2, 3.12.4, 3.12.10, 6.1.3, 6.1.4, 6.2.5,

9.6.1, 9.6.4, 9.9.2, 9.10.3, 10.3.3, 11.2, 11.4, 13.5.1,

13.5.2, 14.1.1.4, 14.1.4, 15.1.3

Initial Decision

15.2

Initial Decision Maker, Definition of

1.1.8

Initial Decision Maker, Decisions

14.2.2, 14.2.4, 15.2.1, 15.2.2, 15.2.3, 15.2.4, 15.2.5

Initial Decision Maker, Extent of Authority

14.2.2, 14.2.4, 15.1.3, 15.2.1, 15.2.2, 15.2.3, 15.2.4,

15.2.5

Injury or Damage to Person or Property

10.2.8, 10.4.1

Inspections

3.1.3, 3.3.3, 3.7.1, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.3,

9.9.2, 9.10.1, 12.2.1, 13.5

Instructions to Bidders

1.1.1

 

  

Instructions to the Contractor

3.2.4, 3.3.1, 3.8.1, 5.2.1, 7, 8.2.2, 12, 13.5.2

Instruments of Service, Definition of

1.1.7

Insurance

3.18.1, 6.1.1, 7.3.7, 9.3.2, 9.8.4, 9.9.1, 9.10.2, 11

Insurance, Boiler and Machinery

11.3.2

Insurance, Contractor’s Liability

11.1

Insurance, Effective Date of

8.2.2, 11.1.2

Insurance, Loss of Use

11.3.3

Insurance, Owner’s Liability

11.2

Insurance, Property

10.2.5, 11.3

Insurance, Stored Materials

9.3.2, 11.4.1.4

INSURANCE AND BONDS

11

Insurance Companies, Consent to Partial Occupancy

9.9.1, 11.4.1.5

Insurance Companies, Settlement with

11.4.10

Intent of the Contract Documents

1.2.1, 4.2.7, 4.2.12, 4.2.13, 7.4

Interest

13.6

Interpretation

1.2.3, 1.4, 4.1.1, 5.1, 6.1.2, 15.1.1

Interpretations, Written

4.2.11, 4.2.12, 15.1.4

Judgment on Final Award

15.4.2

Labor and Materials, Equipment

1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13, 3.15.1,

4.2.6, 4.2.7, 5.2.1, 6.2.1, 7.3.7, 9.3.2, 9.3.3, 9.5.1.3,

9.10.2, 10.2.1, 10.2.4, 14.2.1.1, 14.2.1.2

Labor Disputes

8.3.1

Laws and Regulations

1.5, 3.2.3, 3.6, 3.7, 3.12.10, 3.13.1, 4.1.1, 9.6.4, 9.9.1,

10.2.2, 11.1.1, 11.3, 13.1.1, 13.4, 13.5.1, 13.5.2,

13.6.1, 14, 15.2.8, 15.4

Liens

2.1.2, 9.3.3, 9.10.2, 9.10.4, 15.2.8

Limitations, Statutes of

12.2.5, 13.7, 15.4.1.1

Limitations of Liability

2.3.1, 3.2.2, 3.5.1, 3.12.10, 3.17.1, 3.18.1, 4.2.6,

4.2.7, 4.2.12, 6.2.2, 9.4.2, 9.6.4, 9.6.7, 10.2.5, 10.3.3,

11.1.2, 11.2, 11.3.7, 12.2.5, 13.4.2

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     5   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

Limitations of Time

2.1.2, 2.2, 2.4, 3.2.2, 3.10, 3.11, 3.12.5, 3.15.1, 4.2.7, 5.2, 5.3.1, 5.4.1,
6.2.4, 7.3, 7.4, 8.2, 9.2.1, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6, 9.7.1, 9.8, 9.9,
9.10, 11.1.3, 11.3.1.5, 11.3.6, 11.3.10, 12.2, 13.5, 13.7, 14, 15

Loss of Use Insurance

11.3.3

Material Suppliers

1.5, 3.12.1, 4.2.4, 4.2.6, 5.2.1, 9.3, 9.4.2, 9.6, 9.10.5

Materials, Hazardous

10.2.4, 10.3

Materials, Labor, Equipment and

1.1.3, 1.1.6, 1.5.1, 3.4.1, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13.1, 3.15.1, 4.2.6,
4.2.7, 5.2.1, 6.2.1, 7.3.7, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1.2, 10.2.4,
14.2.1.1, 14.2.1.2

Means, Methods, Techniques, Sequences and Procedures of Construction

3.3.1, 3.12.10, 4.2.2, 4.2.7, 9.4.2

Mechanic’s Lien

2.1.2, 15.2.8

Mediation

8.3.1, 10.3.6, 15.2.1, 15.2.5, 15.2.6, 15.3, 15.4.1

Minor Changes in the Work

1.1.1, 3.12.8, 4.2.8, 7.1, 7.4

MISCELLANEOUS PROVISIONS

13

Modifications, Definition of

1.1.1

Modifications to the Contract

1.1.1, 1.1.2, 3.11, 4.1.2, 4.2.1, 5.2.3, 7, 8.3.1, 9.7.1, 10.3.2, 11.3.1

Mutual Responsibility

6.2

Nonconforming Work, Acceptance of

9.6.6, 9.9.3, 12.3

Nonconforming Work, Rejection and Correction of

2.3.1, 2.4.1, 3.5.1, 4.2.6, 6.2.4, 9.5.1, 9.8.2, 9.9.3, 9.10.4, 12.2.1

Notice

2.2.1, 2.3.1, 2.4.1, 3.2.4, 3.3.1, 3.7.2, 3.12.9, 5.2.1, 9.7.1, 9.10, 10.2.2,
11.1.3, 11.4.6, 12.2.2.1, 13.3, 13.5.1, 13.5.2, 14.1, 14.2, 15.2.8, 15.4.1

Notice, Written

2.3.1, 2.4.1, 3.3.1, 3.9.2, 3.12.9, 3.12.10, 5.2.1, 9.7.1, 9.10, 10.2.2, 10.3,
11.1.3, 11.3.6, 12.2.2.1, 13.3, 14, 15.2.8, 15.4.1

Notice of Claims

3.7.4, 4.5, 10.2.8, 15.1.2, 15.4

Notice of Testing and Inspections

13.5.1, 13.5.2

Observations, Contractor’s

3.2, 3.7.4

Occupancy

2.2.2, 9.6.6, 9.8, 11.3.1.5

Orders, Written

1.1.1, 2.3, 3.9.2, 7, 8.2.2, 11.3.9, 12.1, 12.2.2.1, 13.5.2, 14.3.1

OWNER

2

Owner, Definition of

2.1.1

Owner, Information and Services Required of the

2.1.2, 2.2, 3.2.2, 3.12.10, 6.1.3, 6.1.4, 6.2.5, 9.3.2, 9.6.1, 9.6.4, 9.9.2,
9.10.3, 10.3.3, 11.2, 11.3, 13.5.1, 13.5.2, 14.1.1.4, 14.1.4, 15.1.3

Owner’s Authority

1.5, 2.1.1, 2.3.1, 2.4.1, 3.4.2, 3.8.1, 3.12.10, 3.14.2, 4.1.2, 4.1.3, 4.2.4,
4.2.9, 5.2.1, 5.2.4, 5.4.1, 6.1, 6.3.1, 7.2.1, 7.3.1, 8.2.2, 8.3.1, 9.3.1,
9.3.2, 9.5.1, 9.6.4, 9.9.1, 9.10.2, 10.3.2, 11.1.3, 11.3.3, 11.3.10, 12.2.2,
12.3.1, 13.2.2, 14.3, 14.4, 15.2.7

Owner’s Financial Capability

2.2.1, 13.2.2, 14.1.1.4

Owner’s Liability Insurance

11.2

Owner’s Loss of Use Insurance

11.3.3

Owner’s Relationship with Subcontractors

1.1.2, 5.2, 5.3, 5.4, 9.6.4, 9.10.2, 14.2.2

Owner’s Right to Carry Out the Work

2.4, 14.2.2

Owner’s Right to Clean Up

6.3

Owner’s Right to Perform Construction and to Award Separate Contracts

6.1

Owner’s Right to Stop the Work

2.3

Owner’s Right to Suspend the Work

14.3

Owner’s Right to Terminate the Contract

14.2

Ownership and Use of Drawings, Specifications and Other Instruments of Service

1.1.1, 1.1.6, 1.1.7, 1.5, 2.2.5, 3.2.2, 3.11.1, 3.17.1, 4.2.12, 5.3.1

Partial Occupancy or Use

9.6.6, 9.9, 11.3.1.5

Patching, Cutting and

3.14, 6.2.5

Patents

3.17

Payment, Applications for

4.2.5, 7.3.9, 9.2.1, 9.3, 9.4, 9.5, 9.6.3, 9.7.1, 9.8.5, 9.10.1, 14.2.3, 14.2.4,
14.4.3

Payment, Certificates for

4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1, 9.10.1, 9.10.3, 13.7,
14.1.1.3, 14.2.4

Payment, Failure of

9.5.1.3, 9.7, 9.10.2, 13.6, 14.1.1.3, 14.2.1.2

 

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     6   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

Payment, Final

4.2.1, 4.2.9, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1, 11.4.5, 12.3.1, 13.7, 14.2.4,
14.4.3

Payment Bond, Performance Bond and

7.3.7.4, 9.6.7, 9.10.3, 11.4.9, 11.4

Payments, Progress

9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3, 15.1.3

PAYMENTS AND COMPLETION

9

Payments to Subcontractors

5.4.2, 9.5.1.3, 9.6.2, 9.6.3, 9.6.4, 9.6.7, 11.4.8, 14.2.1.2

PCB

10.3.1

Performance Bond and Payment Bond

7.3.7.4, 9.6.7, 9.10.3, 11.4.9, 11.4

Permits, Fees, Notices and Compliance with Laws

2.2.2, 3.7, 3.13, 7.3.7.4, 10.2.2

PERSONS AND PROPERTY, PROTECTION OF

10

Polychlorinated Biphenyl

10.3.1

Product Data, Definition of

3.12.2

Product Data and Samples, Shop Drawings

3.11, 3.12, 4.2.7

Progress and Completion

4.2.2, 8.2, 9.8, 9.9.1, 14.1.4, 15.1.3

Progress Payments

9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3, 15.1.3

Project, Definition of the

1.1.4

Project Representatives

4.2.10

Property Insurance

10.2.5, 11.3

PROTECTION OF PERSONS AND PROPERTY

10

Regulations and Laws

1.5, 3.2.3, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 9.6.4, 9.9.1, 10.2.2, 11.1, 11.4,
13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14, 15.2.8, 15.4

Rejection of Work

3.5.1, 4.2.6, 12.2.1

Releases and Waivers of Liens

9.10.2

Representations

3.2.1, 3.5.1, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.4.2, 9.5.1, 9.8.2, 9.10.1

Representatives

2.1.1, 3.1.1, 3.9, 4.1.1, 4.2.1, 4.2.2, 4.2.10, 5.1.1, 5.1.2, 13.2.1

Responsibility for Those Performing the Work

3.3.2, 3.18, 4.2.3, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1, 10

Retainage

9.3.1, 9.6.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3

Review of Contract Documents and Field Conditions by Contractor

3.2, 3.12.7, 6.1.3

Review of Contractor’s Submittals by Owner and Architect

3.10.1, 3.10.2, 3.11, 3.12, 4.2, 5.2, 6.1.3, 9.2, 9.8.2

Review of Shop Drawings, Product Data and Samples by Contractor

3.12

Rights and Remedies

1.1.2, 2.3, 2.4, 3.5.1, 3.7.4, 3.15.2, 4.2.6, 4.5, 5.3, 5.4, 6.1, 6.3, 7.3.1,
8.3, 9.5.1, 9.7, 10.2.5, 10.3, 12.2.2, 12.2.4, 13.4, 14, 15.4

Royalties, Patents and Copyrights

3.17

Rules and Notices for Arbitration

15.4.1

Safety of Persons and Property

10.2, 10.4

Safety Precautions and Programs

3.3.1, 4.2.2, 4.2.7, 5.3.1, 10.1, 10.2, 10.4

Samples, Definition of

3.12.3

Samples, Shop Drawings, Product Data and

3.11, 3.12, 4.2.7

Samples at the Site, Documents and

3.11

Schedule of Values

9.2, 9.3.1

Schedules, Construction

3.10, 3.12.1, 3.12.2, 6.1.3, 15.1.5.2

Separate Contracts and Contractors

1.1.4, 3.12.5, 3.14.2, 4.2.4, 4.2.7, 6, 8.3.1, 11.4.7, 12.1.2

Shop Drawings, Definition of

3.12.1

Shop Drawings, Product Data and Samples

3.11, 3.12, 4.2.7

Site, Use of

3.13, 6.1.1, 6.2.1

Site Inspections

3.2.2, 3.3.3, 3.7.1, 3.7.4, 4.2, 9.4.2, 9.10.1, 13.5

Site Visits, Architect’s

3.7.4, 4.2.2, 4.2.9, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5

Special Inspections and Testing

4.2.6, 12.2.1, 13.5

Specifications, Definition of the

1.1.6

Specifications, The

1.1.1, 1.1.6, 1.2.2, 1.5, 3.11, 3.12.10, 3.17, 4.2.14

Statute of Limitations

13.7, 15.4.1.1

Stopping the Work

2.3, 9.7, 10.3, 14.1

Stored Materials

6.2.1, 9.3.2, 10.2.1.2, 10.2.4, 11.4.1.4

 

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     7   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

Subcontractor, Definition of

5.1.1

SUBCONTRACTORS

5

Subcontractors, Work by

1.2.2, 3.3.2, 3.12.1, 4.2.3, 5.2.3, 5.3, 5.4, 9.3.1.2, 9.6.7

Subcontractual Relations

5.3, 5.4, 9.3.1.2, 9.6, 9.10, 10.2.1, 11.4.7, 11.4.8, 14.1, 14.2.1

Submittals

3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.7, 9.2, 9.3, 9.8, 9.9.1, 9.10.2,
9.10.3, 11.1.3

Submittal Schedule

3.10.2, 3.12.5, 4.2.7

Subrogation, Waivers of

6.1.1, 11.4.5, 11.3.7

Substantial Completion

4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3, 12.2, 13.7

Substantial Completion, Definition of

9.8.1

Substitution of Subcontractors

5.2.3, 5.2.4

Substitution of Architect

4.1.3

Substitutions of Materials

3.4.2, 3.5.1, 7.3.8

Sub-subcontractor, Definition of

5.1.2

Subsurface Conditions

3.7.4

Successors and Assigns

13.2

Superintendent

3.9, 10.2.6

Supervision and Construction Procedures

1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 6.1.3, 6.2.4, 7.1.3, 7.3.7, 8.2, 8.3.1,
9.4.2, 10, 12, 14, 15.1.3

Surety

5.4.1.2, 9.8.5, 9.10.2, 9.10.3, 14.2.2, 15.2.7

Surety, Consent of

9.10.2, 9.10.3 Surveys 2.2.3

Suspension by the Owner for Convenience

14.3

Suspension of the Work

5.4.2, 14.3

Suspension or Termination of the Contract

5.4.1.1, 11.4.9, 14

Taxes

3.6, 3.8.2.1, 7.3.7.4

Termination by the Contractor

14.1, 15.1.6

Termination by the Owner for Cause

5.4.1.1, 14.2, 15.1.6

Termination by the Owner for Convenience

14.4

Termination of the Architect

4.1.3

Termination of the Contractor

14.2.2

TERMINATION OR SUSPENSION OF THE CONTRACT

14

Tests and Inspections

3.1.3, 3.3.3, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 10.3.2,
11.4.1.1, 12.2.1, 13.5

TIME 8

Time, Delays and Extensions of

3.2.4, 3.7.4, 5.2.3, 7.2.1, 7.3.1, 7.4.1, 8.3, 9.5.1, 9.7.1, 10.3.2, 10.4.1,
14.3.2, 15.1.5, 15.2.5

Time Limits

2.1.2, 2.2, 2.4, 3.2.2, 3.10, 3.11, 3.12.5, 3.15.1, 4.2, 4.4, 4.5, 5.2, 5.3,
5.4, 6.2.4, 7.3, 7.4, 8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6, 9.7, 9.8, 9.9,
9.10, 11.1.3, 11.4.1.5, 11.4.6, 11.4.10, 12.2, 13.5, 13.7, 14, 15.1.2, 15.4

Time Limits on Claims

3.7.4, 10.2.8, 13.7, 15.1.2

Title to Work

9.3.2, 9.3.3

Transmission of Data in Digital Form 1.6

UNCOVERING AND CORRECTION OF WORK

12

Uncovering of Work

12.1

Unforeseen Conditions, Concealed or Unknown

3.7.4, 8.3.1, 10.3

Unit Prices

7.3.3.2, 7.3.4

Use of Documents

1.1.1, 1.5, 2.2.5, 3.12.6, 5.3

Use of Site

3.13, 6.1.1, 6.2.1

Values, Schedule of

9.2, 9.3.1

Waiver of Claims by the Architect

13.4.2

Waiver of Claims by the Contractor

9.10.5, 11.4.7, 13.4.2, 15.1.6

Waiver of Claims by the Owner

9.9.3, 9.10.3, 9.10.4, 11.4.3, 11.4.5, 11.4.7, 12.2.2.1, 13.4.2, 14.2.4, 15.1.6

Waiver of Consequential Damages

14.2.4, 15.1.6

Waiver of Liens

9.10.2, 9.10.4

Waivers of Subrogation

6.1.1, 11.4.5, 11.3.7

 

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     8   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

Warranty

3.5, 4.2.9, 9.3.3, 9.8.4, 9.9.1, 9.10.4, 12.2.2, 13.7.1

Weather Delays

15.1.5.2

Work, Definition of

1.1.3

Written Consent

1.5.2, 3.4.2, 3.7.4, 3.12.8, 3.14.2, 4.1.2, 9.3.2, 9.8.5,

9.9.1, 9.10.2, 9.10.3, 11.4.1, 13.2, 13.4.2, 15.4.4.2

Written Interpretations

4.2.11, 4.2.12

Written Notice

2.3, 2.4, 3.3.1, 3.9, 3.12.9, 3.12.10, 5.2.1, 8.2.2, 9.7,

9.10, 10.2.2, 10.3, 11.1.3, 11.4.6, 12.2.2, 12.2.4, 13.3,

14, 15.4.1

Written Orders

1.1.1, 2.3, 3.9, 7, 8.2.2, 11.4.9, 12.1, 12.2, 13.5.2,

14.3.1, 15.1.2

 

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     9   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

ARTICLE 1 GENERAL PROVISIONS

§ 1.1 BASIC DEFINITIONS

§ 1.1.1 THE CONTRACT DOCUMENTS

The Contract Documents are those described and enumerated in the Agreement
between the Owner and Contractor, which is the AIA Document A133-2009, as
modified and dated October 6, 2015 (hereinafter the Agreement) A Modification is
(1) a written amendment to the Contract signed by both parties, (2) a Change
Order, (3) a Construction Change Directive or (4) a written order for a minor
change in the Work issued by the Architect. Unless specifically enumerated in
the Agreement, the Contract Documents do not include the advertisement or
invitation to bid, Instructions to Bidders, sample forms, other information
furnished by the Owner in anticipation of receiving bids or proposals, the
Contractor’s bid or proposal, or portions of Addenda relating to bidding
requirements.

§ 1.1.2 THE CONTRACT

The Contract Documents form the Contract for Construction. The Contract
represents the entire and integrated agreement between the parties hereto and
supersedes prior negotiations, representations or agreements, either written or
oral. The Contract may be amended or modified only by a Modification. Except as
expressly stated therein, the Contract Documents shall not be construed to
create a direct contractual relationship with any third party or a right or
cause of action in favor of any third party against the Owner or the Contractor.

§ 1.1.3 THE WORK

The term “Work” means the construction and services required by the Contract
Documents, whether completed or partially completed, and includes all other
labor, materials, equipment and services provided or to be provided by the
Contractor to fulfill the Contractor’s obligations. The Work may constitute the
whole or a part of the Project.

§ 1.1.4 THE PROJECT

The Project is the total construction of which the Work performed under the
Contract Documents may be the whole or a part and which may include construction
by the Owner and by separate contractors.

§ 1.1.5 THE DRAWINGS

The Drawings are the graphic and pictorial portions of the Contract Documents
showing the design, location and dimensions of the Work, generally including
plans, elevations, sections, details, schedules and diagrams.

§ 1.1.6 THE SPECIFICATIONS

The Specifications are that portion of the Contract Documents consisting of the
written requirements for materials, equipment, systems, standards and
workmanship for the Work, and performance of related services.

§ 1.1.7 INSTRUMENTS OF SERVICE

Instruments of Service are representations, in any medium of expression now
known or later developed, of the tangible and intangible creative work performed
by the Architect and the Architect’s consultants under their respective
professional services agreements. Instruments of Service may include, without
limitation, studies, surveys, models, sketches, drawings, specifications, and
other similar materials.

§ 1.1.8 INITIAL DECISION MAKER

The Initial Decision Maker is the person identified in the Agreement to render
initial decisions on Claims in accordance with Section 15.2 and certify
termination of the Agreement under Section 14.2.2.

§ 1.1.9 THE GUARANTEED MAXIMUM PRICE

The Guaranteed Maximum Price or “GMP” as used herein shall refer to the
Contractor’s Guaranteed Maximum Price as defined in Section 2.2.1 of the
Agreement and as set forth and qualified in the Guaranteed Maximum Price
Amendment (“GMP Amendment”) to the Contract. Except for its use in Sections 9.1,
9.4.2 and 14.2.4, the term “Contract Sum” as used in this A201™–2007, as
modified, refers to the Guaranteed Maximum Price as defined in Section 2.2 of
the Agreement.

§ 1.2 CORRELATION AND INTENT OF THE CONTRACT DOCUMENTS

§ 1.2.1 Performance by the Contractor shall be required only to the extent
consistent with the Contract Documents and reasonably inferable from them as
being necessary to produce the indicated results.

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     10   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

§ 1.2.2 Organization of the Specifications into divisions, sections and
articles, and arrangement of Drawings shall not control the Contractor in
dividing the Work among Subcontractors or in establishing the extent of Work to
be performed by any trade.

§ 1.2.3 Unless otherwise stated in the Contract Documents, words that have
well-known technical or construction industry meanings are used in the Contract
Documents in accordance with such recognized meanings.

§ 1.3 CAPITALIZATION

Terms capitalized in these General Conditions include those that are
(1) specifically defined, (2) the titles of numbered articles or (3) the titles
of other documents published by the American Institute of Architects.

§ 1.4 INTERPRETATION

In the interest of brevity the Contract Documents frequently omit modifying
words such as “all” and “any” and articles such as “the” and “an,” but the fact
that a modifier or an article is absent from one statement and appears in
another is not intended to affect the interpretation of either statement.

§ 1.5 OWNERSHIP AND USE OF DRAWINGS, SPECIFICATIONS AND OTHER INSTRUMENTS OF
SERVICE

§ 1.5.1 The Architect and the Architect’s consultants shall be deemed the
authors and owners of their respective Instruments of Service, including the
Drawings and Specifications, and will retain all common law, statutory and other
reserved rights, including copyrights. The Contractor, Subcontractors,
Sub-subcontractors, and material or equipment suppliers shall not own or claim a
copyright in the Instruments of Service. Submittal or distribution to meet
official regulatory requirements or for other purposes in connection with this
Project is not to be construed as publication in derogation of the Architect’s
or Architect’s consultants’ reserved rights.

§ 1.5.2 The Contractor, Subcontractors, Sub-subcontractors and material or
equipment suppliers are authorized to use and reproduce the Instruments of
Service provided to them solely and exclusively for execution of the Work. All
copies made under this authorization shall bear the copyright notice, if any,
shown on the Instruments of Service. The Contractor, Subcontractors,
Sub-subcontractors, and material or equipment suppliers may not use the
Instruments of Service on other projects or for additions to this Project
outside the scope of the Work without the specific written consent of the Owner,
Architect and the Architect’s consultants.

§ 1.6 TRANSMISSION OF DATA IN DIGITAL FORM

If the parties intend to transmit Instruments of Service or any other
information or documentation in digital form, they shall endeavor to establish
necessary protocols governing such transmissions, unless otherwise already
provided in the Agreement or the Contract Documents, and such protocols, when
agreed, shall be incorporated into the Contract Documents by amendment.

ARTICLE 2 OWNER

§ 2.1 GENERAL

§ 2.1.1 The Owner is the person or entity identified as such in the Agreement
and is referred to throughout the Contract Documents as if singular in number.
The Owner shall designate in writing a representative who shall have express
authority to bind the Owner with respect to all matters requiring the Owner’s
approval or authorization. Except as otherwise provided in Section 4.2.1, the
Architect does not have such authority. The term “Owner” means the Owner or the
Owner’s authorized representative.

§ 2.1.2 The Owner shall furnish to the Contractor within fifteen days after
receipt of a written request, information necessary and relevant for the
Contractor to evaluate, give notice of or enforce mechanic’s lien rights. Such
information shall include a correct statement of the record legal title to the
property on which the Project is located, usually referred to as the site, and
the Owner’s interest therein.

§ 2.2 INFORMATION AND SERVICES REQUIRED OF THE OWNER

§ 2.2.1 The Contractor may, as set forth in Section 3.1.2 of the Agreement,
request in writing that the Owner provide reasonable evidence that the Owner has
made financial arrangements to fulfill the Owner’s obligations under the
Contract.

2.2.2 Except for permits and fees that are the responsibility of the Contractor
under the Contract Documents, including those required under Section 3.7.1, the
Owner shall secure and pay for necessary approvals, easements, assessments and
charges required for construction, use or occupancy of permanent structures or
for permanent changes in existing facilities.

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     11   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

§ 2.2.3 The Owner shall furnish surveys describing physical characteristics,
legal limitations and utility locations for the site of the Project, and a legal
description of the site. The Contractor shall be entitled to rely on the
accuracy of information furnished by the Owner but shall exercise proper
precautions relating to the safe performance of the Work.

§ 2.2.4 The Owner shall furnish information or services required of the Owner by
the Contract Documents with reasonable promptness. The Owner shall also furnish
any other information or services under the Owner’s control and relevant to the
Contractor’s performance of the Work with reasonable promptness after receiving
the Contractor’s written request for such information or services.

§ 2.2.5 Unless otherwise provided in the Contract Documents, the Owner shall
furnish to the Contractor one copy of the Contract Documents for purposes of
making reproductions pursuant to Section 1.5.2.

§ 2.2.6 Owner represents that the Drawings, Specifications and other Instruments
of Service are complete, accurate adequate and suitable for their intended use
in connection with the Work.

§ 2.2.7 Owner shall provide, or cause the Architect to provide, to Contractor
the native editable electronic files of the 100% Construction Documents and the
Building Information Model that are editable with commercially available
software that is not proprietary to the Architect. Such files shall be provided
on an unrestricted basis for use in connection with the Project and without an
independent indemnification obligation from Contractor to the Owner and/or
Architect.

§ 2.3 OWNER’S RIGHT TO STOP THE WORK

If the Contractor fails to correct Work that is not in accordance with the
requirements of the Contract Documents as required by Section 12.2 or repeatedly
fails to carry out Work in accordance with the Contract Documents, the Owner
may, after giving Contractor written notice and a reasonable opportunity to cure
the failure, issue a written order to the Contractor to stop the Work, or any
portion thereof, until the cause for such order has been eliminated; however,
the right of the Owner to stop the Work shall not give rise to a duty on the
part of the Owner to exercise this right for the benefit of the Contractor or
any other person or entity, except to the extent required by Section 6.1.3.

§ 2.4 OWNER’S RIGHT TO CARRY OUT THE WORK

If the Contractor defaults or neglects to carry out the Work in accordance with
the Contract Documents and fails within a ten-day period after receipt of
written notice from the Owner to commence and continue correction of such
default or neglect with diligence and promptness, the Owner may, without
prejudice to other remedies the Owner may have, correct such deficiencies. In
such case an appropriate Change Order shall be issued deducting from payments
then or thereafter due the Contractor the reasonable cost of correcting such
deficiencies, including Owner’s expenses and compensation for the Architect’s
additional services made necessary by such default, neglect or failure. Such
action by the Owner and amounts charged to the Contractor are both subject to
prior approval of the Architect. If payments then or thereafter due the
Contractor are not sufficient to cover such amounts, the Contractor shall pay
the difference to the Owner upon receipt of a written demand accompanied by
documentation substantiating the amounts claimed.

ARTICLE 3 CONTRACTOR

§ 3.1 GENERAL

§ 3.1.1 The Contractor is the person or entity identified as the Construction
Manager in the Agreement and is referred to throughout the Contract Documents as
if singular in number. The Contractor shall be lawfully licensed, if required in
the jurisdiction where the Project is located. The Contractor shall designate in
writing a representative who shall have express authority to bind the Contractor
with respect to all matters under this Contract. The term “Contractor” means the
Construction Manager or the Construction Manager’s authorized representative.

§ 3.1.2 The Contractor shall perform the Work in accordance with the Contract
Documents.

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     12   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

§ 3.1.3 The Contractor shall not be relieved of obligations to perform the Work
in accordance with the Contract Documents either by activities or duties of the
Architect in the Architect’s administration of the Contract, or by tests,
inspections or approvals required or performed by persons or entities other than
the Contractor, unless the Contract Documents require the Contractor to rely
upon such administration, tests, inspections or approvals.

§ 3.2 REVIEW OF CONTRACT DOCUMENTS AND FIELD CONDITIONS BY CONTRACTOR

§ 3.2.1 Execution of the Contract by the Contractor is a representation that the
Contractor has visited the site, become generally familiar with local conditions
under which the Work is to be performed and correlated personal observations
with requirements of the Contract Documents.

§ 3.2.2 Because the Contract Documents are complementary, the Contractor shall,
before starting each portion of the Work, carefully study and compare the
various Contract Documents relative to that portion of the Work, as well as the
information furnished by the Owner pursuant to Section 2.2.3, shall take field
measurements of any existing conditions related to that portion of the Work, and
shall observe any conditions at the site affecting it. These obligations are for
the purpose of facilitating coordination and construction by the Contractor and
are not for the purpose of discovering errors, omissions, or inconsistencies in
the Contract Documents; however, the Contractor shall promptly report to the
Architect any errors, inconsistencies or omissions discovered by or made known
to the Contractor as a request for information in such form as the Architect may
require. It is recognized that the Contractor’s review is made in the
Contractor’s capacity as a contractor and not as a licensed design professional,
unless otherwise specifically provided in the Contract Documents.

§ 3.2.3 The Contractor is not required to ascertain that the Contract Documents
are in accordance with applicable laws, statutes, ordinances, codes, rules and
regulations, or lawful orders of public authorities, but the Contractor shall
promptly report to the Architect any nonconformity discovered by or made known
to the Contractor as a request for information in such form as the Architect may
require.

§ 3.2.4 If the Contractor believes that additional cost or time is involved
because of clarifications or instructions the Architect issues in response to
the Contractor’s notices or requests for information pursuant to Sections 3.2.2
or 3.2.3, the Contractor shall make Claims as provided in Article 15. If the
Contractor performs the obligations of Sections 3.2.2 or 3.2.3, the Contractor
shall not be liable to the Owner or Architect for damages resulting from errors,
inconsistencies or omissions in the Contract Documents, for differences between
field measurements or conditions and the Contract Documents, or for
nonconformities of the Contract Documents to applicable laws, statutes,
ordinances, codes, rules and regulations, and lawful orders of public
authorities.

§ 3.3 SUPERVISION AND CONSTRUCTION PROCEDURES

§ 3.3.1 The Contractor shall supervise and direct the Work, using the
Contractor’s best skill and attention. The Contractor shall be solely
responsible for, and have control over, construction means, methods, techniques,
sequences and procedures and for coordinating all portions of the Work under the
Contract, unless the Contract Documents give other specific instructions
concerning these matters. If the Contract Documents give specific instructions
concerning construction means, methods, techniques, sequences or procedures, the
Contractor shall evaluate the jobsite safety thereof. If the Contractor
determines that such means, methods, techniques, sequences or procedures may not
be safe, the Contractor shall give timely written notice to the Owner and
Architect and shall not proceed with that portion of the Work without further
written instructions from the Architect, and the GMP or Contract Time or both
shall be equitably adjusted. If the Contractor is then instructed to proceed
with the required means, methods, techniques, sequences or procedures without
acceptance of changes proposed by the Contractor, the Owner shall be solely
responsible for any loss or damage arising solely from those Owner-required
means, methods, techniques, sequences or procedures.

§ 3.3.2 The Contractor shall be responsible to the Owner for all of its
performance obligations under the Contract, regardless of whether such
obligations are delegated to Contractor’s employees, Subcontractors and their
agents and employees, or any other persons or entities performing portions of
the Work for, or on behalf of, the Contractor or any of its Subcontractors.

§ 3.3.3 The Contractor shall be responsible for inspection of portions of Work
already performed to determine that such portions are in proper condition to
receive subsequent Work.

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     13   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

§ 3.4 LABOR AND MATERIALS

§ 3.4.1 Unless otherwise provided in the Contract Documents, the Contractor
shall provide and pay for labor, materials, equipment, tools, construction
equipment and machinery, water, heat, utilities, transportation, and other
facilities and services necessary for proper execution and completion of the
Work, whether temporary or permanent and whether or not incorporated or to be
incorporated in the Work.

§ 3.4.2 Except in the case of minor changes in the Work authorized by the
Architect in accordance with Sections 3.12.8 or 7.4, the Contractor may make
substitutions only with the consent of the Owner, after evaluation by the
Architect and in accordance with a Change Order or Construction Change
Directive. Upon issuance of such a Change Order or Construction Change
Directive, the substitution shall become part of the Contract Documents as if
specifically incorporated therein by the Architect or its consultants.

§ 3.4.3 The Contractor shall enforce strict discipline and good order among the
Contractor’s employees and other persons carrying out the Work. The Contractor
shall not permit employment of unfit persons or persons not properly skilled in
tasks assigned to them.

§ 3.5 WARRANTY

Subject to the provisions of Section 12.2, the Contractor warrants to the Owner
that materials and equipment furnished under the Contract will be of good
quality and new unless the Contract Documents require or permit otherwise. The
Contractor further warrants that the Work will conform to the requirements of
the Contract Documents and will be free from defects, except for those inherent
in the quality of the Work the Contract Documents require or permit. Work,
materials, or equipment not conforming to these requirements may be considered
defective. The Contractor’s warranty excludes remedy for damage or defect caused
by abuse, alterations to the Work not executed by the Contractor, improper or
insufficient maintenance, improper operation, or normal wear and tear and normal
usage. If required by the Architect, the Contractor shall furnish satisfactory
evidence as to the kind and quality of materials and equipment. Where Contract
Documents require warranties to extend beyond one (1) year, such warranties
shall be provided directly by the relevant Subcontractor, supplier or
manufacturer to the Owner and the Contractor’s only obligation shall be to
cooperate with and assist the Owner in pursuit of its rights against the
relevant Subcontractor, vendor or manufacturer.

§ 3.5.2 During the warranty period, Owner shall (i) establish and conduct a
reasonable maintenance and repair program in and around the property;
(ii) comply in all respects with the requirements set forth in the
manufacturers’ warranties on all equipment, fixtures and systems; (iii) promptly
notify Contractor in writing immediately after the discovery of any defect or
deficiency which Owner believes is covered by Contractor’s warranty; and
(iv) grant to Contractor such reasonable easements and rights of access
necessary to inspect the work during the warranty period and correct or replace
any defect covered by Contractor’s warranty. Contractor shall not be liable for
any damages that could have been prevented but occurred as a result of Owner’s
failure to give Contractor prompt notice pursuant to this Section.

§ 3.5.3 THE WARRANTIES SET FORTH IN SECTION 3.5 ARE SOLE AND EXCLUSIVE, AND IN
LIEU OF ANY AND ALL OTHER WARRANTIES RELATING TO THE WORK, WHETHER STATUTORY,
EXPRESS OR IMPLIED, AND CONTRACTOR DISCLAIMS ANY SUCH OTHER WARRANTIES,
INCLUDING BUT NOT LIMITED TO ANY AND ALL WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE AND WARRANTIES ARISING FROM COURSE OF DEALING AND/OR
USAGE OF TRADE. ANY OTHER STATEMENT OF FACT OR DESCRIPTIONS EXPRESSED IN THE
CONTRACT DOCUMENTS SHALL NOT BE DEEMED TO CONSTITUTE A WARRANTY OF THE WORK OR
ANY PART THEREOF. THE REMEDY BY CONTRACTOR OF WARRANTY NONCONFORMITIES BY REPAIR
OR REPLACEMENT AS PROVIDED IN SECTION 12.2.2.1 THROUGH 12.2.2.4 SHALL CONSTITUTE
OWNER’S SOLE AND EXCLUSIVE REMEDY FOR ALL OF THE LIABILITIES OR RESPONSIBILITIES
OF CONTRACTOR FOR NONCONFORMING WORK, WHETHER DUE TO OR BASED UPON DELAY,
CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY, WARRANTY, INDEMNITY, ERROR AND
OMISSION OF ANY OTHER CAUSE WHATSOEVER.

§ 3.6 TAXES

The Contractor shall pay sales, consumer, use and similar taxes for the Work
provided by the Contractor that are legally enacted when bids are received or
negotiations concluded, whether or not yet effective or merely scheduled to go
into effect.

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     14   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

§ 3.7 PERMITS, FEES, NOTICES, AND COMPLIANCE WITH LAWS

§ 3.7.1 Unless otherwise provided in the Contract Documents, the Contractor
shall secure and pay for the building permit as well as for other
construction-related permits, fees, licenses, and inspections by government
agencies necessary for proper execution and completion of the Work that are
customarily secured by the contractor after execution of the Contract and
legally required at the time bids are received or negotiations concluded. Unless
otherwise provided in the Contract Documents, the Owner shall secure and pay for
all non-construction-related permits as well as any permits necessary for the
operation of the facility post-completion.

§ 3.7.2 The Contractor shall comply with and give notices required by applicable
laws, statutes, ordinances, codes, rules and regulations, and lawful orders of
public authorities applicable to performance of the Work.

§ 3.7.3 If the Contractor performs Work knowing it to be contrary to applicable
laws, statutes, ordinances, codes, rules and regulations, or lawful orders of
public authorities, the Contractor shall assume appropriate responsibility for
such Work and shall bear the costs attributable to correction.

§ 3.7.4 Concealed or Unknown Conditions. If the Contractor encounters conditions
at the site that are (1) subsurface or otherwise concealed physical conditions
that differ materially from those indicated in the Contract Documents or
(2) unknown physical conditions of an unusual nature, that differ materially
from those ordinarily found to exist and generally recognized as inherent in
construction activities of the character provided for in the Contract Documents,
the Contractor shall promptly provide notice to the Owner and the Architect
before conditions are disturbed and in no event later than 21 days after first
observance of the conditions. The Architect will promptly investigate such
conditions and, if the Architect determines that they differ materially and
cause an increase or decrease in the Contractor’s cost of, or time required for,
performance of any part of the Work, will recommend an equitable adjustment in
the Contract Sum or Contract Time, or both. If the Architect determines that the
conditions at the site are not materially different from those indicated in the
Contract Documents and that no change in the terms of the Contract is justified,
the Architect shall promptly notify the Owner and Contractor in writing, stating
the reasons. If either party disputes the Architect’s determination or
recommendation, that party may proceed as provided in Article 15.

§ 3.7.5 If, in the course of the Work, the Contractor encounters human remains
or recognizes the existence of burial markers, archaeological sites or wetlands
not indicated in the Contract Documents, the Contractor shall immediately
suspend any operations that would affect them and shall notify the Owner and
Architect. Upon receipt of such notice, the Owner shall promptly take any action
necessary to obtain governmental authorization required to resume the
operations. The Contractor shall continue to suspend such operations until
otherwise instructed by the Owner but shall continue with all other operations
that do not affect those remains or features. Requests for adjustments in the
Contract Sum and Contract Time arising from the existence of such remains or
features may be made as provided in Article 15.

§ 3.8 ALLOWANCES

§ 3.8.1 The Contractor shall include in the Contract Sum all allowances stated
in the Contract Documents. Items covered by allowances shall be supplied for
such amounts and by such persons or entities as the Owner may direct, but the
Contractor shall not be required to employ persons or entities to whom the
Contractor has reasonable objection.

§ 3.8.2 Unless otherwise provided in the Contract Documents, including the GMP
Amendment,

 

  .1 allowances shall cover the cost to the Contractor of materials and
equipment delivered at the site and all required taxes, less applicable trade
discounts;

 

  .2 Contractor’s costs for unloading and handling at the site, labor,
installation costs, overhead, profit and other expenses contemplated for stated
allowance amounts shall be included in the Contract Sum but not in the
allowances; and

 

  .3 whenever costs are more than or less than allowances, the Contract Sum
shall be adjusted accordingly by Change Order. The amount of the Change Order
shall reflect (1) the difference between actual costs and the allowances under
Section 3.8.2.1 and (2) changes in Contractor’s costs under Section 3.8.2.2.

§ 3.8.3 Materials and equipment under an allowance shall be selected by the
Owner with reasonable promptness.

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     15   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

§ 3.9 SUPERINTENDENT

§ 3.9.1 The Contractor shall employ a competent superintendent and necessary
assistants who shall be in attendance at the Project site during performance of
the Work.

§ 3.9.2 The Contractor, as soon as practicable after award of the Contract,
shall furnish in writing to the Owner through the Architect the name and
qualifications of a proposed superintendent. The Architect may reply within 14
days to the Contractor in writing stating (1) whether the Owner or the Architect
has reasonable objection to the proposed superintendent or (2) that the
Architect requires additional time to review. Failure of the Architect to reply
within the 14 day period shall constitute notice of no reasonable objection.

§ 3.9.3 The Contractor shall not employ a proposed superintendent to whom the
Owner or Architect has made reasonable and timely objection. The Contractor
shall not change the superintendent without the Owner’s consent, which shall not
unreasonably be withheld or delayed.

§ 3.10 CONTRACTOR’S CONSTRUCTION SCHEDULES

§ 3.10.1 The Contractor, promptly after the GMP Amendment is signed by both
Owner and Contractor, shall prepare and submit for the Owner’s and Architect’s
information a Contractor’s construction schedule for the Work. The schedule
shall not exceed time limits current under the Contract Documents, shall be
revised at appropriate intervals as required by the conditions of the Work and
Project, shall be related to the entire Project to the extent required by the
Contract Documents, and shall provide for expeditious and practicable execution
of the Work.

§ 3.10.2 The Contractor shall prepare a submittal schedule, promptly after being
awarded the Contract and thereafter as necessary to maintain a current submittal
schedule, and shall submit the submittal schedule for the Architect’s approval.
The Architect’s approval shall not unreasonably be delayed or withheld. The
submittal schedule shall (1) be coordinated with the Contractor’s construction
schedule, and (2) allow the Architect reasonable time to review submittals.

§ 3.10.3 The Contractor shall perform the Work in general accordance with the
most recent schedules submitted to the Owner and Architect.

§ 3.11 DOCUMENTS AND SAMPLES AT THE SITE

The Contractor shall maintain at the site for the Owner one copy of the
Drawings, Specifications, Addenda, Change Orders and other Modifications, in
good order and marked currently to indicate field changes and selections made
during construction, and one copy of approved Shop Drawings, Product Data,
Samples and similar required submittals. These shall be available to the
Architect and shall be delivered to the Architect for submittal to the Owner
upon completion of the Work as a record of the Work as constructed.

§ 3.12 SHOP DRAWINGS, PRODUCT DATA AND SAMPLES

§ 3.12.1 Shop Drawings are drawings, diagrams, schedules and other data
specially prepared for the Work by the Contractor or a Subcontractor,
Sub-subcontractor, manufacturer, supplier or distributor to illustrate some
portion of the Work.

§ 3.12.2 Product Data are illustrations, standard schedules, performance charts,
instructions, brochures, diagrams and other information furnished by the
Contractor to illustrate materials or equipment for some portion of the Work.

§ 3.12.3 Samples are physical examples that illustrate materials, equipment or
workmanship and establish standards by which the Work will be judged.

§ 3.12.4 Shop Drawings, Product Data, Samples and similar submittals are not
Contract Documents. Their purpose is to demonstrate the way by which the
Contractor proposes to conform to the information given and the design concept
expressed in the Contract Documents for those portions of the Work for which the
Contract Documents require submittals. Review by the Architect is subject to the
limitations of Section 4.2.7. Informational submittals upon which the Architect
is not expected to take responsive action may be so identified in the Contract
Documents. Submittals that are not required by the Contract Documents may be
returned by the Architect without action.

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     16   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

§ 3.12.5 The Contractor shall review for general compliance with the Contract
Documents and submit to the Architect for approval Shop Drawings, Product Data,
Samples and similar submittals required by the Contract Documents in accordance
with the submittal schedule approved by the Architect or, in the absence of an
approved submittal schedule, with reasonable promptness and in such sequence as
to cause no delay in the Work or in the activities of the Owner or of separate
contractors.

§ 3.12.6 By submitting Shop Drawings, Product Data, Samples and similar
submittals which have been prepared by Subcontractor, the Contractor represents
to the Owner and Architect that the Contractor has reviewed them and confirmed
generally that the information contained within such submittals compliers with
the requirements of the Work and of the Contract Documents.

§ 3.12.7 The Contractor shall perform no portion of the Work for which the
Contract Documents require submittal and review of Shop Drawings, Product Data,
Samples or similar submittals until the respective submittal has been approved
by the Architect.

§ 3.12.8 The Work shall be in accordance with approved submittals except that
the Contractor shall not be relieved of responsibility for deviations from
requirements of the Contract Documents by the Architect’s approval of Shop
Drawings, Product Data, Samples or similar submittals unless the Contractor has
specifically informed the Architect in writing of such deviation at the time of
submittal and (1) the Architect has given written approval to the specific
deviation as a minor change in the Work, or (2) a Change Order or Construction
Change Directive has been issued authorizing the deviation. The Contractor shall
not be relieved of responsibility for errors or omissions in Shop Drawings,
Product Data, Samples or similar submittals by the Architect’s approval thereof.

§ 3.12.9 The Contractor shall direct specific attention, in writing or on
resubmitted Shop Drawings, Product Data, Samples or similar submittals, to
revisions other than those requested by the Architect on previous submittals. In
the absence of such written notice, the Architect’s approval of a resubmission
shall not apply to such revisions.

§ 3.12.10 The Contractor shall not be required to provide professional services
that constitute the practice of architecture or engineering, including, but not
limited to, seismic engineering design and/or structural design required as a
result of construction sequences. The Contractor shall not be required to
provide professional services in violation of applicable law. If professional
design services or certifications by a design professional related to systems,
materials or equipment are specifically required of the Contractor by the
Contract Documents, the Owner and the Architect will specify all performance and
design criteria that such services must satisfy. The Contractor shall cause such
services or certifications to be provided by a properly licensed design
professional, whose signature and seal shall appear on all drawings,
calculations, specifications, certifications, Shop Drawings and other submittals
prepared by such professional. Shop Drawings and other submittals related to the
Work designed or certified by such professional, if prepared by others, shall
bear such professional’s written approval when submitted to the Architect. The
Owner and the Architect shall be entitled to rely upon the adequacy, accuracy
and completeness of the services, certifications and approvals performed or
provided by such design professionals, provided the Owner and Architect have
specified to the Contractor all performance and design criteria that such
services must satisfy. Pursuant to this Section 3.12.10, the Architect will
review, approve or take other appropriate action on submittals only for the
limited purpose of checking for conformance with information given and the
design concept expressed in the Contract Documents. The Contractor shall not be
responsible for the adequacy, accuracy, or completeness of the services,
certifications or approval performed by such design professionals or of the
performance and design criteria specified in the Contract Documents.

§ 3.12.10.1 Any claim by Owner for damage, loss, or expense, based directly or
indirectly upon acts, errors, or omissions of any architect, engineer, or other
design professional Contractor is required to engage in connection with this
Agreement or the Project shall be made by Owner against said design professional
and its insurer(s) only, and Contractor shall have no liability of any kind,
direct or indirect, for the professional negligence of said design professional
under this Agreement or otherwise.

§ 3.13 USE OF SITE

The Contractor shall confine operations at the site to areas permitted by
applicable laws, statutes, ordinances, codes, rules and regulations, and lawful
orders of public authorities and the Contract Documents and shall not
unreasonably encumber the site with materials or equipment.

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     17   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

§ 3.14 CUTTING AND PATCHING

§ 3.14.1 The Contractor shall be responsible for cutting, fitting or patching
required to complete the Work or to make its parts fit together properly. All
areas requiring cutting, fitting and patching shall be restored to the condition
existing prior to the cutting, fitting and patching, unless otherwise required
by the Contract Documents.

§ 3.14.2 The Contractor shall not damage or endanger a portion of the Work or
fully or partially completed construction of the Owner or separate contractors
by cutting, patching or otherwise altering such construction, or by excavation.
The Contractor shall not cut or otherwise alter such construction by the Owner
or a separate contractor except with written consent of the Owner and of such
separate contractor; such consent shall not be unreasonably withheld. The
Contractor shall not unreasonably withhold from the Owner or a separate
contractor the Contractor’s consent to cutting or otherwise altering the Work.

§ 3.15 CLEANING UP

§ 3.15.1 The Contractor shall keep the premises and surrounding area free from
accumulation of waste materials or rubbish caused by operations under the
Contract. At completion of the Work, the Contractor shall remove waste
materials, rubbish, the Contractor’s tools, construction equipment, machinery
and surplus materials from and about the Project.

§ 3.15.2 If the Contractor fails to clean up as provided in the Contract
Documents, the Owner may, after providing Contactor with written notice and a
reasonable opportunity to cure such failure, do so and Owner shall be entitled
to reimbursement from the Contractor for the reasonable and verifiable costs
incurred affecting the clean up.

§ 3.16 ACCESS TO WORK

The Contractor shall provide the Owner and Architect access to the Work in
preparation and progress wherever located.

§ 3.17 ROYALTIES, PATENTS AND COPYRIGHTS

The Contractor shall pay all royalties and license fees. The Contractor shall
defend suits or claims for infringement of copyrights and patent rights and
shall hold the Owner and Architect harmless from loss on account thereof, but
shall not be responsible for such defense or loss when a particular design,
process or product of a particular manufacturer or manufacturers is required by
the Contract Documents, or where the copyright violations are contained in
Drawings, Specifications or other documents prepared by the Owner or Architect.
However, if the Contractor has reason to know that the required design, process
or product is an infringement of a copyright or a patent, the Contractor shall
be responsible for such loss unless such information is promptly furnished to
the Architect.

§ 3.18 INDEMNIFICATION

§ 3.18.1 Contractor shall indemnify, defend and hold the Owner, its employees,
officers, directors and affiliates harmless from any loss, cost, expense or
damage claimed by third parties for property damage and/or bodily injury,
including death, to the proportionate extent such loss, cost, expense or damage
arises from the negligence or willful misconduct of Contractor, its employees,
officers or directors in connection with this Contract or the Project.

§ 3.18.2 Owner shall indemnify, defend and hold Contractor, its employees,
officers, directors and affiliates harmless from any loss, cost, expense or
damage claimed by third parties for property damage and/or bodily injury,
including death, to the proportionate extent such loss, cost, expense or damage
arises from the negligence or willful misconduct of Owner, its employees,
officers or directors in connection with this Agreement or the Project.

ARTICLE 4 ARCHITECT

§ 4.1 GENERAL

§ 4.1.1 The Owner shall retain an architect lawfully licensed to practice
architecture or an entity lawfully practicing architecture in the jurisdiction
where the Project is located. That person or entity is identified as the
Architect in the Agreement and is referred to throughout the Contract Documents
as if singular in number.

§ 4.1.2 Duties, responsibilities and limitations of authority of the Architect
as set forth in the Contract Documents shall not be restricted, modified or
extended without written consent of the Owner, Contractor and Architect. Consent
shall not be unreasonably withheld.

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     18   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

§ 4.1.3 If the employment of the Architect is terminated, the Owner shall employ
a successor architect as to whom the Contractor has no reasonable objection and
whose status under the Contract Documents shall be that of the Architect.

§ 4.2 ADMINISTRATION OF THE CONTRACT

§ 4.2.1 The Architect will provide unbiased administration of the Contract as
described in the Contract Documents during construction until the date the
Architect issues the final Certificate For Payment. The Architect will have
authority to act on behalf of the Owner only to the extent provided in the
Contract Documents.

§ 4.2.2 The Architect will visit the site at intervals appropriate to the stage
of construction, or as otherwise agreed with the Owner, to become generally
familiar with the progress and quality of the portion of the Work completed, and
to determine in general if the Work observed is being performed in a manner
indicating that the Work, when fully completed, will be in accordance with the
Contract Documents. However, the Architect will not be required to make
exhaustive or continuous on-site inspections to check the quality or quantity of
the Work. The Architect will not have control over, charge of, or responsibility
for, the construction means, methods, techniques, sequences or procedures, or
for the safety precautions and programs in connection with the Work, since these
are solely the Contractor’s rights and responsibilities under the Contract
Documents, except as provided in Section 3.3.1.

§ 4.2.3 On the basis of the site visits, the Architect will keep the Owner
reasonably informed about the progress and quality of the portion of the Work
completed, and report to the Owner (1) known deviations from the Contract
Documents and from the most recent construction schedule submitted by the
Contractor, and (2) defects and deficiencies observed in the Work. The Architect
will not be responsible for the Contractor’s failure to perform the Work in
accordance with the requirements of the Contract Documents unless Contractor’s
failure was due to compliance with a written directive or instruction from the
Architect authorized by the Contract Documents. The Architect will not have
control over or charge of and will not be responsible for acts or omissions of
the Contractor, Subcontractors, or their agents or employees, or any other
persons or entities performing portions of the Work.

§ 4.2.4 COMMUNICATIONS FACILITATING CONTRACT ADMINISTRATION

Except as otherwise provided in the Contract Documents or when direct
communications have been specially authorized, the Owner and Contractor shall
endeavor to communicate with each other through the Architect about matters
arising out of or relating to the Contract. Communications by and with the
Architect’s consultants shall be through the Architect. Communications by and
with Subcontractors and material suppliers shall be through the Contractor.
Communications by and with separate contractors shall be through the Owner.

§ 4.2.5 Based on the Architect’s evaluations of the Contractor’s Applications
for Payment, the Architect will review and certify the amounts due the
Contractor and will issue Certificates for Payment in such amounts.

§ 4.2.6 The Architect has authority to reject Work that does not conform to the
Contract Documents. Whenever the Architect considers it necessary or advisable,
the Architect will have authority to require inspection or testing of the Work
in accordance with Sections 13.5.2 and 13.5.3, whether or not such Work is
fabricated, installed or completed. However, neither this authority of the
Architect nor a decision made in good faith either to exercise or not to
exercise such authority shall give rise to a duty or responsibility of the
Architect to the Contractor, Subcontractors, material and equipment suppliers,
their agents or employees, or other persons or entities performing portions of
the Work.

§ 4.2.7 The Architect will review and approve, or take other appropriate action
upon, the Contractor’s submittals such as Shop Drawings, Product Data and
Samples, including for the purpose of checking for conformance with information
given and the design concept expressed in the Contract Documents. The
Architect’s action will be taken in accordance with the submittal schedule
approved by the Architect or, in the absence of an approved submittal schedule,
with reasonable promptness so as not to delay the progress of the Work. Review
of such submittals is not conducted for the purpose of determining the accuracy
and completeness of other details such as dimensions and quantities, or for
substantiating instructions for installation or performance of equipment or
systems. The Architect’s review of the Contractor’s submittals shall not relieve
the Contractor of the obligations under Sections 3.3, 3.5 and 3.12. The
Architect’s review shall not constitute approval of safety precautions or,
unless otherwise specifically stated by the Architect, of any construction
means, methods, techniques, sequences or procedures. The Architect’s approval of
a specific item shall not indicate approval of an assembly of which the item is
a component.

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     19   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

§ 4.2.8 The Architect will prepare Change Orders and Construction Change
Directives, and may authorize minor changes in the Work as provided in
Section 7.4. The Architect will investigate and make determinations and
recommendations regarding concealed and unknown conditions as provided in
Section 3.7.4.

§ 4.2.9 The Architect will conduct inspections to determine the date or dates of
Substantial Completion and the date of final completion; issue Certificates of
Substantial Completion pursuant to Section 9.8; receive and forward to the
Owner, for the Owner’s review and records, written warranties and related
documents required by the Contract and assembled by the Contractor pursuant to
Section 9.10; and issue a final Certificate for Payment pursuant to
Section 9.10.

§ 4.2.10 If the Owner and Architect agree, the Architect will provide one or
more project representatives to assist in carrying out the Architect’s
responsibilities at the site. The duties, responsibilities and limitations of
authority of such project representatives shall be as set forth in an exhibit to
be incorporated in the Contract Documents.

§ 4.2.11 The Architect will interpret and decide matters concerning performance
under, and requirements of, the Contract Documents on written request of either
the Owner or Contractor. The Architect’s response to such requests will be made
in writing within any time limits agreed upon or otherwise with reasonable
promptness.

§ 4.2.12 Interpretations and decisions of the Architect will be consistent with
the intent of, and reasonably inferable from, the Contract Documents and will be
in writing or in the form of drawings. When making such interpretations and
decisions, the Architect will endeavor to secure faithful performance by both
Owner and Contractor and will not show partiality to either party.

§ 4.2.13 The Architect’s decisions on matters relating to aesthetic effect will
be final if consistent with the intent expressed in the Contract Documents.

§ 4.2.14 The Architect will review and respond to requests for information about
the Contract Documents. The Architect’s response to such requests will be made
in writing within any time limits agreed upon or otherwise with reasonable
promptness so as not to delay the progress of the Work. If appropriate, the
Architect will prepare and issue supplemental Drawings and Specifications in
response to the requests for information.

ARTICLE 5 SUBCONTRACTORS

§ 5.1 DEFINITIONS

§ 5.1.1 A Subcontractor is a person or entity who has a direct contract with the
Contractor to perform a portion of the Work at the site. The term
“Subcontractor” is referred to throughout the Contract Documents as if singular
in number and means a Subcontractor or an authorized representative of the
Subcontractor. The term “Subcontractor” does not include a separate contractor
or subcontractors of a separate contractor.

§ 5.1.2 A Sub-subcontractor is a person or entity who has a direct or indirect
contract with a Subcontractor to perform a portion of the Work at the site. The
term “Sub-subcontractor” is referred to throughout the Contract Documents as if
singular in number and means a Sub-subcontractor or an authorized representative
of the Sub-subcontractor.

§ 5.2 AWARD OF SUBCONTRACTS AND OTHER CONTRACTS FOR PORTIONS OF THE WORK

§ 5.2.1 Unless otherwise stated in the Contract Documents or the bidding
requirements, the Contractor, as soon as practicable after award of the
Contract, shall furnish in writing to the Owner through the Architect the names
of persons or entities (including those who are to furnish materials or
equipment fabricated to a special design) proposed for each principal portion of
the Work. The Architect may reply within 14 days to the Contractor in writing
stating (1) whether the Owner or the Architect has reasonable objection to any
such proposed person or entity or (2) that the Architect requires additional
time for review. Failure of the Owner or Architect to reply within the 14 day
period shall constitute notice of no reasonable objection.

§ 5.2.2 The Contractor shall not contract with a proposed person or entity to
whom the Owner or Architect has made reasonable and timely objection. The
Contractor shall not be required to contract with anyone to whom the Contractor
has made reasonable objection.

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     20   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

§ 5.2.3 If the Owner or Architect has reasonable objection to a person or entity
proposed by the Contractor, the Contractor shall propose another to whom the
Owner or Architect has no reasonable objection. If the proposed but rejected
Subcontractor was reasonably capable of performing the Work, the Contract Sum
and Contract Time shall be increased or decreased by the difference, if any,
occasioned by such change, and an appropriate Change Order shall be issued
before commencement of the substitute Subcontractor’s Work.

§ 5.2.4 The Contractor shall not substitute a Subcontractor, person or entity
previously selected if the Owner or Architect makes reasonable objection to such
substitution.

§ 5.3 SUBCONTRACTUAL RELATIONS

By appropriate agreement, written where legally required for validity, the
Contractor shall require each Subcontractor, to the extent of the Work to be
performed by the Subcontractor, to be bound to the Contractor by terms of the
Contract Documents, and to assume toward the Contractor all the obligations and
responsibilities, including the responsibility for safety of the Subcontractor’s
Work, which the Contractor, by these Documents, assumes toward the Owner and
Architect. Each subcontract agreement shall preserve and protect the rights of
the Owner under the Contract Documents with respect to the Work to be performed
by the Subcontractor so that subcontracting thereof will not prejudice such
rights, and shall allow to the Subcontractor, unless specifically provided
otherwise in the subcontract agreement, the benefit of all rights, remedies and
redress against the Contractor that the Contractor, by the Contract Documents,
has against the Owner. Where appropriate, the Contractor shall require each
Subcontractor to enter into similar agreements with Sub-subcontractors. The
Contractor shall make available to each proposed Subcontractor, prior to the
execution of the subcontract agreement, copies of the Contract Documents to
which the Subcontractor will be bound. Subcontractors will similarly make copies
of applicable portions of such documents available to their respective proposed
Sub-subcontractors.

§ 5.4 CONTINGENT ASSIGNMENT OF SUBCONTRACTS

§ 5.4.1 Each subcontract agreement for a portion of the Work is assigned by the
Contractor to the Owner, provided that

 

  .1 assignment is effective only after termination of the Contract by the Owner
for cause pursuant to Section 14.2 and only for those subcontract agreements
that the Owner accepts by notifying the Subcontractor and Contractor in writing;
and

 

  .2 assignment is subject to the prior rights of the surety, if any, obligated
under bond relating to the Contract.

When the Owner accepts the assignment of a subcontract agreement, the Owner
assumes the Contractor’s rights and obligations under the subcontract.

§ 5.4.2 Upon such assignment, if the Work has been suspended for more than 30
days, the Subcontractor’s compensation shall be equitably adjusted for increases
in cost resulting from the suspension.

§ 5.4.3 Upon such assignment to the Owner under this Section 5.4, the Owner may
further assign the subcontract to a successor contractor or other entity. If the
Owner assigns the subcontract to a successor contractor or other entity, the
Owner shall nevertheless remain legally responsible for all of the successor
contractor’s obligations under the subcontract.

§ 5.4.4 Upon such assignment, the Owner shall defend, indemnify and hold
Contractor harmless against any and all claims of Subcontractors whose
Subcontracts have been assigned to the Owner.

ARTICLE 6 CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

§ 6.1 OWNER’S RIGHT TO PERFORM CONSTRUCTION AND TO AWARD SEPARATE CONTRACTS

§ 6.1.1 The Owner reserves the right to perform construction or operations
related to the Project with the Owner’s own forces, and to award separate
contracts in connection with other portions of the Project or other construction
or operations on the site under Conditions of the Contract identical or
substantially similar to these including those portions related to insurance and
waiver of subrogation. If the Contractor claims that delay or additional cost is
involved because of such action by the Owner, the Contractor shall make such
Claim as provided in Article 15.

§ 6.1.2 When separate contracts are awarded for different portions of the
Project or other construction or operations on the site, the term “Contractor”
in the Contract Documents in each case shall mean the Contractor who executes
each separate Owner-Contractor Agreement.

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     21   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

§ 6.1.3 The Owner shall provide for coordination of the activities of the
Owner’s own forces and of each separate contractor with the Work of the
Contractor, who shall cooperate with them. The Contractor shall participate with
other separate contractors and the Owner in reviewing their construction
schedules. The Contractor shall make any revisions to the construction schedule
deemed necessary after a joint review and mutual agreement, and the Contract Sum
and Contract Time will be equitably adjusted as is appropriate. The construction
schedules shall then constitute the schedules to be used by the Contractor,
separate contractors and the Owner until subsequently revised.

§ 6.1.4 Unless otherwise provided in the Contract Documents, when the Owner
performs construction or operations related to the Project with the Owner’s own
forces, the Owner shall be deemed to be subject to the same obligations and to
have the same rights that apply to the Contractor under the Conditions of the
Contract, including, without excluding others, those stated in Article 3, this
Article 6 and Articles 10, 11 and 12.

§ 6.2 MUTUAL RESPONSIBILITY

§ 6.2.1 The Contractor shall afford the Owner and separate contractors
reasonable opportunity for introduction and storage of their materials and
equipment and performance of their activities, and shall connect and coordinate
the Contractor’s construction and operations with theirs as required by the
Contract Documents.

§ 6.2.2 If part of the Contractor’s Work depends for proper execution or results
upon construction or operations by the Owner or a separate contractor, the
Contractor shall, prior to proceeding with that portion of the Work, promptly
report to the Architect apparent discrepancies or defects in such other
construction that would render it unsuitable for such proper execution and
results. Failure of the Contractor so to report shall constitute an
acknowledgment that the Owner’s or separate contractor’s completed or partially
completed construction is fit and proper to receive the Contractor’s Work,
except as to defects not then reasonably discoverable.

§ 6.2.3 Subject to Owner complying with the requirements of Article 15, the
Contractor shall reimburse the Owner for reasonable and verifiable costs the
Owner incurs that are payable to a separate contractor because of the
Contractor’s delays, improperly timed activities or defective construction. The
Owner shall be responsible to the Contractor for costs the Contractor incurs
because of a separate contractor’s delays, improperly timed activities, damage
to the Work or defective construction.

§ 6.2.4 The Contractor shall promptly remedy damage the Contractor wrongfully
causes to completed or partially completed construction or to property of the
Owner or separate contractors as provided in Section 10.2.5.

§ 6.2.5 The Owner and each separate contractor shall have the same
responsibilities for cutting and patching as are described for the Contractor in
Section 3.14.

§ 6.3 OWNER’S RIGHT TO CLEAN UP

If a dispute arises among the Contractor, separate contractors and the Owner as
to the responsibility under their respective contracts for maintaining the
premises and surrounding area free from waste materials and rubbish, the Owner
may clean up and the Architect will reasonably allocate the cost among those
responsible.

ARTICLE 7 CHANGES IN THE WORK

§ 7.1 GENERAL

§ 7.1.1 Changes in the Work may be accomplished after execution of the Contract,
and without invalidating the Contract, by Change Order, Construction Change
Directive or order for a minor change in the Work, subject to the limitations
stated in this Article 7 and elsewhere in the Contract Documents.

§ 7.1.2 A Change Order shall be based upon agreement among the Owner, Contractor
and Architect; a Construction Change Directive requires agreement by the Owner
and Architect and may or may not be agreed to by the Contractor; an order for a
minor change in the Work may be issued by the Architect alone.

§ 7.1.3 Changes in the Work shall be performed under applicable provisions of
the Contract Documents, and the Contractor shall proceed promptly, unless
otherwise provided in the Change Order, Construction Change Directive or order
for a minor change in the Work.

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     22   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

§ 7.1.4 Contractor shall of be entitled to receive a Change Order equitably
adjusting the Guaranteed Maximum Price or the Contract Time or both for adverse
cost and schedule impacts to the Work from the following circumstances: (i) a
delay in or failure of Owner, its separate contractors or the Architect to
perform their respective obligations; (ii) a change in any applicable law,
including the interpretation or application thereof, after the date of the GMP
Amendment; (iii) a written interpretation from the Architect modifying the
Contract Documents; (iv) an order by the Owner to stop the Work where the
Contractor, a Subcontractor, a Sub-subcontractor, a Supplier or anyone for whose
acts any of them may be responsible or liable was not at fault, (v) a written
order for a minor change in the Work issued by the Architect, (vi) failure of
payment when due by the Owner, (vii) Owner’s suspension of the Work for its own
convenience (viii) other reasonable grounds not the fault of the Contractor, its
Subcontractors or suppliers, or anyone for whose acts any of them may be liable.

§ 7.2 CHANGE ORDERS

§ 7.2.1 A Change Order is a written instrument prepared by the Architect and
signed by the Owner, Contractor and Architect stating their agreement upon all
of the following:

 

  .1 The change in the Work;

 

  .2 The amount of the adjustment, if any, in the Contract Sum; and

 

  .3 The extent of the adjustment, if any, in the Contract Time.

§ 7.3 CONSTRUCTION CHANGE DIRECTIVES

§ 7.3.1 A Construction Change Directive is a written order prepared by the
Architect and signed by the Owner and Architect, directing a change in the Work
prior to agreement on adjustment, if any, in the Contract Sum or Contract Time,
or both. The Owner may by Construction Change Directive, without invalidating
the Contract, order changes in the Work within the general scope of the Contract
consisting of additions, deletions or other revisions, the Contract Sum and
Contract Time being adjusted accordingly.

§ 7.3.2 A Construction Change Directive shall be used in the absence of total
agreement on the terms of a Change Order.

§ 7.3.3 If the Construction Change Directive provides for an adjustment to the
Contract Sum, the adjustment shall be based on one of the following methods:

 

  .1 Mutual acceptance of a lump sum properly itemized and supported by
sufficient substantiating data to permit evaluation;

 

  .2 Unit prices stated in the Contract Documents or subsequently agreed upon;

 

  .3 Cost to be determined in a manner agreed upon by the parties and a mutually
acceptable fixed or percentage fee; or

 

  .4 As provided in Section 7.3.7.

§ 7.3.4 If unit prices are stated in the Contract Documents or subsequently
agreed upon, and if quantities originally contemplated are materially changed in
a proposed Change Order or Construction Change Directive so that application of
such unit prices to quantities of Work proposed will cause substantial inequity
to the Owner or Contractor, the applicable unit prices shall be equitably
adjusted.

§ 7.3.5 Upon receipt of a Construction Change Directive, the Contractor shall
promptly proceed with the change in the Work involved and advise the Architect
of the Contractor’s agreement or disagreement with the method, if any, provided
in the Construction Change Directive for determining the proposed adjustment in
the Contract Sum or Contract Time.

§ 7.3.6 A Construction Change Directive signed by the Contractor indicates the
Contractor’s agreement therewith, including adjustment in Contract Sum and
Contract Time or the method for determining them. Such agreement shall be
effective immediately and shall be recorded as a Change Order.

§ 7.3.7 If the Contractor does not respond promptly or disagrees with the method
for adjustment in the Contract Sum, the

(Paragraphs deleted)

adjustment shall be based on the actual Costs of Work attributable to the change
plus the Fee specified in Section 5.1.2 of the Agreement, with the compensation
payable to Subcontractors being limited to that specified in Section 5.1.3 of
the Agreement.

 

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     23   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

§ 7.3.8 The amount of credit to be allowed by the Contractor to the Owner for a
deletion or change that results in a net decrease in the Contract Sum shall be
actual net cost as confirmed by the Architect. When both additions and credits
covering related Work or substitutions are involved in a change, the allowance
for overhead and profit shall be figured on the basis of net increase, if any,
with respect to that change.

§ 7.3.9 Pending final determination of the total cost of a Construction Change
Directive to the Owner, the Contractor may request payment for Work completed
under the Construction Change Directive in Applications for Payment. The
Architect will make an interim determination for purposes of monthly
certification for payment for those costs and certify for payment the amount
that the Architect determines, in the Architect’s professional judgment, to be
reasonably justified. The Architect’s interim determination of cost shall adjust
the Contract Sum on the same basis as a Change Order, subject to the right of
either party to disagree and assert a Claim in accordance with Article 15.

§ 7.3.10 When the Owner and Contractor agree with a determination made by the
Architect concerning the adjustments in the Contract Sum and Contract Time, or
otherwise reach agreement upon the adjustments, such agreement shall be
effective immediately and the Architect will prepare a Change Order. Change
Orders may be issued for all or any part of a Construction Change Directive.

§ 7.4 MINOR CHANGES IN THE WORK

The Architect has authority to order minor changes in the Work not involving
adjustment in the Contract Sum or extension of the Contract Time and not
inconsistent with the intent of the Contract Documents. Such changes will be
effected by written order signed by the Architect and shall be binding on the
Owner and Contractor, subject to the right of Contractor to disagree and assert
a Claim in accordance with Article 15.

ARTICLE 8 TIME

§ 8.1 DEFINITIONS

§ 8.1.1 Unless otherwise provided, Contract Time is the period of time,
including authorized adjustments, allotted in the Contract Documents for
Substantial Completion of the Work.

§ 8.1.2 The date of commencement of the Work is the date established in the
Agreement.

§ 8.1.3 The date of Substantial Completion is the date certified by the
Architect in accordance with Section 9.8.

§ 8.1.4 The term “day” as used in the Contract Documents shall mean calendar day
unless otherwise specifically defined.

§ 8.2 PROGRESS AND COMPLETION

§ 8.2.1 Contractor agrees that time is of the essence with respect to its
obligation to achieve Substantial Completion of the Work within the Contract
Time, as it may be adjusted pursuant to the terms of the Contract Documents. By
executing the GMP Amendment the Contractor confirms that the Contract Time is a
reasonable period for performing the Work as set forth in the Contract Documents
upon which said GMP Amendment is based.

§ 8.2.2 The Contractor shall not knowingly, except by agreement or instruction
of the Owner in writing, prematurely commence operations on the site or
elsewhere prior to the effective date of insurance required by Article 11 to be
furnished by the Contractor and Owner. The date of commencement of the Work
shall not be changed by the effective date of such insurance.

§ 8.2.3 The Contractor shall proceed expeditiously with adequate forces and
shall achieve Substantial Completion within the Contract Time.

§ 8.3 DELAYS AND EXTENSIONS OF TIME

§ 8.3.1 If the Contractor is delayed at any time in the commencement or progress
of the Work by an act or neglect of the Owner or Architect, or of an employee of
either, or of a separate contractor employed by the Owner; or by changes ordered
in the Work; or by labor disputes, fire, unusual delay in deliveries,
unavoidable casualties, acts of god, terrorism, sabotage, war, embargo,
explosion, storm, flood, accident or delay in transportation, court order or
injunction, delays by acts or orders of any governmental body or changes in laws
or government regulations or the implementation or application thereof, or other
causes beyond the Contractor’s reasonable control; or by delay

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     24   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

authorized by the Owner pending mediation and arbitration; or by other causes
that the Architect determines may justify delay, then the Contract Time shall be
extended by Change Order for such reasonable time as the Architect may
determine, and the Contract Sum shall be equitably adjusted to compensate
Contractor for time related expenses, including Contractor’s extended General
Conditions Costs.

§ 8.3.2 Claims relating to time shall be made in accordance with applicable
provisions of Article 15.

§ 8.3.3 This Section 8.3 does not preclude recovery of damages for delay by
either party under other provisions of the Contract Documents.

ARTICLE 9 PAYMENTS AND COMPLETION

§ 9.1 CONTRACT SUM

The Contract Sum is defined in Section 5.1 of the Agreement and, including
authorized adjustments, is the total amount payable by the Owner to the
Contractor for performance of the Work under the Contract Documents.

§ 9.2 SCHEDULE OF VALUES

Where the Contract is based on a stipulated sum or Guaranteed Maximum Price, the
Contractor shall submit to the Architect, before the first Application for
Payment, a schedule of values allocating the entire Contract Sum to the various
portions of the Work and prepared in such form and supported by such data to
substantiate its accuracy as the Architect may require. This schedule, unless
objected to by the Architect, shall be used as a basis for reviewing the
Contractor’s Applications for Payment. As the Work progresses, the schedule of
values may be revised to reallocate the Contract Sum to the various portions of
the Work to reflect actual expenditures, it being understood that the schedule
of values is not intended to create a line-item GMP. Owner’s approval of such
revisions to the schedule of values shall not be unreasonably delayed or
withheld.

§ 9.3 APPLICATIONS FOR PAYMENT

§ 9.3.1 On or before the date established for submission of payment applications
in Section 7.1.3 of the Agreement, the Contractor shall submit to the Architect
an itemized Application for Payment prepared in accordance with the schedule of
values, if required under Section 9.2., for completed portions of the Work. Such
application shall be notarized, if required, and supported by such data
substantiating the Contractor’s right to payment as the Owner or Architect may
require, such as copies of requisitions from Subcontractors and material
suppliers, and shall reflect retainage if provided for in the Contract
Documents.

§ 9.3.1.1 As provided in Section 7.3.9, such applications may include requests
for payment on account of changes in the Work that have been properly authorized
by Construction Change Directives, or by interim determinations of the
Architect, but not yet included in Change Orders.

§ 9.3.1.2 Applications for Payment shall not include requests for payment for
portions of the Work for which the Contractor does not intend to pay a
Subcontractor or material supplier, unless such Work has been performed by
others whom the Contractor intends to pay or the payment is otherwise the
subject of withholding, back charge or offset permitted by the terms of the
written agreement between Contractor and said Subcontractor or supplier.

§ 9.3.2 Unless otherwise provided in the Contract Documents, payments shall be
made on account of materials and equipment delivered and suitably stored at the
site for subsequent incorporation in the Work. If approved in advance by the
Owner, payment may similarly be made for materials and equipment suitably stored
off the site at a location agreed upon in writing. Payment for materials and
equipment stored on or off the site shall be conditioned upon compliance by the
Contractor with procedures satisfactory to the Owner to establish the Owner’s
title to such materials and equipment or otherwise protect the Owner’s interest,
storage and transportation to the site for such materials and equipment stored
off the site.

§ 9.3.3 The Contractor warrants that title to all Work covered by an Application
for Payment will pass to the Owner no later than the time of payment. The
Contractor further warrants that upon submittal of an Application for Payment
all Work for which Certificates for Payment have been previously issued and
payments received from the Owner shall, to the best of the Contractor’s
knowledge, information and belief, be free and clear of liens, claims, security
interests or encumbrances in favor of the Contractor, Subcontractors, material
suppliers, or other persons or entities making a claim by reason of having
provided labor, materials and equipment relating to the Work.

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     25   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

§ 9.4 CERTIFICATES FOR PAYMENT

§ 9.4.1 The Architect will, within seven days after receipt of the Contractor’s
Application for Payment, either issue to the Owner a Certificate for Payment,
with a copy to the Contractor, for such amount as the Architect determines is
properly due, or notify the Contractor and Owner in writing of the Architect’s
reasons for withholding certification in whole or in part as provided in
Section 9.5.1.

§ 9.4.2 The issuance of a Certificate for Payment will constitute a
representation by the Architect to the Owner, based on the Architect’s
evaluation of the Work and the data comprising the Application for Payment,
that, to the best of the Architect’s knowledge, information and belief, the Work
has progressed to the point indicated and that the quality of the Work is in
accordance with the Contract Documents. The foregoing representations are
subject to an evaluation of the Work for conformance with the Contract Documents
upon Substantial Completion, to results of subsequent tests and inspections, to
correction of minor deviations from the Contract Documents prior to completion
and to specific qualifications expressed by the Architect. The issuance of a
Certificate for Payment will further constitute a representation that the
Contractor is entitled to payment in the amount certified. However, the issuance
of a Certificate for Payment will not be a representation that the Architect has
(1) made exhaustive or continuous on-site inspections to check the quality or
quantity of the Work, (2) reviewed construction means, methods, techniques,
sequences or procedures, (3) reviewed copies of requisitions received from
Subcontractors and material suppliers and other data requested by the Owner to
substantiate the Contractor’s right to payment, or (4) made examination to
ascertain how or for what purpose the Contractor has used money previously paid
on account of the Contract Sum.

§ 9.5 DECISIONS TO WITHHOLD CERTIFICATION

§ 9.5.1 The Architect may withhold a Certificate for Payment in whole or in
part, to the extent reasonably necessary to protect the Owner, if in the
Architect’s good faith opinion the representations to the Owner required by
Section 9.4.2 cannot be made. If the Architect is unable to certify payment in
the amount of the Application, the Architect will notify the Contractor and
Owner as provided in Section 9.4.1. If the Contractor and Architect cannot agree
in good faith on a revised amount, the Architect will promptly issue a
Certificate for Payment for the amount for which the Architect is able to make
such representations to the Owner. The Architect may also withhold a Certificate
for Payment or, because of subsequently discovered evidence, may, if retained
amounts are insufficient, nullify the whole or a part of a Certificate for
Payment previously issued, to such extent as may be necessary to protect the
Owner from loss for which the Contractor is responsible, including loss
resulting from acts and omissions described in Section 3.3.2, because of

 

  .1 defective Work not promptly remedied after receipt of written notice;

 

  .2 third party claims filed unless the claim is covered by insurance
maintained by Owner or Contractor pursuant to the requirements of the Contract
Documents or unless security acceptable to the Owner is provided by the
Contractor;

 

  .3 failure of the Contractor to make payments when due to Subcontractors or
for labor, materials or equipment;

 

  .4 reasonable evidence that the Work cannot be completed for the unpaid
balance of the Contract Sum, including retainage;

 

  .5 damage to the tangible property of Owner or a separate contractor, unless
the damage is covered by insurance maintained by Owner or Contractor pursuant to
the requirements of the Contract Documents or the claim for such damage is
waived by Owner pursuant to Section 11.3.3;

 

  .6 reasonable evidence that the Work will not be completed within the Contract
Time, and that the unpaid balance of the Contract Sum (including unpaid
retainage) would not be adequate to cover actual (or, if applicable, liquidated
damages) for the anticipated delay; or

 

  .7 uncured material failure to carry out the Work in accordance with the
Contract Documents.

§ 9.5.2 When the above reasons for withholding certification are removed,
certification will be made for amounts previously withheld.

§ 9.5.3 If the Architect withholds certification for payment under
Section 9.5.1.3, the Owner may, at its sole option, and after providing
Contractor with at least five (5) business days’ advance written notice, issue
joint checks to the Contractor and to any Subcontractor or material or equipment
suppliers to whom the Contractor failed to make payment for Work properly
performed or material or equipment suitably delivered. If the Owner makes
payments by joint check, the Owner shall notify the Architect and the Architect
will reflect such payment on the next Certificate for Payment.

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     26   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

§ 9.6 PROGRESS PAYMENTS

§ 9.6.1 After the Architect has issued a Certificate for Payment, the Owner
shall make payment in the manner and within the time provided in the Contract
Documents, and shall so notify the Architect.

§ 9.6.2 The Contractor shall pay each Subcontractor no later than seven days
after receipt of payment from the Owner the amount to which the Subcontractor is
entitled, reflecting percentages actually retained from payments to the
Contractor on account of the Subcontractor’s portion of the Work. The Contractor
shall, by appropriate agreement with each Subcontractor, require each
Subcontractor to make payments to Sub-subcontractors in a similar manner.

§ 9.6.3 The Architect will, on request, furnish to a Subcontractor, if
practicable, information regarding percentages of completion or amounts applied
for by the Contractor and action taken thereon by the Architect and Owner on
account of portions of the Work done by such Subcontractor.

§ 9.6.4 The Owner has the right to request written evidence from the Contractor
that the Contractor has properly paid Subcontractors and material and equipment
suppliers amounts paid by the Owner to the Contractor for subcontracted Work. If
the Contractor fails to furnish such evidence within seven days, the Owner shall
have the right to contact Subcontractors to ascertain whether they have been
properly paid. Neither the Owner nor Architect shall have an obligation to pay
or to see to the payment of money to a Subcontractor, except as may otherwise be
required by law.

§ 9.6.5 Contractor payments to material and equipment suppliers shall be treated
in a manner similar to that provided in Sections 9.6.2, 9.6.3 and 9.6.4.

§ 9.6.6 A Certificate for Payment, a progress payment, or partial or entire use
or occupancy of the Project by the Owner shall not constitute acceptance of Work
not in accordance with the Contract Documents.

§ 9.6.7 Unless the Contractor provides the Owner with a payment bond in the full
penal sum of the Contract Sum, payments received by the Contractor for Work
properly performed by Subcontractors and suppliers shall be held by the
Contractor for those Subcontractors or suppliers who performed Work or furnished
materials, or both, under contract with the Contractor for which payment was
made by the Owner. Nothing contained herein shall require money to be placed in
a separate account and not commingled with money of the Contractor, shall create
any fiduciary liability or tort liability on the part of the Contractor for
breach of trust or shall entitle any person or entity to an award of punitive
damages against the Contractor for breach of the requirements of this provision.

§ 9.7 FAILURE OF PAYMENT

If the Architect does not issue a Certificate for Payment, through no fault of
the Contractor, within seven days after receipt of the Contractor’s Application
for Payment, or if the Owner does not pay the Contractor within seven days after
the date established in the Contract Documents the amount certified by the
Architect or awarded by binding dispute resolution, then the Contractor may,
upon seven additional days’ written notice to the Owner and Architect, stop the
Work until payment of the amount owing has been received. The Contract Time
shall be extended appropriately and the Contract Sum shall be increased by the
amount of the Contractor’s reasonable costs of shut-down, delay and start-up,
plus interest as provided for in the Contract Documents.

§ 9.8 SUBSTANTIAL COMPLETION

§ 9.8.1 Substantial Completion is the stage in the progress of the Work when the
Work or designated portion thereof is sufficiently complete in accordance with
the Contract Documents so that the Owner can occupy or utilize the Work for its
intended use.

§ 9.8.2 When the Contractor considers that the Work, or a portion thereof which
the Owner agrees to accept separately, is substantially complete, the Contractor
shall prepare and submit to the Architect a comprehensive list of items to be
completed or corrected prior to final payment. Failure to include an item on
such list does not alter the responsibility of the Contractor to complete all
Work in accordance with the Contract Documents.

§ 9.8.3 Within ten (10) calendar days after receipt of the Contractor’s list,
the Architect will make an inspection to determine whether the Work or
designated portion thereof is substantially complete. If the Architect’s
inspection

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     27   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

discloses any item, whether or not included on the Contractor’s list, which is
not sufficiently complete in accordance with the Contract Documents so that the
Owner can occupy or utilize the Work or designated portion thereof for its
intended use, the Contractor shall, before issuance of the Certificate of
Substantial Completion, complete or correct such item upon notification by the
Architect. In such case, the Contractor shall then submit a request for another
inspection by the Architect to determine Substantial Completion.

§ 9.8.4 When the Work or designated portion thereof is substantially complete,
the Architect will prepare a Certificate of Substantial Completion confirming
the date of Substantial Completion, shall establish responsibilities of the
Owner and Contractor for security, maintenance, heat, utilities, damage to the
Work and insurance, and shall fix the time within which the Contractor shall
finish all items on the list accompanying the Certificate. Warranties required
by the Contract Documents shall commence on the date of Substantial Completion
of the Work or designated portion thereof unless otherwise provided in the
Certificate of Substantial Completion.

§ 9.8.5 The Certificate of Substantial Completion shall be submitted to the
Owner and Contractor for their written acceptance of responsibilities assigned
to them in such Certificate. Upon such acceptance and consent of surety, if any,
the Owner shall make payment of retainage applying to such Work or designated
portion thereof. Such payment shall be adjusted for Work that is incomplete or
not in accordance with the requirements of the Contract Documents by withholding
no more than the amount stated in Section 7.1.11 of the Agreement.

§ 9.9 PARTIAL OCCUPANCY OR USE

§ 9.9.1 The Owner may occupy or use any completed or partially completed portion
of the Work at any stage when such portion is designated by separate agreement
with the Contractor, provided such occupancy or use is consented to by the
insurer as required under Section 11.3.1.5 and authorized by public authorities
having jurisdiction over the Project. Such partial occupancy or use may commence
whether or not the portion is substantially complete, provided the Owner and
Contractor have accepted in writing the responsibilities assigned to each of
them for payments, retainage, if any, security, maintenance, heat, utilities,
damage to the Work and insurance, and have agreed in writing concerning the
period for correction of the Work and commencement of warranties required by the
Contract Documents. When the Contractor considers a portion substantially
complete, the Contractor shall prepare and submit a list to the Architect as
provided under Section 9.8.2. Consent of the Contractor to partial occupancy or
use shall not be unreasonably withheld. The stage of the progress of the Work
shall be determined by written agreement between the Owner and Contractor or, if
no agreement is reached, by decision of the Architect. For any partial occupancy
or use, the Owner shall reduce retainage proportionately to the Contractor at
the time of such partial occupancy or use.

§ 9.9.2 Immediately prior to such partial occupancy or use, the Owner,
Contractor and Architect shall jointly inspect the area to be occupied or
portion of the Work to be used in order to determine and record the condition of
the Work.

§ 9.9.3 Unless otherwise agreed upon, partial occupancy or use of a portion or
portions of the Work shall not constitute acceptance of Work not complying with
the requirements of the Contract Documents.

§ 9.10 FINAL COMPLETION AND FINAL PAYMENT

§ 9.10.1 Upon receipt of the Contractor’s written notice that the Work is ready
for final inspection and acceptance and upon receipt of a final Application for
Payment, the Architect will promptly (but in no event later than ten (10) days
after receipt of said notice and final Application for Payment) make such
inspection and, when the Architect finds the Work acceptable under the Contract
Documents and the Contract fully performed, the Architect will promptly issue a
final Certificate for Payment stating that to the best of the Architect’s
knowledge, information and belief, and on the basis of the Architect’s on-site
visits and inspections, the Work has been completed in accordance with terms and
conditions of the Contract Documents and that the entire balance found to be due
the Contractor and noted in the final Certificate is due and payable. The
Architect’s final Certificate for Payment will constitute a further
representation that conditions listed in Section 9.10.2 as precedent to the
Contractor’s being entitled to final payment have been fulfilled.

§ 9.10.2 Neither final payment nor any remaining retained percentage shall
become due until the Contractor submits to the Architect (1) an affidavit that
payrolls, bills for materials and equipment, and other indebtedness connected
with the Work for which the Owner or the Owner’s property might be responsible
or encumbered (less amounts withheld by Owner) have been paid or otherwise
satisfied, (2) a certificate evidencing that insurance required by the

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     28   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

Contract Documents to remain in force after final payment is currently in effect
and will not be canceled or allowed to expire until at least 30 days’ prior
written notice has been given to the Owner, (3) a written statement that the
Contractor knows of no substantial reason that the insurance will not be
renewable to cover the period required by the Contract Documents, (4) consent of
surety, if any, to final payment and (5), if required by the Owner, other data
establishing payment or satisfaction of obligations, such as receipts, releases
and waivers of liens, claims, security interests or encumbrances arising out of
the Contract, to the extent and in such form as may be designated by the Owner.
If a Subcontractor refuses to furnish a release or waiver required by the Owner,
the Contractor may furnish a bond, indemnity agreement or some other form of
security reasonably satisfactory to the Owner to indemnify the Owner against
such lien. If such lien remains unsatisfied after payments are made, the
Contractor shall refund to the Owner all money that the Owner may be compelled
to pay in discharging such lien, including all costs and reasonable attorneys’
fees.

§ 9.10.3 If, after Substantial Completion of the Work, final completion thereof
is materially delayed through no fault of the Contractor or by issuance of
Change Orders affecting final completion, and the Architect so confirms, the
Owner shall, upon application by the Contractor and certification by the
Architect, and without terminating the Contract, make payment of the balance due
for that portion of the Work fully completed and accepted. If the remaining
balance for Work not fully completed or corrected is less than retainage
stipulated in the Contract Documents, and if bonds have been furnished, the
written consent of surety to payment of the balance due for that portion of the
Work fully completed and accepted shall be submitted by the Contractor to the
Architect prior to certification of such payment. Such payment shall be made
under terms and conditions governing final payment, except that it shall not
constitute a waiver of claims.

(Paragraphs deleted)

ARTICLE 10 PROTECTION OF PERSONS AND PROPERTY

§ 10.1 SAFETY PRECAUTIONS AND PROGRAMS

The Contractor shall be responsible for initiating, maintaining and supervising
all safety precautions and programs in connection with the performance of the
Contract.

§ 10.2 SAFETY OF PERSONS AND PROPERTY

§ 10.2.1 The Contractor shall take reasonable precautions for safety of, and
shall provide reasonable protection to prevent damage, injury or loss to

 

  .1 employees on the Work and other persons who may be affected thereby;

 

  .2 the Work and materials and equipment to be incorporated therein, whether in
storage on or off the site, under care, custody or control of the Contractor or
the Contractor’s Subcontractors or Sub-subcontractors; and

 

  .3 other property at the site or adjacent thereto, such as trees, shrubs,
lawns, walks, pavements, roadways, structures and utilities not designated for
removal, relocation or replacement in the course of construction.

§ 10.2.2 The Contractor shall comply with and give notices required by
applicable laws, statutes, ordinances, codes, rules and regulations, and lawful
orders of public authorities bearing on safety of persons or property or their
protection from damage, injury or loss.

§ 10.2.3 The Contractor shall erect and maintain, as required by existing
conditions and performance of the Contract, reasonable safeguards for safety and
protection, including posting danger signs and other warnings against hazards,
promulgating safety regulations and notifying owners and users of adjacent sites
and utilities.

§ 10.2.4 When use or storage of explosives or other hazardous materials or
equipment or unusual methods are necessary for execution of the Work, the
Contractor shall exercise utmost care and carry on such activities under
supervision of properly qualified personnel.

§ 10.2.5 The Contractor shall promptly remedy damage and loss (other than damage
or loss insured under property insurance required by the Contract Documents) to
property referred to in Sections 10.2.1.2 and 10.2.1.3 caused by the Contractor,
a Subcontractor, a Sub-subcontractor, or anyone directly or indirectly employed
by any of them, or by anyone for whose acts they may be liable and for which the
Contractor is responsible under Sections 10.2.1.2 and 10.2.1.3, except damage or
loss attributable to acts or omissions of the Owner or Architect or anyone
directly or indirectly employed by either of them, or by anyone for whose acts
either of them may be liable, and not attributable to the fault or negligence of
the Contractor. The foregoing obligations of the Contractor are in addition to
the Contractor’s obligations under Section 3.18.

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     29   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

§ 10.2.6 The Contractor shall designate a responsible member of the Contractor’s
organization at the site whose duty shall be the prevention of accidents. This
person shall be the Contractor’s superintendent unless otherwise designated by
the Contractor in writing to the Owner and Architect.

§ 10.2.7 The Contractor shall not permit any part of the construction or site to
be loaded so as to cause damage or create an unsafe condition.

§ 10.2.8 INJURY OR DAMAGE TO PERSON OR PROPERTY

If either party suffers injury or damage to person or property because of an act
or omission of the other party, or of others for whose acts such party is
legally responsible, written notice of such injury or damage, whether or not
insured, shall be given to the other party within a reasonable time not
exceeding 21 days after discovery. The notice shall provide sufficient detail to
enable the other party to investigate the matter.

§ 10.2.9 In the event the Contractor identifies activities or conditions during
performance of the Work or at the Project, which, in the Contractor’s good faith
opinion, pose an unreasonable risk of bodily injury or property damage, whether
immediate or in the future, Contractor shall have the right to immediately take
steps to protect its personnel and subcontractor and stop Work and remove
personnel from the affected area. However, it is understood that the Contractor
shall not be deemed to have assumed any obligation to identify such risks. In
taking actions provided under this Section 10.2.9, Contractor shall be entitled
to an equitable adjustment of the Contract Time or Contract Sum or both to
compensate Contractor for any adverse cost and schedule impacts to the Work.

§ 10.3 HAZARDOUS MATERIALS

§ 10.3.1 The Contractor is responsible for compliance with any requirements
included in the Contract Documents regarding hazardous materials. If the
Contractor encounters on the Project site a hazardous material or substance,
including, but not limited to, those defined by the Comprehensive Environmental
Response Compensations and Liability Act (CERCLA), not specifically addressed in
the Contract Documents, including but not limited to asbestos or polychlorinated
biphenyl (PCB), the Contractor shall, upon recognizing the condition,
immediately stop Work in the affected area and report the condition to the Owner
and Architect in writing.

§ 10.3.2 Upon receipt of the Contractor’s written notice, the Owner shall obtain
the services of a licensed laboratory to verify the presence or absence of the
material or substance reported by the Contractor and, in the event such material
or substance is found to be present, to cause it to be rendered harmless. Unless
otherwise required by the Contract Documents, the Owner shall furnish in writing
to the Contractor and Architect the names and qualifications of persons or
entities who are to perform tests verifying the presence or absence of such
material or substance or who are to perform the task of removal or safe
containment of such material or substance. The Contractor and the Architect will
promptly reply to the Owner in writing stating whether or not either has
reasonable objection to the persons or entities proposed by the Owner. If either
the Contractor or Architect has an objection to a person or entity proposed by
the Owner, the Owner shall propose another to whom the Contractor and the
Architect have no reasonable objection. When the material or substance has been
rendered harmless, Work in the affected area shall resume upon written agreement
of the Owner and Contractor. By Change Order, the Contract Time shall be
extended appropriately and the Contract Sum shall be increased in the amount of
the Contractor’s reasonable additional costs of shut-down, delay and start-up.

§ 10.3.3 To the fullest extent permitted by law, the Owner shall defend,
indemnify and hold harmless the Contractor, Subcontractors of any tier,
Contractor’s consultants, Architect, Architect’s consultants and agents and
employees of any of them from and against claims (including without limitation,
all penalties, fines and administrative or civil sanctions arising out of or
related to such claim), costs, damages, judgments, losses and expenses,
including but not limited to attorneys’ fees, arising out of or resulting from
performance of the Work in the affected area if in fact the material or
substance presents the risk of bodily injury or death as described in
Section 10.3.1 and has not been rendered harmless, provided that such cost,
claim, damage, judgment, loss or expense is attributable to the regulation
and/or protection of the environment (including, without limitation, losses
incurred in connection with characterization, handling, transportation, storage,
removal, remediation, disturbance or disposal of hazardous materials or
substances) or to the bodily injury, sickness, disease or death, or to injury to
or destruction of tangible property (other than the Work itself), except to the
extent that such damage, loss or expense is due to the sole negligence of the
party seeking indemnity.

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     30   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

§ 10.3.4 The Owner shall not be responsible under this Section 10.3 for
materials or substances the Contractor brings to the site unless such materials
or substances are required by the Contract Documents. The Owner shall be
responsible for materials or substances required by the Contract Documents,
except to the extent of the Contractor’s fault or negligence in the use and
handling of such materials or substances.

§ 10.3.5 Intentionally Omitted.

§ 10.3.6 If the Contractor is held liable by a government agency for the cost of
remediation of a hazardous material or substance solely by reason of performing
Work as required by the Contract Documents, the Owner shall indemnify the
Contractor for all cost and expense thereby incurred.

§ 10.3.7 In the event the Contractor encounters materials that pre-existed
Contractor’s Work on the Project site and that Contractor believes in good faith
to be hazardous or contaminated materials and Contractor stops Work in the
affected area pursuant to Section 10.3.1 herein, the Contractor shall be
entitled to an equitable adjustment of the Contract Time and the Contract Sum
for time lost and additional costs incurred as a direct result of such stoppage.

§ 10.4 EMERGENCIES

In an emergency affecting safety of persons or property, the Contractor shall
act, at the Contractor’s discretion, to prevent threatened damage, injury or
loss. Additional compensation or extension of time claimed by the Contractor on
account of an emergency shall be determined as provided in Article 15 and
Article 7.

ARTICLE 11 INSURANCE AND BONDS

§ 11.1 CONTRACTOR’S LIABILITY INSURANCE

§ 11.1.1 The Contractor shall purchase from and maintain in a company or
companies lawfully authorized to do business in the jurisdiction in which the
Project is located such insurance as will protect the Contractor from claims set
forth below which may arise out of or result from the Contractor’s operations
and completed operations under the Contract and for which the Contractor may be
legally liable, whether such operations be by the Contractor or by a
Subcontractor or by anyone directly or indirectly employed by any of them, or by
anyone for whose acts any of them may be liable:

 

  .1 Claims under workers’ compensation, disability benefit and other similar
employee benefit acts that are applicable to the Work to be performed;

 

  .2 Claims for damages because of bodily injury, occupational sickness or
disease, or death of the Contractor’s employees;

 

  .3 Claims for damages because of bodily injury, sickness or disease, or death
of any person other than the Contractor’s employees;

 

  .4 Claims for damages insured by usual personal injury liability coverage;

 

  .5 Claims for damages, other than to the Work itself, because of injury to or
destruction of tangible property;

 

  .6 Claims for damages because of bodily injury, death of a person or property
damage arising out of ownership, maintenance or use of a motor vehicle;

 

  .7 Claims for bodily injury or property damage arising out of completed
operations; and

 

  .8 Claims involving contractual liability insurance applicable to the
Contractor’s obligations under Section 3.18.

§ 11.1.2 The insurance required by Section 11.1.1 shall be written for not less
than limits of liability specified in Article 8 of the Agreement or required by
law, whichever coverage is greater. Coverages, whether written on an occurrence
or claims-made basis, shall be maintained without interruption from the date of
commencement of the Work until the date of final payment and termination of any
coverage required to be maintained after final payment, and, with respect to the
Contractor’s completed operations coverage, until the period for maintenance of
completed operations coverage as specified in Article 8 of the Agreement.

§ 11.1.3 Certificates of insurance acceptable to the Owner shall be filed with
the Owner prior to commencement of the Work and thereafter upon renewal or
replacement of each required policy of insurance. These certificates and the
insurance policies required by this Section 11.1 shall contain a provision that
coverages afforded under the policies

 

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     31   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

will not be canceled or allowed to expire until at least 30 days’ prior written
notice has been given to the Owner. An additional certificate evidencing
continuation of liability coverage, including coverage for completed operations,
shall be submitted with the final Application for Payment as required by
Section 9.10.2 and thereafter upon renewal or replacement of such coverage until
the expiration of the time required by Section 11.1.2.

§ 11.1.4 The Contractor shall cause the commercial liability coverage required
by the Contract Documents to include (1) the Owner as an additional insured for
claims caused by the Contractor’s negligent acts or omissions during the
Contractor’s operations; and (2) the Owner as an additional insured for claims
caused by the Contractor’s negligent acts or omissions during the Contractor’s
completed operations.

§ 11.2 OWNER’S LIABILITY INSURANCE

§ 11.2.1 The Owner shall be responsible for purchasing and maintaining the
Owner’s usual liability insurance.

§ 11.2.2 The Owner shall require the Architect to carry a project-specific
professional liability insurance as will protect the Architect against claims
that may arise from the professional services it furnishes to the Owner with
respect to this Project and for which the Architect may be legally liable. Such
insurance coverage shall, if written on a claims-made basis, have a tail of not
less than the duration of the relevant statute of limitations. Such insurance
policy shall be available for inspection by the Contractor, who shall receive at
least thirty (30) days notice prior to non-renewal, cancellation or modification
of such policy. To the fullest extent permitted by law, the Owner shall
indemnify and hold harmless the Contractor and its Subcontractors, agents and
employees from and against any and all loss, expense or damage (including, but
not limited to, attorney’s fees) caused by the professional negligence of the
Architect, its consultants and agents, or the employees of any of them.

§ 11.3 PROPERTY INSURANCE

§ 11.3.1 The Contractor shall purchase and maintain, in a company or companies
lawfully authorized to do business in the jurisdiction in which the Project is
located, property insurance written on a builder’s risk “all-risk” or equivalent
policy form in the amount of the initial Contract Sum, plus value of subsequent
Contract Modifications and cost of materials supplied or installed by others,
comprising total value for the entire Project at the site on a replacement cost
basis without optional deductibles. Such property insurance shall be maintained,
unless otherwise provided in the Contract Documents or otherwise agreed in
writing by all persons and entities who are beneficiaries of such insurance,
until final payment has been made as provided in Section 9.10 or until no person
or entity other than the Owner has an insurable interest in the property
required by this Section 11.3 to be covered, whichever is later. This insurance
shall include interests of the Owner, the Contractor, Subcontractors and
Sub-subcontractors in the Project.

§ 11.3.1.1 Property insurance shall be on an “all-risk” or equivalent policy
form and shall include, without limitation, insurance against the perils of fire
(with extended coverage) and physical loss or damage including, without
duplication of coverage, theft, vandalism, malicious mischief, collapse, earth
movement, flood, windstorm, falsework, testing and startup, temporary buildings
and debris removal including demolition occasioned by enforcement of any
applicable legal requirements.

§ 11.3.1.2 Intentionally Omitted.

§ 11.3.1.3 If the property insurance requires deductibles, the Owner shall
reimburse Contractor for all costs not covered because of such deductibles and
shall issue a Change Order to Contractor increasing the Guaranteed Maximum Price
accordingly.

§ 11.3.1.4 This property insurance shall cover portions of the Work stored off
the site, and also portions of the Work in transit.

§ 11.3.1.5 Partial occupancy or use in accordance with Section 9.9 shall not
commence until the insurance company or companies providing property insurance
have consented to such partial occupancy or use by endorsement or otherwise. The
Owner and the Contractor shall take reasonable steps to obtain consent of the
insurance company or companies and shall, without mutual written consent, take
no action with respect to partial occupancy or use that would cause
cancellation, lapse or reduction of insurance.

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     32   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

§ 11.3.2 BOILER AND MACHINERY INSURANCE

Contractor shall purchase and maintain boiler and machinery insurance required
by the Contract Documents or by law, which shall specifically cover such insured
objects during installation and until final acceptance by the Owner; this
insurance shall include interests of the Owner, Contractor, Subcontractors and
Sub-subcontractors in the Work, and the Owner and Contractor shall be named
insureds.

§ 11.3.3 LOSS OF USE INSURANCE

The Owner, at the Owner’s option, may purchase and maintain such insurance as
will insure the Owner against loss of use of the Owner’s property due to fire or
other hazards, however caused. The Owner waives all rights of action against the
Contractor for loss of use of the Owner’s property, including consequential
losses due to fire or other hazards however caused.

§ 11.3.4 If the Contractor requests in writing that insurance for risks other
than those described herein or other special causes of loss be included in the
property insurance policy, the Owner shall, if possible, include such insurance,
and the cost thereof shall be charged to the Contractor by appropriate Change
Order.

§ 11.3.5 If during the Project construction period the Owner insures properties,
real or personal or both, at or adjacent to the site by property insurance under
policies separate from those insuring the Project, or if after final payment
property insurance is to be provided on the completed Project through a policy
or policies other than those insuring the Project during the construction
period, the Owner shall waive all rights in accordance with the terms of
Section 11.3.7 for damages caused by fire or other causes of loss covered by
this separate property insurance. All separate policies shall provide this
waiver of subrogation by endorsement or otherwise.

§ 11.3.6 If requested by the Owner, the Contractor shall furnish the Owner with
a certificate of insurance evidencing the policy that includes insurance
coverages required by this Section 11.3. Each policy shall contain all generally
applicable conditions, definitions, exclusions and endorsements related to this
Project. Each policy shall contain a provision that the policy will not be
canceled or allowed to expire, and that its limits will not be reduced, until at
least 30 days’ prior written notice has been given to the Contractor.

§ 11.3.7 WAIVERS OF SUBROGATION

The Owner and Contractor waive all rights against (1) each other and any of
their subcontractors, sub-subcontractors, agents and employees, each of the
other, and (2) the Architect, Architect’s consultants, separate contractors
described in Article 6, if any, and any of their subcontractors,
sub-subcontractors, agents and employees, for damages caused by fire or other
causes of loss to the extent covered by property insurance obtained pursuant to
this Section 11.3 or other property insurance applicable to the Work and/or
Project, except such rights as they have to proceeds of such insurance held by
the policyholder as fiduciary. The Owner or Contractor, as appropriate, shall
require of the Architect, Architect’s consultants, separate contractors
described in Article 6, if any, and the subcontractors, sub-subcontractors,
agents and employees of any of them, by appropriate agreements, written where
legally required for validity, similar waivers each in favor of other parties
enumerated herein. The policies shall provide such waivers of subrogation by
endorsement or otherwise. A waiver of subrogation shall be effective as to a
person or entity even though that person or entity would otherwise have a duty
of indemnification, contractual or otherwise, did not pay the insurance premium
directly or indirectly, and whether or not the person or entity had an insurable
interest in the property damaged.

§ 11.3.8 A loss insured under the property insurance maintained pursuant to this
Section 11.3 shall be adjusted by the policyholder and made payable to the
policyholder as fiduciary for the insureds, as their interests may appear,
subject to requirements of any applicable mortgagee clause and of
Section 11.3.10. The Contractor shall pay Subcontractors their just shares of
insurance proceeds received by the Contractor, and by appropriate agreements,
written where legally required for validity, shall require Subcontractors to
make payments to their Sub-subcontractors in similar manner.

§ 11.3.9 If required in writing by a party in interest, the policyholder as
fiduciary shall, upon occurrence of an insured loss, give bond or other
appropriate security reasonably satisfactory to the interested party(ies) for
proper performance of the policyholder’s duties. The cost of required bonds or
other security shall be charged against the proceeds payable to the party(ies)
requesting such bond or security. The policyholder shall deposit in a separate
account proceeds so received, which the policyholder shall distribute in
accordance with such agreement as the parties in interest may reach, or as
determined in accordance with the method of binding dispute resolution selected

 

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     33   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

in the Agreement between the Owner and Contractor. If after such loss no other
special agreement is made and unless the Owner terminates the Contract for
convenience, replacement of damaged property shall be performed by the
Contractor after notification of a Change in the Work in accordance with Article
7.

§ 11.3.10 The policyholder shall have power to adjust and settle a loss with
insurers unless one of the parties in interest shall object in writing within
five days after occurrence of loss to the policyholder’s exercise of this power;
if such objection is made, the dispute shall be resolved in the manner selected
by the Owner and Contractor as the method of binding dispute resolution in the
Agreement. If the Owner and Contractor have selected arbitration as the method
of binding dispute resolution, the policyholder shall make settlement with
insurers or, in the case of a dispute over distribution of insurance proceeds,
in accordance with the directions of the arbitrators.

§ 11.4 PERFORMANCE BOND AND PAYMENT BOND

§ 11.4.1 The Owner shall have the right to require the Contractor to furnish
bonds from Contractor’s usual sureties covering faithful performance of the
Contract and payment of obligations arising thereunder as stipulated in bidding
requirements or specifically required in the Contract Documents on the date of
execution of the GMP Amendment. If the Owner requires bonds from Contractor, the
bonds shall be in the form of AIA Document 312 and the cost of the bonds shall
be added to the Guaranteed Maximum Price as a Cost of the Work.

§ 11.4.2 Upon the request of any person or entity appearing to be a potential
beneficiary of bonds covering payment of obligations arising under the Contract,
the Contractor shall promptly furnish a copy of the bonds or shall authorize a
copy to be furnished.

§ 11.5 SUBCONTRACTOR DEFAULT INSURANCE (SUBGUARD)

In lieu of bonding its Subcontractors, Contractor may, with the approval of the
Owner, obtain and maintain, throughout the period of this Project, subcontractor
default insurance (also known as “SubGuard”) for the protection of the
Contractor and the Owner against the default of Subcontractors. The cost of the
SubGuard program will be included in the Cost of the Work included in the
Guaranteed Maximum Price calculation. Contractor shall be compensated for the
SubGuard at the rate specified in Section 6.6.1 of the Agreement or as otherwise
specified in the GMP Amendment. Contractor shall deliver written evidence
satisfactory to the Owner that the SubGuard program is in force, with such
endorsement in effect, within ten (10) days after the signing of the GMP
Amendment by both the Owner and the Contractor.

ARTICLE 12 UNCOVERING AND CORRECTION OF WORK

§ 12.1 UNCOVERING OF WORK

§ 12.1.1 If a portion of the Work is covered contrary to the Architect’s request
or to requirements specifically expressed in the Contract Documents, it must, if
requested in writing by the Architect, be uncovered for the Architect’s
examination and be replaced at the Contractor’s expense without change in the
Contract Time.

§ 12.1.2 If a portion of the Work has been covered that the Architect has not
specifically requested to examine prior to its being covered, the Architect may
request to see such Work and it shall be uncovered by the Contractor. If such
Work is in accordance with the Contract Documents, costs of uncovering and
replacement shall, by appropriate Change Order, be at the Owner’s expense, with
the Contact Time or the Contract Sum or both being adjusted as is appropriate.
If such Work is not in accordance with the Contract Documents, such costs and
the cost of correction shall be at the Contractor’s expense unless the condition
was caused by the Owner or a separate contractor in which event the Owner shall
be responsible for payment of such costs.

§ 12.2 CORRECTION OF WORK

§ 12.2.1 BEFORE OR AFTER SUBSTANTIAL COMPLETION

The Contractor shall promptly correct Work rejected by the Architect or failing
to conform to the requirements of the Contract Documents, whether discovered
before or after Substantial Completion and whether or not fabricated, installed
or completed. Costs of correcting such rejected Work, including additional
testing and inspections, the cost of uncovering and replacement, and
compensation for the Architect’s services and expenses made necessary thereby,
shall be at the Contractor’s expense, except as may be reimbursable from the
Construction Contingency.

§ 12.2.2 AFTER SUBSTANTIAL COMPLETION

§ 12.2.2.1 If, within one year after the date of Substantial Completion of the
Work or designated portion thereof or after the date for commencement of
warranties established under Section 9.9.1 any of the Work is found to be not in
accordance with the requirements of the Contract Documents, the Contractor shall
correct it promptly after receipt of

 

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     34   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

written notice from the Owner to do so unless the Owner has previously given the
Contractor a written acceptance of such condition. The Owner shall give such
notice promptly after discovery of the condition. During the one-year period for
correction of Work, if the Owner fails to promptly notify the Contractor in
writing and give the Contractor an opportunity to make the correction, the Owner
waives the rights to require correction by the Contractor and to make a claim
for breach of warranty. If the Contractor fails to correct nonconforming Work
within a reasonable time during that period after receipt of notice from the
Owner or Architect, the Owner may correct it in accordance with Section 2.4.

§ 12.2.2.2 The one-year period for correction of Work shall be extended with
respect to portions of Work first performed after Substantial Completion by the
period of time between Substantial Completion and the actual completion of that
portion of the Work.

§ 12.2.2.3 The one-year period for correction of Work shall not be extended by
corrective Work performed by the Contractor pursuant to this Section 12.2.

§ 12.2.2.4 Following the one (1) year period for correction of Work,
Contractor’s sole obligation for Work found not conforming with the warranties
set forth in Section 3.5 shall be to assist Owner in its enforcement of any
remedies available against the applicable Subcontractor or supplier in
connection with such Work. Contractor shall provide all assistance reasonably
required by Owner to enforce any such remedies and shall execute such documents,
including an assignment of Contractor’s rights under any subcontract agreement
or purchase order, in order to allow Owner to enforce such remedies. Contractor
agrees that the limitations on its warranty obligations under this
Section 12.2.6 shall not apply: (1) to work self-performed by Contractor; or
(2) to the extent the non-conformity in the Work resulted from Contractor’s
failure to perform its construction management Services under the agreement in
accordance with the standard of care that would normally be exercised by a
skilled and experienced construction manager in Contractor’s position.

§ 12.2.3 The Contractor shall remove from the site portions of the Work that are
not in accordance with the requirements of the Contract Documents and are
neither corrected by the Contractor nor accepted by the Owner.

§ 12.2.4 The Contractor shall bear the cost of correcting destroyed or damaged
construction, whether completed or partially completed, of the Owner or separate
contractors caused by the Contractor’s correction or removal of Work that is not
in accordance with the requirements of the Contract Documents.

(Paragraph deleted)

§ 12.3 ACCEPTANCE OF NONCONFORMING WORK

If the Owner prefers to accept Work that is not in accordance with the
requirements of the Contract Documents, the Owner may do so instead of requiring
its removal and correction, in which case the Contract Sum will be reduced as
appropriate and equitable. Such adjustment shall be effected whether or not
final payment has been made.

ARTICLE 13 MISCELLANEOUS PROVISIONS

§ 13.1 GOVERNING LAW

The Contract shall be governed by the law of the place where the Project is
located without regard to that state’s choice of law rules that would require
the application of the laws of another state, except that, if the parties have
selected arbitration as the method of binding dispute resolution, the Federal
Arbitration Act shall govern Section 15.4.

§ 13.2 SUCCESSORS AND ASSIGNS

§ 13.2.1 The Owner and Contractor respectively bind themselves, their partners,
successors, assigns and legal representatives to covenants, agreements and
obligations contained in the Contract Documents. Except as provided in
Section 13.2.2, neither party to the Contract shall assign the Contract as a
whole without written consent of the other. If either party attempts to make
such an assignment without such consent, that party shall nevertheless remain
legally responsible for all obligations under the Contract.

§ 13.2.2 The Owner may, without consent of the Contractor, assign the Contract
to a lender providing construction financing for the Project, if the lender
assumes the Owner’s rights and obligations under the Contract Documents. The
Contractor shall execute all consents reasonably required to facilitate such
assignment. Before making any

 

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     35   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

assignment pursuant to paragraph 13.2.2, the Owner shall provide the Contractor
with prompt, reasonable written notice of such assignment and Owner shall obtain
Contractor’s consent, which consent shall not be unreasonably withheld.

§ 13.3 WRITTEN NOTICE

Written notice shall be deemed to have been duly served if delivered by
registered or certified mail or by courier service providing proof of delivery
to the business address for the intended recipient identified in the Agreement
or, if none is identified, the last business address of the intended recipient
known to the party giving notice. Written notices may also be deemed to have
been duly served if delivered via first class U.S. mail or facsimile, but the
party utilizing such alternative means shall bear the burden of proving delivery
(e.g., facsimile confirmation).

§ 13.4 RIGHTS AND REMEDIES

§ 13.4.1 The rights and remedies available under the Contract Documents shall,
except where expressly identified as limited, sole or exclusive, be in addition
to and not a limitation of the rights and remedies otherwise available at law or
in equity.

§ 13.4.2 No action or failure to act by the Owner, Architect or Contractor shall
constitute a waiver of a right or duty afforded them under the Contract, nor
shall such action or failure to act constitute approval of or acquiescence in a
breach there under, except as may be specifically agreed in writing.

§ 13.5 TESTS AND INSPECTIONS

§ 13.5.1 Tests, inspections and approvals of portions of the Work shall be made
as required by the Contract Documents and by applicable laws, statutes,
ordinances, codes, rules and regulations or lawful orders of public authorities.
Unless otherwise provided, the Contractor shall make arrangements for such
tests, inspections and approvals with an independent testing laboratory or
entity acceptable to the Owner, or with the appropriate public authority, and
shall bear all related costs of tests, inspections and approvals. The Contractor
shall give the Architect timely notice of when and where tests and inspections
are to be made so that the Architect may be present for such procedures. The
Owner shall bear costs of (1) tests, inspections or approvals that do not become
requirements until after bids are received or negotiations concluded, and
(2) tests, inspections or approvals where building codes or applicable laws or
regulations prohibit the Owner from delegating their cost to the Contractor.

§ 13.5.2 If the Architect, Owner or public authorities having jurisdiction
determine that portions of the Work require additional testing, inspection or
approval not included under Section 13.5.1, the Architect will, upon written
authorization from the Owner, instruct the Contractor to make arrangements for
such additional testing, inspection or approval by an entity acceptable to the
Owner, and the Contractor shall give timely notice to the Architect of when and
where tests and inspections are to be made so that the Architect may be present
for such procedures. Such costs, except as provided in Section 13.5.3, shall be
at the Owner’s expense.

§ 13.5.3 If such procedures for testing, inspection or approval under Sections
13.5.1 and 13.5.2 reveal failure of the portions of the Work to comply with
requirements established by the Contract Documents, all costs made necessary by
such failure including those of repeated procedures and compensation for the
Architect’s services and expenses shall be at the Contractor’s expense.

§ 13.5.4 Required certificates of testing, inspection or approval shall, unless
otherwise required by the Contract Documents, be secured by the Contractor and
promptly delivered to the Architect.

§ 13.5.5 If the Architect is to observe tests, inspections or approvals required
by the Contract Documents, the Architect will do so promptly and, where
practicable, at the normal place of testing.

§ 13.5.6 Tests or inspections conducted pursuant to the Contract Documents shall
be made promptly to avoid unreasonable delay in the Work.

§ 13.6 INTEREST

Payments due and unpaid under the Contract Documents shall bear interest from
the date payment is due at the rate specified in the Agreement or, in the
absence thereof, at the legal rate prevailing from time to time at the place
where the Project is located.

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     36   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

§ 13.7 TIME LIMITS ON CLAIMS

The Owner and Contractor shall commence all claims and causes of action, whether
in contract, tort, breach of warranty or otherwise, against the other arising
out of or related to the Contract in accordance with the requirements of the
final dispute resolution method selected in the Agreement within the time period
specified by applicable law, but in any case not more than 10 years after the
date of Substantial Completion of the Work. The Owner and Contractor waive all
claims and causes of action not commenced in accordance with this Section 13.7.

ARTICLE 14 TERMINATION OR SUSPENSION OF THE CONTRACT

§ 14.1 TERMINATION BY THE CONTRACTOR

§ 14.1.1 The Contractor may terminate the Contract if the Work is stopped for a
period of 30 consecutive days through no act or fault of the Contractor or a
Subcontractor, Sub-subcontractor or their agents or employees or any other
persons or entities performing portions of the Work under direct or indirect
contract with the Contractor, for any of the following reasons:

 

  .1 Issuance of an order of a court or other public authority having
jurisdiction that requires all Work to be stopped;

 

  .2 An act of government, such as a declaration of national emergency that
requires all Work to be stopped;

 

  .3 Because the Architect has not issued a Certificate for Payment and has not
notified the Contractor of the reason for withholding certification as provided
in Section 9.4.1, or because the Owner has not made payment on a Certificate for
Payment within the time stated in the Contract Documents;

 

  .4 The Owner has failed to furnish to the Contractor promptly, upon the
Contractor’s request, reasonable evidence as required by Section 2.2.1;

 

  .5 The Owner orders the Contractor to suspend, delay or interrupt the Work
pursuant to Section 14.3; or

 

  .6 Contractor stops the Work pursuant to Section 9.7.

§ 14.1.2 The Contractor may terminate the Contract if, through no act or fault
of the Contractor or a Subcontractor, Sub-subcontractor or their agents or
employees or any other persons or entities performing portions of the Work under
direct or indirect contract with the Contractor, repeated suspensions, delays or
interruptions of the entire Work by the Owner as described in Section 14.3
constitute in the aggregate more than 50 percent of the total number of days
scheduled for completion, or 90 days in any 365-day period, whichever is less.

§ 14.1.3 If one of the reasons described in Section 14.1.1 or 14.1.2 exists, the
Contractor may, upon seven days’ written notice to the Owner and Architect,
terminate the Contract and recover from the Owner payment for Work executed,
including reasonable overhead and profit, costs incurred by reason of such
termination, and damages.

§ 14.1.4 If the Work is stopped for a period of 60 consecutive days through no
act or fault of the Contractor or a Subcontractor or their agents or employees
or any other persons performing portions of the Work under contract with the
Contractor because the Owner has repeatedly failed to fulfill the Owner’s
obligations under the Contract Documents with respect to matters important to
the progress of the Work, the Contractor may, upon seven additional days’
written notice to the Owner and the Architect, terminate the Contract and
recover from the Owner as provided in Section 14.1.3.

§ 14.2 TERMINATION BY THE OWNER FOR CAUSE

§ 14.2.1 The Owner may terminate the Contract if the Contractor

 

  .1 repeatedly refuses or fails to supply enough properly skilled workers or
proper materials;

 

  .2 fails to make payment to Subcontractors for materials or labor in
accordance with the respective agreements between the Contractor and the
Subcontractors;

 

  .3 repeatedly disregards applicable laws, statutes, ordinances, codes, rules
and regulations, or lawful orders of a public authority; or

  .4 otherwise is guilty of substantial breach of a provision of the Contract
Documents.

§ 14.2.2 When any of the above reasons exist, the Owner may, by written notice,
demand that the Contractor cure the default. If Contractor fails to commence and
diligently pursue curing the default within seven (7) days after receipt of said
written notice, the Owner, upon certification by the Initial Decision Maker that
sufficient cause exists to justify such action, may without prejudice to any
other rights or remedies of the Owner and after giving the Contractor and the
Contractor’s surety, if any, a second seven days’ written notice, terminate
employment of the Contractor and may, subject to any prior rights of the surety:

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     37   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

  .1 Exclude the Contractor from the site and take possession of all materials
and equipment stored on the site that are intended to be incorporated in the
Work;

 

  .2 Accept assignment of subcontracts pursuant to Section 5.4; and

 

  .3 Finish the Work by whatever reasonable method the Owner may deem expedient.
Upon written request of the Contractor, the Owner shall furnish to the
Contractor a detailed accounting of the costs incurred by the Owner in finishing
the Work.

§ 14.2.3 When the Owner terminates the Contract for one of the reasons stated in
Section 14.2.1, the Contractor shall not be entitled to receive further payment
until the Work is finished or abandoned.

§ 14.2.4 If the unpaid balance of the Contract Sum at the time of termination
plus the reasonable and verifiable costs of finishing the Work (including
compensation for the Architect’s reasonable and verifiable services and expenses
made necessary thereby and other damages permitted hereunder incurred by the
Owner and not expressly waived) is less than the unpaid balance of the GMP, the
unpaid balance of the Contract Sum shall be paid to the Contractor. If the
unpaid balance of the Contract Sum at the time of termination plus the costs of
finishing the Work (including compensation for the Architect’s services and
expenses made necessary thereby and other damages permitted hereunder incurred
by the Owner and not expressly waived) is greater than the unpaid balance of the
GMP, the Contractor shall be paid the unpaid balance of the Contract Sum less
the amount by which said final costs and damages exceed the GMP, provided that
if this calculation yields a negative balance, Contractor shall pay said
negative balance to the Owner within thirty (30) days after presentation of
documentation sufficient to enable Contractor to verify such costs and damages.
This obligation for payment by Owner or Contractor, as the case may be, shall
survive termination of the Contract.

§ 14.3 SUSPENSION BY THE OWNER FOR CONVENIENCE

§ 14.3.1 The Owner may, without cause, order the Contractor in writing to
suspend, delay or interrupt the Work in whole or in part for such period of time
as the Owner may determine.

§ 14.3.2 The Contract Sum and Contract Time shall be adjusted for increases in
the cost and time caused by suspension, delay or interruption as described in
Section 14.3.1. Adjustment of the Contract Sum shall include Contractor’s agreed
Fee percentage. No adjustment shall be made to the extent

 

  .1 that performance was suspended, delayed or interrupted by another cause for
which the Contractor is responsible; or

 

  .2 that an equitable adjustment is made or denied under another provision of
the Contract.

§ 14.4 TERMINATION BY THE OWNER FOR CONVENIENCE

§ 14.4.1 The Owner may, at any time, upon thirty (30) days’ written notice,
terminate the Contract for the Owner’s convenience and without cause.

§ 14.4.2 Upon receipt of written notice from the Owner of such termination for
the Owner’s convenience, the Contractor shall

 

  .1 cease operations as directed by the Owner in the notice;

 

  .2 take actions necessary, or that the Owner may direct, for the protection
and preservation of the Work; and

 

  .3 except for Work directed to be performed prior to the effective date of
termination stated in the notice, terminate all existing subcontracts and
purchase orders and enter into no further subcontracts and purchase orders.

§ 14.4.3 In case of such termination for the Owner’s convenience, the Contractor
shall be entitled to receive payment for Work executed, and costs incurred by
reason of such termination including termination payments to subcontractors and
demobilization costs, along with Contractor’s Fee on the Work not executed.

ARTICLE 15 CLAIMS AND DISPUTES

§ 15.1 CLAIMS

§ 15.1.1 DEFINITION

A Claim is a demand or assertion by one of the parties seeking, as a matter of
right, payment of money, or other relief with respect to the terms of the
Contract. The term “Claim” also includes other disputes and matters in question
between the Owner and Contractor arising out of or relating to the Contract. The
responsibility to substantiate Claims shall rest with the party making the
Claim.

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     38   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

§ 15.1.2 NOTICE OF CLAIMS

Claims by either the Owner or Contractor must be initiated by written notice to
the other party and to the Initial Decision Maker with a copy sent to the
Architect, if the Architect is not serving as the Initial Decision Maker. Claims
by either party must be initiated within 21 days after occurrence of the event
giving rise to such Claim or within 21 days after the claimant first recognizes
the condition giving rise to the Claim, whichever is later.

§ 15.1.3 CONTINUING CONTRACT PERFORMANCE

Pending final resolution of a Claim, except as otherwise agreed in writing or as
provided in Section 9.7 and Article 14, the Contractor shall proceed diligently
with performance of the Contract provided the Owner shall continue to make
payments in accordance with the Contract Documents. The Architect will prepare
Change Orders and issue Certificates for Payment in accordance with the
decisions of the Initial Decision Maker.

§ 15.1.4 CLAIMS FOR ADDITIONAL COST

If the Contractor wishes to make a Claim for an increase in the Contract Sum,
written notice as provided herein shall be given before proceeding to execute
the Work. Prior notice is not required for Claims relating to an emergency
endangering life or property arising under Section 10.4.

§ 15.1.5 CLAIMS FOR ADDITIONAL TIME

§ 15.1.5.1 If the Contractor wishes to make a Claim for an increase in the
Contract Time, written notice as provided herein shall be given. The
Contractor’s Claim shall include an estimate of cost and of probable effect of
delay on progress of the Work. In the case of a continuing delay, only one Claim
is necessary.

§ 15.1.5.2 If adverse weather conditions are the basis for a Claim for
additional time, such Claim shall be documented by data substantiating that
weather conditions were abnormal for the period of time and had an adverse
effect on the scheduled construction.

§ 15.1.6 CLAIMS FOR CONSEQUENTIAL DAMAGES

The Contractor and Owner waive Claims against each other for consequential,
indirect, special, punitive or exemplary damages arising out of or relating to
this Contract. This mutual waiver includes

 

  .1 damages incurred by the Owner for rental expenses, for losses of use,
income, profit, financing, business and reputation, and for loss of management
or employee productivity or of the services of such persons; and

 

  .2 damages incurred by the Contractor for principal office expenses including
the compensation of personnel stationed there, for losses of financing, business
and reputation, and for loss of profit except anticipated profit arising
directly from the Work.

This mutual waiver is applicable, without limitation, to all consequential,
indirect, special, punitive or exemplary damages due to either party’s
termination in accordance with Article 14. Nothing contained in this
Section 15.1.6 shall be deemed to preclude an award of liquidated damages, when
applicable, in accordance with the requirements of the Contract Documents or to
limit Owner’s obligation to pay Contractor the Contract Sum.

§ 15.2 INITIAL DECISION

§ 15.2.1 Claims, excluding those arising under Sections 10.3, 10.4, 11.3.9, and
11.3.10, shall be referred to the Initial Decision Maker for initial decision.
The Architect will serve as the Initial Decision Maker, unless otherwise
indicated in the Agreement. Except for those Claims excluded by this
Section 15.2.1, an initial decision shall be required as a condition precedent
to mediation of any Claim arising prior to the date final payment is due, unless
30 days have passed after the Claim has been referred to the Initial Decision
Maker with no decision having been rendered. The Initial Decision Maker will not
decide disputes between the Contractor and persons or entities other than the
Owner.

§ 15.2.2 The Initial Decision Maker will review Claims and within ten days of
the receipt of a Claim take one or more of the following actions: (1) request
additional supporting data from the claimant or a response with supporting data
from the other party, (2) reject the Claim in whole or in part, (3) approve the
Claim, (4) suggest a compromise, or (5) advise the parties that the Initial
Decision Maker is unable to resolve the Claim if the Initial Decision Maker

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     39   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

lacks sufficient information to evaluate the merits of the Claim or if the
Initial Decision Maker concludes that, in the Initial Decision Maker’s sole
discretion, it would be inappropriate for the Initial Decision Maker to resolve
the Claim.

§ 15.2.3 In evaluating Claims, the Initial Decision Maker may, but shall not be
obligated to, consult with or seek information from either party or from persons
with special knowledge or expertise who may assist the Initial Decision Maker in
rendering a decision. The Initial Decision Maker may request the Owner to
authorize retention of such persons at the Owner’s expense.

§ 15.2.4 If the Initial Decision Maker requests a party to provide a response to
a Claim or to furnish additional supporting data, such party shall respond,
within ten days after receipt of such request, and shall either (1) provide a
response on the requested supporting data, (2) advise the Initial Decision Maker
when the response or supporting data will be furnished or (3) advise the Initial
Decision Maker that no supporting data will be furnished. Upon receipt of the
response or supporting data, if any, the Initial Decision Maker will either
reject or approve the Claim in whole or in part.

§ 15.2.5 The Initial Decision Maker will render an initial decision approving or
rejecting the Claim, or indicating that the Initial Decision Maker is unable to
resolve the Claim. This initial decision shall (1) be in writing; (2) state the
reasons therefor; and (3) notify the parties and the Architect, if the Architect
is not serving as the Initial Decision Maker, of any change in the Contract Sum
or Contract Time or both. The initial decision shall be subject to mediation
and, if the parties fail to resolve their dispute through mediation, to binding
dispute resolution.

§ 15.2.6 Either party may file for mediation at any time after the initial
decision by the Initial Decision Maker or thirty (30) days after submission of
the Claim to the Initial Decision Maker, whichever occurs first.

(Paragraph deleted)

§ 15.2.7 In the event of a Claim against the Contractor, the Owner may, but is
not obligated to, notify the surety, if any, of the nature and amount of the
Claim. If the Claim relates to a possibility of a Contractor’s default, the
Owner may, but is not obligated to, notify the surety and request the surety’s
assistance in resolving the controversy.

§ 15.2.8 If a Claim relates to or is the subject of a mechanic’s lien, the party
asserting such Claim may proceed in accordance with applicable law to comply
with the lien notice or filing deadlines.

§ 15.3 MEDIATION

§ 15.3.1 Claims, disputes, or other matters in controversy arising out of or
related to the Contract except those waived as provided for in Section 15.1.6
shall be subject to mediation as a condition precedent to binding dispute
resolution, excluding any equitable proceeding for emergent relief to prevent
irreparable harm or the filing of any lawsuit or recording of any legal document
that may be necessary to preserve a party’s rights under applicable law.

§ 15.3.2 The parties shall endeavor to resolve their Claims by mediation which,
unless the parties mutually agree otherwise, shall be administered by the
American Arbitration Association in accordance with its Construction Industry
Mediation Procedures in effect on the date of the Agreement. A request for
mediation shall be made in writing, delivered to the other party to the
Contract, and filed with the person or entity administering the mediation. The
request may be made concurrently with the filing of binding dispute resolution
proceedings but, in such event, mediation shall proceed in advance of binding
dispute resolution proceedings, which shall be stayed pending mediation for a
period of 60 days from the date of filing, unless stayed for a longer period by
agreement of the parties or court order. If an arbitration is stayed pursuant to
this Section 15.3.2, the parties may nonetheless proceed to the selection of the
arbitrator(s) and agree upon a schedule for later proceedings.

§ 15.3.3 The parties shall share the mediator’s fee and any filing fees equally.
The mediation shall be held in the place where the Project is located, unless
another location is mutually agreed upon. Agreements reached in mediation shall
be enforceable as settlement agreements in any court having jurisdiction
thereof. Any statements, whether written or oral, made by either party in the
course of, or in connection with, mediation shall be deemed to have been made in
the context of settlement discussions and shall not be admissible in any
subsequent proceeding.

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     40   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

§ 15.4 ARBITRATION

§ 15.4.1 If the parties have selected arbitration as the method for binding
dispute resolution in the Agreement, any Claim subject to, but not resolved by,
mediation shall be subject to arbitration which, unless the parties mutually
agree otherwise, shall be administered by the American Arbitration Association
in accordance with its Construction Industry Arbitration Rules in effect on the
date of the Agreement. A demand for arbitration shall be made in writing,
delivered to the other party to the Contract, and filed with the person or
entity administering the arbitration. The party filing a notice of demand for
arbitration must assert in the demand all Claims then known to that party on
which arbitration is permitted to be demanded.

§ 15.4.1.1 A demand for arbitration shall be made no earlier than concurrently
with the filing of a request for mediation, but in no event shall it be made
after the date when the institution of legal or equitable proceedings based on
the Claim would be barred by the applicable statute of limitations. For statute
of limitations purposes, receipt of a written demand for arbitration by the
person or entity administering the arbitration shall constitute the institution
of legal or equitable proceedings based on the Claim.

§ 15.4.2 The award rendered by the arbitrator or arbitrators shall be final, and
judgment may be entered upon it in accordance with applicable law in any court
having jurisdiction thereof.

§ 15.4.3 The foregoing agreement to arbitrate and other agreements to arbitrate
with an additional person or entity duly consented to by parties to the
Agreement shall be specifically enforceable under applicable law in any court
having jurisdiction thereof.

§ 15.4.4 CONSOLIDATION OR JOINDER

§ 15.4.4.1 Either party, at its sole discretion, may consolidate an arbitration
conducted under this Agreement with any other arbitration to which it is a party
provided that (1) the arbitration agreement governing the other arbitration
permits consolidation, (2) the arbitrations to be consolidated substantially
involve common questions of law or fact, and (3) the arbitrations employ
materially similar procedural rules and methods for selecting arbitrator(s).

§ 15.4.4.2 Either party, at its sole discretion, may include by joinder persons
or entities substantially involved in a common question of law or fact whose
presence is required if complete relief is to be accorded in arbitration,
provided that the party sought to be joined consents in writing to such joinder.
Consent to arbitration involving an additional person or entity shall not
constitute consent to arbitration of any claim, dispute or other matter in
question not described in the written consent.

§ 15.4.4.3 The Owner and Contractor grant to any person or entity made a party
to an arbitration conducted under this Section 15.4, whether by joinder or
consolidation, the same rights of joinder and consolidation as the Owner and
Contractor under this Agreement.

END OF DOCUMENT

 

Init.

  

 

AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved.

WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law.

     41   

/

   This document was produced by AIA software at 14:38:11 on 09/28/2015 under
Order No.1403571278_1 which expires on 02/01/2016, and is not for resale.      
User Notes:    (1651140693)   



--------------------------------------------------------------------------------

EXHIBIT “B”

PRECONSTRUCTION SCOPE OF SERVICES

 

A. SCOPE OF SERVICES: Conceptual Design Budgeting & Construction Document
Estimate for Franklin Synergy Bank – Nolensville Branch Project in Nolensville,
TN

 

B. SERVICES SCHEDULE: September 2015 through February 2016

 

C. DELIVERABLES:

Conceptual Estimate: The Contractor shall submit a budget estimate based on
Conceptual Design drawings and specifications within Twenty (20) business days
of receipt of said drawings and specifications. This estimate should be prepared
by performing a detailed quantity survey, where feasible, and specification
review. This budget estimate should clarify many of the qualifications and
assumptions presented in the Schematic focus on the specifics on the specifics
of the overall Project. This budget should be submitted with a complete price
breakdown and detailed listing of qualifications and assumptions.

Construction Document Estimate: At 100% completion of Construction Documents,
the Contractor shall submit a final budget estimate within Thirty (30) business
days of receipt of said documents. This shall be the most detailed and
comprehensive pricing, narrowing the scope of assumptions and qualifications.
Again, this budget estimate should be submitted with a complete breakdown of all
pricing and a summary listing of any outstanding inconsistencies, delays or
problem areas which could impact budget parameters and final delivery into the
construction phase of the Project.

 

D. BASIS FOR PAYMENT: Compensation for Preconstruction Services is included in
Contractor’s Fee.

END OF DOCUMENT

 

1